[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



PARTICIPATION AGREEMENT
Dated as of June 19, 2015
among
NVIDIA LAND DEVELOPMENT, LLC,
as the Construction Agent and the Lessee,
THE VARIOUS ENTITIES WHICH ARE PARTIES HERETO FROM TIME TO TIME,
as the Guarantor,
WACHOVIA SERVICE CORPORATION,
as the Lessor,
THE VARIOUS BANKS AND OTHER LENDING INSTITUTIONS
WHICH ARE PARTIES HERETO FROM TIME TO TIME,
as the Credit Lenders,
THE VARIOUS BANKS AND OTHER LENDING INSTITUTIONS
WHICH ARE PARTIES HERETO FROM TIME TO TIME,
as the Mortgage Lenders,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Agent
WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Bookrunner







--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
Section 1. THE FINANCING.
2
Section 2. [reserved].
2
Section 3. SUMMARY OF TRANSACTIONS.
2
3.1
Operative Agreements.
2
3.2
Property Purchase.
2
3.3
Construction of Improvements; Commencement of Basic Rent.
2
Section 4. THE CLOSINGS.
3
4.1
Closing Date.
3
4.2
Closing Date; Acquisition Advance; Construction Advances.
3
Section 5. FUNDING OF ADVANCES; CONDITIONS PRECEDENT; REPORTING REQUIREMENTS ON
COMPLETION DATE; THE LESSEE’S DELIVERY OF NOTICES; RESTRICTIONS ON LIENS; OTHER
PROVISIONS.
3
5.1
General.
3
5.2
Procedures for Funding.
4
5.3
Conditions Precedent for the Lessor, the Agent, the Mortgage Lenders and the
Credit Lenders Relating to the Closing Date and the Advance of Funds for the
Acquisition of a Property.
6
5.4
Conditions Precedent for the Lessor, the Agent, the Mortgage Lenders and the
Credit Lenders Relating to the Advance of Funds after the Acquisition Advance.
10
5.4A
Conditions Precedent to Payment or Incurrence of Property Cost.
10
5.5
Additional Reporting and Delivery Requirements on Completion Date.
12
5.6
Restrictions on Liens.
13
5.7
Payments.
13
5.8
Unilateral Right to Increase the Lessor Commitment, the Mortgage Loan
Commitments and the Credit Loan Commitments.
13
5.9
Maintenance of the Lessee as a Wholly-Owned Entity.
14
5.10
Rent Under the Ground Lease as Property Cost.
14
5.11
Lessor Basic Rent Adjustment.
14
5.12
Limitation on Requested Advances regarding Available Credit Loan Commitments,
Available Mortgage Loan Commitments and Available Lessor Commitment.
14
5.13
Limitation on Purchase Option under the Lease.
15
5.14
Equity Cure Rights, Etc.
15
5.15
[Reserved].
15
5.16
Special Provision Regarding the Funding of Uninsured Force Majeure Losses.
15
5.17
Construction Servicer and Inspection Consultant.
15
5.18
Extension of Target Construction Period Termination Date.
18
5.19
Reassignment of Construction Contracts.
18
5.20
Notices from the Construction Agent/the Lessee.
19
5.21
Ratable Reduction of Commitments.
19


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




SECTION 5A. LESSOR ADVANCE
19
5A.1
Procedure for Lessor Advance.
19
5A.2
Lessor Yield.
19
5A.3
Scheduled Return of Lessor Advance.
20
5A.4
Early Return of Lessor Advance.
20
5A.5
Computation of Lessor Yield.
21
Section 6. REPRESENTATIONS AND WARRANTIES.
21
6.1
Representations and Warranties of Each Credit Party.
21
6.1A
Additional Representations and Warranties of Each Credit Party.
24
6.2
Representations and Warranties of the Lessor.
31
SECTION 6B. GUARANTY
33
6B.1
Guaranty of Payment and Performance
33
6B.2
Obligations Unconditional.
33
6B.3
Modifications.
34
6B.4
Waiver of Rights.
35
6B.5
Reinstatement.
35
6B.6
Remedies.
36
6B.7
Limitation of Guaranty.
36
6B.8
Payment of Amounts to the Agent.
36
6B.9
Joinder of Guarantors.
36
6B.10
Additional Waivers and Provisions.
37
6B.11
Keepwell.
38
6B.12
Representations; Separateness.
38
Section 7. PAYMENT OF CERTAIN EXPENSES.
38
7.1
Transaction Expenses.
38
7.2
Fee Calculation.
39
7.3
Certain Fees and Expenses.
39
7.4
Unused Fee.
39
7.5
Upfront Fee.
40
7.6
Administrative Agency Fee.
40
7.7
Structuring Fee.
40
Section 8. OTHER COVENANTS AND AGREEMENTS.
41
8.1
Cooperation with the Lessee.
41
8.2
Covenants of the Lessor.
41
8.3
Credit Party Covenants, Consent and Acknowledgment.
42
8.3A
Additional Credit Party Affirmative Covenants.
44
8.3B
Additional Credit Party Negative Covenants.
51
8.4
Sharing of Certain Payments.
62
8.5
Grant of Easements, Agreement regarding Restrictive Covenants, etc.
62
8.6
Appointment of the Agent by the Lessor; Acknowledgement by the Secured Parties.
63


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




8.7
Collection and Allocation of Payments and Other Amounts.
63
8.8
Release of Property, etc.
68
8.9
Secured Hedge Agreements.
68
Section 9. CREDIT LOAN AGREEMENT, MORTGAGE LOAN AGREEMENT AND RIGHTS UNDER
SECTION 5A OF THIS AGREEMENT.
68
9.1
The Construction Agent’s and the Lessee’s Credit Loan Agreement Rights.
68
9.2
The Construction Agent’s and the Lessee’s Mortgage Loan Agreement Rights.
69
9.3
The Construction Agent’s and the Lessee’s Rights under Section 5A of this
Agreement.
70
Section 10. TRANSFER OF INTEREST.
70
10.1
Restrictions on Transfer.
70
10.2
Effect of Transfer.
71
10.3
Successor Agent.
71
Section 11. INDEMNIFICATION.
71
11.1
General Indemnity.
72
11.2
General Tax Indemnity.
74
11.3
Yield Protection Amount.
80
11.4
Funding/Contribution Indemnity.
82
11.5
EXPRESS INDEMNIFICATION FOR ORDINARY NEGLIGENCE, STRICT LIABILITY, ETC.
82
11.6
Limitations on Indemnification Obligations.
83
11.7
Increase of Mortgage Loans, Credit Loans and Lessor Advances.
84
11.8
Survival.
84
Section 12. MISCELLANEOUS.
85
12.1
Survival of Agreements.
85
12.2
Notices.
85
12.3
Counterparts.
87
12.4
Terminations, Amendments, Waivers, Etc.; Unanimous Vote Matters.
87
12.5
Headings, etc.
89
12.6
Parties in Interest.
89
12.7
GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL; VENUE.
89
12.8
Severability.
90
12.9
Liability Limited.
90
12.10
Rights of the Credit Parties.
91
12.11
Further Assurances.
91
12.12
Calculations under Operative Agreements.
92
12.13
Confidentiality.
92
12.14
Financial Reporting/Tax Characterization.
93
12.15
Set-off.
93
12.16
Limited Obligation of the Lessee to Pay on behalf of the Lessor.
94
12.17
USA Patriot Act Notice.
94


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




EXHIBITS
A    Form of Requisition ‑ Section 4.2
B    Form of Officer’s Certificate ‑ Section 5.3(u)
C    Form of Secretary’s Certificate ‑ Section 5.3(w)
D    Form of Outside Counsel Opinion for the Lessor – Section 5.3(x)
E    Form of Officer’s Certificate (Completion) – Section 5.5
F
Form of Construction Agent Certificate – Section 5.17(b)(i)(A)

G    Form of Guarantor Joinder and Assumption Agreement – Section 6B.9
H    Form of Compliance Certificate - Appendix A definition of “Compliance
Certificate”



[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




SCHEDULES
Schedule I    Lessor Commitment
Schedule 6.1A(a)    Jurisdictions of Organization and Qualification
Schedule 6.1A(b)    Subsidiaries and Capitalization
Schedule 6.1A(f)    Tax Matters
Schedule 6.1A(i)    ERISA Plans
Schedule 6.1A(l)    Material Contracts
Schedule 6.1A(q)    Real Property
Schedule 6.1A(w)    Insurance
Schedule 6.1A(x)    Labor and Collective Bargaining Agreements
Schedule 8.3B(a)    Existing Indebtedness
Schedule 8.3B(b)    Existing Liens
Schedule 8.3B(c)    Existing Loans, Advances and Investments
Schedule 8.3B(g)    Transactions with Affiliates



[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




APPENDICES
Appendix A ‑ Rules of Usage and Definitions



[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




PARTICIPATION AGREEMENT
THIS PARTICIPATION AGREEMENT dated as of June 19, 2015 (as amended, modified,
extended, supplemented, restated and/or replaced from time to time, this
“Agreement”) is by and among NVIDIA LAND DEVELOPMENT, LLC, a Delaware limited
liability company (the “Construction Agent” or “Lessee”); the various entities
which are parties hereto from time to time as guarantors (individually, a
“Guarantor” and collectively, the “Guarantors”); WACHOVIA SERVICE CORPORATION, a
Delaware corporation (the “Lessor”); the various banks and other lending
institutions which are parties hereto from time to time as credit lenders
(individually, a “Credit Lender” and collectively, the “Credit Lenders”); the
various banks and other lending institutions which are parties hereto from time
to time as mortgage lenders (individually, a “Mortgage Lender” and collectively,
the “Mortgage Lenders”); and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as the agent for the Credit Lenders and the Mortgage
Lenders and, respecting the Security Documents, as agent for the Secured Parties
(in such capacity, the “Agent”). Capitalized terms used but not otherwise
defined in this Agreement shall have the meanings set forth in Appendix A
hereto.
WITNESSETH:
A.    WHEREAS, subject to the terms and conditions of this Agreement, the Agency
Agreement and the other Operative Agreements (as defined herein), Lessor desires
to (i) ground lease the Land, including the existing Improvements thereon, from
the Construction Agent, and (ii) fund the acquisition, installation, testing,
use, development, construction, operation, maintenance, repair, refurbishment
and restoration of the Property by the Construction Agent; and
B.    WHEREAS, Lessor desires to lease to Lessee, and Lessee desires to lease
from Lessor, the Property pursuant to this Agreement, the Lease and the other
Operative Agreements;
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Section 1.
THE FINANCING.
Subject to the terms and conditions of this Agreement and the other Operative
Agreements and in reliance on the representations and warranties of each of the
parties hereto contained herein or made pursuant hereto, (i) the Credit Lenders
have agreed to make Credit Loans to the Lessor from time to time in an aggregate
principal amount of up to the aggregate amount of the Credit Loan Commitments,
(ii) the Mortgage Lenders have agreed to make Mortgage Loans to the Lessor from
time to time in an aggregate principal amount of up to the aggregate amount of
the Mortgage Loan Commitments and (iii) the Lessor has agreed to make Lessor
Advances from time to time in an aggregate principal amount of up to the Lessor
Commitment, respectively, to permit the Lessor to lease and develop the
Property. In consideration of the receipt of the proceeds of the Loans, the
Lessor will issue the Notes. The Loans shall be made and the Notes shall be
issued pursuant to the applicable Loan Agreements. The Lessor Advances shall be
made pursuant to this Agreement. The obligations of the Lessor to the Lenders
under the applicable Operative Agreements (including the Loans) shall be secured
by the Collateral.
SECTION 2.    
[RESERVED].
SECTION 3.    
SUMMARY OF TRANSACTIONS.
3.1
Operative Agreements.

On the date hereof, each of the respective parties hereto and thereto shall
execute and deliver this Agreement, the Agency Agreement, the Lease, each
applicable Ground Lease, the Mortgage Loan Agreement, the Credit Loan Agreement,
the Mortgage Notes, the Credit Notes, the Security Agreement, each applicable
Mortgage Instrument and such other documents, instruments, certificates and
opinions of counsel as agreed to by the parties hereto.
3.2
Property Purchase.

On the Closing Date and subject to the terms and conditions of this Agreement
(a)(i) the Lenders will make Loans in accordance with Sections 1 and 5 of this
Agreement and the terms and provisions of the applicable Loan Agreement and
(ii) the Lessor will make Lessor Advances in accordance with Sections 1 and 5 of
this Agreement, (b) the Lessor will ground lease the Land and all existing
Improvements thereon pursuant to the Ground Lease and grant the Agent a lien on
the Property by execution of the required Security Documents, (c) the Agent, the
Lessee and the Lessor shall execute and deliver a memorandum regarding the Lease
and (d) the Term shall commence with respect to the Property.
3.3
Construction of Improvements; Commencement of Basic Rent.

Construction Advances will be made with respect to the Improvements to be
constructed and with respect to ongoing Work regarding the Equipment and
construction of the Improvements, in each case, pursuant to the terms and
conditions of this Agreement and the Agency Agreement. The Construction Agent
will act as a construction agent on behalf of the Lessor respecting the Work
regarding the Equipment, the construction of the Improvements and the
expenditures of the Construction Advances related to the foregoing. During the
Construction Period, the Construction Agent shall have sole management and
control over, and

2


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




shall be solely responsible for, the construction, means, methods, sequences and
procedures with respect to the Property. The Construction Agent shall promptly
notify the Lessor upon Completion of the Improvements and the Lessee shall
commence to pay Basic Rent as of the Rent Commencement Date.
SECTION 4.    
THE CLOSINGS.
4.1
Closing Date.

All documents and instruments required to be delivered on the Closing Date shall
be delivered at the offices of Moore & Van Allen, PLLC, Charlotte, North
Carolina, or at such other location as may be determined by the Lessor, the
Agent and the Lessee.
4.2
Closing Date; Acquisition Advance; Construction Advances.

The Construction Agent shall deliver to the Agent a requisition (a
“Requisition”), in the form attached hereto as EXHIBIT A or in such other form
as is satisfactory to the Agent, in its commercially reasonable discretion, (a)
no later than a time as reasonably agreed with the Agent regarding the Closing
Date Advance, (b) 3:00pm (Charlotte, North Carolina time) at least three (3)
Business Days prior to the proposed Borrowing Date and the date of any proposed
Lessor Advance in connection with the Acquisition Advance pursuant to
Section 5.3 (except with respect to the Acquisition Advance made as of the
Closing Date, as such shall be subject to the consent of the Financing Parties,
in their commercially reasonable discretion, in which case such Requisition
shall be delivered as of the Closing Date) and (c) at least seven (7) days prior
to the proposed Borrowing Date and the proposed Lessor Advance, in each case in
connection with each Construction Advance pursuant to Section 5.4. Each
Requisition shall (x) specify the desired amount of such Borrowing and Lessor
Advance which in the aggregate must be in a minimum amount of $500,000 and (y)
specify the date of such Borrowing and Lessor Advance. Delivery of a Requisition
shall be deemed to be a certification by the Lessee that all applicable
conditions precedent (except those relating to performance by the Financing
Parties) under Sections 5.3 and/or 5.4 of this Agreement shall have been
satisfied by the date of the particular Advance, unless waived by the Agent. No
Requisition shall be required for the funding by the Lessor and the Lenders of
an Advance to pay Transaction Expenses or for the increase of Loan amounts or
Lessor Advances described in Section 5.1(b). As a clarification of the foregoing
and not in limitation thereof, the Construction Agent shall be permitted to
submit Requisitions (and the Lessor and the Lenders shall fund Advances
therefor, subject to the terms of the Operative Agreements) during the
Construction Period for Property Costs, including with regard to (u) the costs
and expenses required for construction of the Improvements in accordance with
the Construction Documents, (v) certain amounts of Supplemental Rent (including,
regarding the Property, for Taxes, utilities, insurance premiums, Casualty
occurrences and Condemnation occurrences), (w) capitalized interest on the
Loans, (x) capitalized Yield on the Lessor Advances, (y) rent payable pursuant
to the Ground Lease and (z) the Transaction Expenses.
SECTION 5.    
FUNDING OF ADVANCES; CONDITIONS PRECEDENT;
REPORTING REQUIREMENTS ON COMPLETION DATE; THE LESSEE’S DELIVERY OF NOTICES;
RESTRICTIONS ON LIENS; OTHER PROVISIONS.
5.1
General.


3


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(a)    To the extent funds have been advanced to the Lessor pursuant to this
Section 5, the Lessor will use such funds from time to time in accordance with
the terms and conditions of this Agreement and the other Operative Agreements
(i) at the direction of the Construction Agent to ground lease the Land in
accordance with the terms of this Agreement, the Agency Agreement and the other
Operative Agreements, (ii) at the direction of the Construction Agent to make
Advances to the Construction Agent to permit the acquisition, testing,
engineering, installation, development, construction, modification, design, and
renovation, as applicable, of the Property (or components thereof) in accordance
with the terms of the Agency Agreement and the other Operative Agreements
(including construction of the Improvements and acquisition and installation of
the Equipment), (iii) to pay Transaction Expenses and (iv) otherwise pursuant to
the terms of the Operative Agreements.
(b)    On each Scheduled Payment Date during the period prior to the Rent
Commencement Date, and as long as no Lease Event of Default shall have occurred
and be continuing (i) the Credit Lenders’ Credit Loans shall automatically be
increased by the amount of interest accrued and unpaid on such Credit Loans for
such period, and the Credit Loan Property Cost shall be automatically increased
by such amount, (ii) the Mortgage Lenders’ Mortgage Loans shall automatically be
increased by the amount of interest accrued and unpaid on such Mortgage Loans
for such period, and the Mortgage Loan Property Cost shall be automatically
increased by such amount, and (iii) the principal amount of the Lessor Advance
shall automatically be increased by the amount of Lessor Yield accrued and
unpaid on such Lessor Advance for such period, and the Lessor Property Cost
shall be automatically increased by such amount.
5.2
Procedures for Funding.

(a)    The Construction Agent shall designate the date for Advances hereunder in
accordance with the terms and provisions hereof; provided, however, it is
understood and agreed that no more than one (1) Advance (excluding any
conversion and/or continuation of any Loans or Lessor Advances) may be requested
during any calendar month and that no such designation shall be required for the
funding of Transaction Expenses or for the increase of Loan amounts or Lessor
Advances described in Section 5.1(b); provided, further, except with respect to
the Closing Date Advance and the Acquisition Advance concurrent therewith, if
any, the funding of Transaction Expenses or the increase of Loan amounts or
Lessor Advances described in Section 5.1(b), no Advance shall be requested on a
date that is not a Payment Date; provided, further, the Closing Date Advance and
the Acquisition Advance, if concurrent with the Closing Date Advance, must be
approved by the Agent, in its commercially reasonable discretion, which
discretion shall include the right to require a funding indemnity letter
regarding any such Advance on the Closing Date based on the LIBOR Rate. The
Construction Agent shall deliver a Requisition to the Agent in connection with
each Advance, as specified in more detail in Section 4.2.
(b)    Each Requisition shall: (i) be irrevocable, (ii) request funds in an
amount that is not in excess of the total aggregate of the Available Mortgage
Loan Commitments plus the Available Credit Loan Commitments plus the Available
Lessor Commitment at such time, and (iii) request that the Lessor make Lessor
Advances and that the Lenders make Loans to the Lessor for the payment of
Property Costs that have previously been incurred or are to be incurred on the
date of such Advance to the extent such were not subject to a prior Requisition,
in each case as specified in the Requisition.

4


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(c)    (i)    Subject to the satisfaction of the conditions precedent set forth
in Section 5.3 or 5.4, as applicable, and subject to Section 5.16 hereof with
respect to the funding of Uninsured Force Majeure Losses, on the Closing Date or
the date on which the Construction Advance (other than as specified in
Section 5.2(c)(ii)) is to be made, as applicable, (A) each Credit Lender shall
make a Credit Loan based on (but not to exceed) its Credit Loan Commitment in an
amount such that the aggregate of all Credit Loans at such time shall be
eighty-five percent (85%) of the Requested Funds specified in any Requisition
plus (to the extent not so specified) any additional amount of Transaction
Expenses, and (B) each Mortgage Lender shall make a Mortgage Loan based on (but
not to exceed) its Mortgage Loan Commitment in an amount such that the aggregate
of all Mortgage Loans at such time shall be ten percent (10%) of the Requested
Funds specified in such Requisition plus (to the extent not so specified) any
additional amount of Transaction Expenses, and (C) the Lessor shall make an
advance based on its Lessor Commitment (each, a “Lessor Advance”) in an amount
such that the aggregate of all Lessor Advances at such time shall be five
percent (5%) of the Requested Funds specified in such Requisition plus (to the
extent not so specified) any additional amount of Transaction Expenses, and
(D) the total amount of such Credit Loans, Mortgage Loans and Lessor Advance
made on such date shall (x) be used by the Lessor to pay Property Costs
(including Transaction Expenses) within five (5) Business Days of the receipt by
the Lessor of such Advance or (y) be advanced by the Lessor on the date of such
Advance to the Construction Agent or the Lessee to pay Property Costs (including
Transaction Expenses), as applicable, previously paid or incurred by the
Construction Agent or the Lessee. Notwithstanding that the Operative Agreements
state that Advances shall be directed to the Lessor, each Advance shall in fact
be directed to the Construction Agent or the Lessee or to the Construction
Agent’s or the Lessee’s designee (for the benefit of the Lessor) and applied by
the Lessee (for the benefit of the Lessor) pursuant to the requirements imposed
on the Lessor under the Operative Agreements.
(ii)    Notwithstanding the foregoing, with respect to the final Construction
Advance regarding the Property only and subject to the satisfaction of the
conditions precedent set forth in Section 5.4, (A) each Credit Lender shall make
a Credit Loan such that the aggregate Credit Loan Property Cost following such
final Construction Advance shall equal eighty-five percent (85%) of the Property
Cost (exclusive of any amount of Lessor Property Cost attributable to any Lessor
Advance for any Uninsured Force Majeure Loss pursuant to Section 5.16), up to an
aggregate principal amount equal to the aggregate of the Credit Loan
Commitments, (B) each Mortgage Lender shall make a Mortgage Loan such that the
aggregate Mortgage Loan Property Cost following such final Construction Advance
shall equal ten percent (10%) of the Property Cost (exclusive of any amount of
Lessor Property Cost attributable to any Lessor Advance for any Uninsured Force
Majeure Loss pursuant to Section 5.16), up to an aggregate principal amount
equal to the aggregate of the Mortgage Loan Commitments, and (C) the Lessor
shall make an advance such that the aggregate Lessor Property Cost (exclusive of
any amount of Lessor Property Cost attributable to any Lessor Advance for any
Uninsured Force Majeure Loss pursuant to Section 5.16) following such final
Construction Advance shall equal five percent (5%) of the Property Cost
(exclusive of any amount of Lessor Property Cost attributable to any Lessor
Advance for any Uninsured Force Majeure Loss pursuant to Section 5.16), up to an
aggregate principal amount equal to the aggregate of the Lessor Commitments;
provided, in the event that any Financing Party shall have previously funded an
amount in excess of the amount otherwise required to be funded by such Financing
Party under this Section 5.2(c)(ii) (any such amount, an “Overfunded Amount”),
the Construction Agent shall pay (from

5


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




amounts received in connection with such final Construction Advance) to such
Financing Party an amount equal to such Overfunded Amount; provided,
notwithstanding the foregoing provisions of subsection (C), the Lessor shall
remain responsible for funding in connection with events of Uninsured Force
Majeure Loss pursuant to Section 5.16.
(d)    With respect to an Advance to pay for actual Property Costs previously
incurred or intended by the Construction Agent to be paid directly to third
parties and not expended by the Lessor for such purpose on the date of such
Advance, such amounts shall be held by the Agent until the applicable conditions
precedent therefor under the Operative Agreements have been satisfied or, if
such does not occur within three (3) Business Days of the date of the Agent’s
receipt of such Advance, shall be applied regarding the applicable Advance to
repay the Credit Lenders, the Mortgage Lenders and the Lessor and, subject to
the terms hereof, of the Credit Loan Agreement and the Mortgage Loan Agreement,
shall remain available for future Advances. Any such amounts held by the Agent
shall be subject to the Lien of the Security Agreement and shall accrue interest
or Lessor Yield, as appropriate, from the date advanced to the Agent until such
amounts are repaid to the Credit Lenders, the Mortgage Lenders and the Lessor,
as appropriate.
(e)    All Operative Agreements which are to be delivered to the Lessor, the
Agent, the Mortgage Lenders or the Credit Lenders shall be delivered to the
Agent, on behalf of the Lessor, the Agent and the Lenders, and such items
(except for Mortgage Notes, Credit Notes, the Ground Lease and chattel paper
originals, with respect to which in each case there shall be only one original)
shall be delivered with originals sufficient for the Lessor, the Agent and the
Lenders. All other items which are to be delivered to the Lessor, the Agent or
the Lenders shall be delivered to the Agent, on behalf of the Lessor, the Agent
and the Lenders and such other items shall be held by the Agent. To the extent
any such other items are requested in writing from time to time by the Lessor or
any of the Lenders, the Agent shall provide a copy of such item to the party
requesting it.
(f)    Notwithstanding the completion of any closing under this Agreement
pursuant to Section 5.3 or 5.4, each condition precedent in connection with any
such closing may be subsequently enforced by the Agent (unless such has been
expressly waived in writing by the Agent).
5.3
Conditions Precedent for the Lessor, the Agent, the Mortgage Lenders and the
Credit Lenders Relating to the Closing Date and the Advance of Funds for the
Acquisition of a Property.

The obligations (i) on the Closing Date of the Lessor, the Agent, the Mortgage
Lenders and the Credit Lenders to enter into the transactions contemplated by
this Agreement, including the obligation to execute and deliver the applicable
Operative Agreements to which each is a party on the Closing Date, (ii) on the
Closing Date of the Lessor to make Lessor Advances, of the Mortgage Lenders to
make Mortgage Loans and of the Credit Lenders to make Credit Loans in order to
pay Property Costs constituted as Transaction Expenses (the “Closing Date
Advance”) and (iii) on the Closing Date of the Lessor to make Lessor Advances,
of the Mortgage Lenders to make Mortgage Loans and of the Credit Lenders to make
Credit Loans in order to pay (or reimburse the Construction Agent or the Lessee
for the payment of) the Property Acquisition Cost (the “Acquisition Advance”),
in each case (with regard to the foregoing Sections 5.3(i), (ii) and (iii)) are
subject to the satisfaction or waiver by the Agent of the following conditions
precedent on or prior to the Closing Date (to the extent such conditions
precedent require the delivery of any agreement, certificate, instrument,
memorandum, legal or other opinion, appraisal, commitment, title insurance
commitment, lien

6


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




report or any other document of any kind or type, such shall be in form and
substance satisfactory to the Agent, in its commercially reasonable discretion;
notwithstanding the foregoing, the obligations of each party shall not be
subject to any conditions contained in this Section 5.3 which are required to be
performed by such party):
(a)    the correctness of the representations and warranties of the parties to
this Agreement contained herein, in each of the other Operative Agreements and
each certificate delivered pursuant to any Operative Agreement in all material
respects, except for any representation or warranty that is qualified by
materiality or references Material Adverse Effect, which such representation or
warranty shall be true and correct in all respects (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or references Material Adverse Effect,
which such representation and warranty shall be true and correct in all respects
as of such earlier date);
(b)    [Reserved];
(c)    the Agent shall have received a fully executed counterpart copy of the
Requisition, appropriately completed;
(d)    title to the Property shall conform to the representations and warranties
set forth in Section 6.1(h) hereof;
(e)    the Construction Agent or the Lessee shall have delivered to the Lessor a
copy of the Ground Lease;
(f)    there shall not have occurred and be continuing any Lease Default or
Lease Event of Default and no Lease Default or Lease Event of Default will have
occurred prior to or after giving effect to the Advance requested by each such
Requisition;
(g)    the Construction Agent or the Lessee shall have delivered to the Agent
title insurance commitments to issue policies respecting the Property in an
amount no less than the Property Cost, with such endorsements as the Agent deems
necessary, in its commercially reasonable discretion, and which are customary
for transactions of this type and in the applicable state, in favor of the
Lessor and the Agent from a title insurance company selected by the Construction
Agent or the Lessee and acceptable to the Agent, in its commercially reasonable
discretion, but only with such title exceptions thereto that are Permitted
Liens, the Construction Agent or the Lessee shall have delivered to the Agent a
current title report;
(h)    the Construction Agent or the Lessee shall have delivered to the Agent an
environmental site assessment respecting the Property certified to the Agent
prepared by an independent recognized professional selected by the Construction
Agent or the Lessee and acceptable to the Agent, in its commercially reasonable
discretion, and evidencing no Environmental Condition with respect to which
there is more than a remote risk of loss;
(i)    (i) the Construction Agent or the Lessee shall have delivered to the
Agent an ALTA survey (with a flood hazard certification) respecting the Property
certified to the Agent and the Lessor prepared by (A) an independent recognized
professional selected by the Construction Agent or the

7


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Lessee and acceptable to each of the Agent and the Lessor, in their commercially
reasonable discretion and (B) in a manner and including such information as is
required by the Agent, in its commercially reasonable discretion and (ii) the
Agent shall have obtained the necessary documentation concerning flood hazard
certification;
(j)    counsel for the Lessee or the Construction Agent admitted in the state
where the Property is located and otherwise acceptable to the Agent shall have
issued to the Lessor, the Credit Lenders, the Mortgage Lenders and the Agent its
legal opinion in such other form as is satisfactory to the Agent, in its
commercially reasonable discretion, with respect to local law real property
issues respecting the law where the Property is located;
(k)    the Lessee shall have caused to be delivered to the Agent the Mortgage
Instrument, Lessor Financing Statements and Lender Financing Statements
respecting the Property, all in recordable form;
(l)    the Lessee shall have caused to be delivered to the Agent a memorandum
regarding the Lease, in the form attached to the Lease as Exhibit B, or in such
other form as is acceptable to the Agent, in its commercially reasonable
discretion, in recordable form;
(m)    the sum of the Available Credit Loan Commitments plus the Available
Mortgage Loan Commitment plus the Available Lessor Commitment will be sufficient
to pay the Closing Date Advance and the Acquisition Advance;
(n)    the Construction Agent or the Lessee shall have caused a copy of a
memorandum of Ground Lease (or short form lease) to be delivered to the Agent
for such Ground Lease together with a copy of the Ground Lease, in recordable
form;
(o)    the sum of the Available Credit Loan Commitments plus the Available
Mortgage Loan Commitment plus the Available Lessor Commitment shall be
sufficient for Completion of the Property pursuant to the Construction
Documents;
(p)    the Construction Agent or the Lessee shall have provided to the Agent a
certificate of insurance evidencing the insurance with respect to the Property
as required by the Lease or the Agency Agreement, as the case may be;
(q)    the Construction Agent or the Lessee shall cause (i) Uniform Commercial
Code lien searches, tax lien searches and judgment lien searches regarding the
Lessee to be conducted (and copies thereof to be delivered to the Agent) in such
jurisdictions as determined by the Agent by a nationally recognized search
company acceptable to the Agent (unless such searches in such jurisdictions have
previously been provided to the Agent or if the Agent causes the searches to be
run themselves), and (ii) the liens referenced in such lien searches which are
not Permitted Liens and which are objectionable to the Agent, in its
commercially reasonable discretion, to be either removed or otherwise handled in
a manner satisfactory to the Agent, in its commercially reasonable discretion;
(r)    all taxes, fees and other charges in connection with the execution,
delivery, recording, filing and registration of the Operative Agreements and/or
documents related thereto as the parties have agreed to record or file (and in
any event all such taxes, fees and other charges in

8


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




connection with any and all UCC financing statements and fixture filings) and
the payment of the title insurance premiums shall have been paid or provisions
for such payment shall have been made to the satisfaction of the Agent, in its
commercially reasonable discretion;
(s)    each of the Operative Agreements to be entered into on such date shall
have been duly authorized, executed and delivered by the parties thereto,
enforceable against such parties, and shall be in full force and effect, and the
Agent shall have received a fully executed copy of each of the Operative
Agreements;
(t)    [Reserved];
(u)    the Agent shall have received (i) a certificate of an Officer of each
Credit Party, dated as of the Closing Date, in the form attached hereto as
EXHIBIT B or in such other form as is acceptable to the Agent, in its
commercially reasonable discretion, attaching and certifying as to (A) its
articles of incorporation or other charter documents, certified as of a recent
date by the Secretary of State of its state of formation, (B) its by‑laws or
other similar document, certified as of a recent date by an appropriate officer
of the Credit Party, (C) the resolutions duly authorizing the execution,
delivery and performance by it of each of the Operative Agreements to which it
is or will be a party and (D) the incumbency and signature of persons authorized
to execute and deliver on its behalf the Operative Agreements to which it is or
will be a party and (ii) a good standing certificate (or local equivalent) from
the appropriate office of the respective states where such Credit Party is
formed and (except with regard to NVIDIA International Holdings Inc.) where the
principal place of business of such Credit Party is located as to its good
standing in each such state;
(v)    [Reserved];
(w)    the Agent shall have received (i) a certificate of the Secretary or an
Assistant Secretary of the Lessor in the form attached hereto as EXHIBIT C or in
such other form as is satisfactory to the Agent, in its commercially reasonable
discretion, attaching and certifying as to (A) its articles of incorporation or
other equivalent charter documents certified as of a recent date by the
Secretary of State of its state of formation, (B) its by‑laws or other similar
document, certified as of a recent date by an appropriate officer of the Lessor,
(C) the resolutions duly authorizing the execution, delivery and performance by
the Lessor of each of the Operative Agreements to which it is or will be a
party, and (D) the incumbency and signature of persons authorized to execute and
deliver on its behalf the Operative Agreements to which it is a party and (ii) a
good standing certificate (or local equivalent) from the appropriate office of
the state where the Lessor is incorporated and where the principal place of
business of the Lessor is located as to good standing in each such state;
(x)    counsel for the Lessor acceptable to the Agent shall have issued to the
Lessee, the Guarantors, the Lessor, the Credit Lenders, the Mortgage Lenders and
the Agent its legal opinion in the form attached hereto as EXHIBIT D or in such
other form as is satisfactory to the Agent, in its commercially reasonable
discretion;
(y)    counsel for the Lessee reasonably acceptable to the Agent shall have
issued to the Lessor, the Credit Lenders, the Mortgage Lenders and the Agent its
legal opinion in such other form as is satisfactory to the Agent, in its
commercially reasonable discretion;

9


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(z)    no law or regulation shall prohibit, and no order, judgment or decree of
any court or governmental body, agency or instrumentality shall prohibit or
enjoin Lessor from making the Lessor Advances, any Credit Lender from making the
Credit Loans or any Mortgage Lender from making the Mortgage Loans;
(aa)    in the case of the Credit Lenders, immediately after and giving effect
to the applicable Credit Loans contemplated hereby, the aggregate outstanding
Credit Loans do not exceed the Credit Loan Commitments and in the case of the
Mortgage Lenders, immediately after and giving effect to the applicable Mortgage
Loans contemplated hereby, the aggregate outstanding Mortgage Loans do not
exceed the Mortgage Loan Commitments;
(bb)    the Lessor shall have arranged to have an RVI Policy issued with respect
to the Property from an insurer selected by the Lessor; provided, the premium
for such RVI Policy shall not exceed a reasonable and customary amount; and
(cc)    the Agent shall have received an Appraisal regarding the Property
certified to the Agent and the Lessor prepared by (i) an independent recognized
professional selected by the Agent and (ii) in a manner and including such
information as is required by the Agent.
5.4
Conditions Precedent for the Lessor, the Agent, the Mortgage Lenders and the
Credit Lenders Relating to the Advance of Funds after the Acquisition Advance.

From and after the Closing Date Advance and the Acquisition Advance, the
obligations of the Credit Lenders to make Credit Loans, of the Mortgage Lenders
to make Mortgage Loans and of the Lessor to make Lessor Advances in connection
with Advances to the Construction Agent to permit the acquisition, testing,
engineering, installation, development, construction, modification, design, and
renovation, as applicable, of the Property (or components thereof) in accordance
with the terms of the Agency Agreement and the other Operative Agreements
(including construction of the Improvements and acquisition and installation of
the Equipment) are subject to the delivery of a Requisition, in the form as
specified in and satisfying the requirements of EXHIBIT A to this Agreement.
As a clarification and not in limitation of the foregoing, and notwithstanding
anything contained in the Operative Agreements to the contrary and except with
respect to the Closing Date Advance and the Acquisition Advance, so long as (a)
the Construction Agent delivers a Requisition, in the form as specified in and
satisfying the requirements of EXHIBIT A to this Agreement, (b) the conditions
precedent described in Section 5.4A were satisfied in full or waived by the
Agent at each point in time that the Construction Agent paid or incurred any
Property Cost for which the Construction Agent seeks reimbursement or direct
payment pursuant to such Requisition and (c) after giving effect to the
applicable Advances contemplated by such Requisition, the Credit Loans do not
exceed the Credit Loan Commitment¸ the Mortgage Loans do not exceed the Mortgage
Loan Commitment and the Lessor Advances do not exceed the Lessor Commitment,
then to the extent each of the foregoing subsections (a), (b) and (c) have been
satisfied, the Credit Lenders, the Mortgage Lenders and the Lessor shall each
make their respective Construction Advances to reimburse the Construction Agent
for all Property Costs referenced in such Requisition, in accordance with and
subject to the limitations of the Operative Agreements, including Section 2.4(d)
of the Agency Agreement.
5.4A
Conditions Precedent to Payment or Incurrence of Property Cost.


10


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




The Construction Agent shall not pay or incur any Property Cost after the
Closing Date Advance and the Acquisition Advance unless the following conditions
precedent have been satisfied or waived by the Agent as of the date(s) of each
such payment or incurrence of Property Cost (to the extent such conditions
precedent require the delivery of any agreement, certificate, instrument,
memorandum, legal or other opinion, appraisal, commitment, title insurance
commitment, lien report or any other document of any kind or type, such shall be
in form and substance satisfactory to the Agent, in its commercially reasonable
discretion):
(a)    the correctness of the representations and warranties of the parties to
this Agreement contained herein, in each of the other Operative Agreements and
each certificate delivered pursuant to any Operative Agreement in all material
respects, except for any representation or warranty that is qualified by
materiality or references Material Adverse Effect, which such representation or
warranty shall be true and correct in all respects (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or references Material Adverse Effect,
which such representation and warranty shall be true and correct in all respects
as of such earlier date);
(b)    the performance by the parties to this Agreement of their respective
agreements contained herein and in the other Operative Agreements to be
performed by them on or prior to each such date;
(c)    Prior to commencement of construction of the Property, the Construction
Agent shall have delivered to the Financing Parties, and the Financing Parties
shall have approved (which approval shall not be unreasonably withheld,
conditioned or delayed) the builder’s risk insurance policy (including
earthquake coverage) as required pursuant to Article XIV of the Lease;
(d)    the sum of the Available Credit Loan Commitments plus the Available
Mortgage Loan Commitments plus the Available Lessor Commitment will be
sufficient for Completion pursuant to the Construction Documents;
(e)    there shall not have occurred and be continuing any Lease Default or
Lease Event of Default and no Lease Default or Lease Event of Default will have
occurred after giving effect to the Construction Advance requested by the
applicable Requisition;
(f)    the title insurance policy delivered in connection with the requirements
of Section 5.3(g) shall provide for (or shall be endorsed to provide for)
insurance in an amount at least equal to the maximum total Property Cost
indicated by the Construction Budget (as adjusted from time to time, including
with regard to any additional Lessor Advances pursuant to Section 5.16) and
there shall be no title change or exception objectionable to the Agent, in its
commercially reasonable discretion, including any Lien for labor or materials;
(g)    all taxes, fees and other charges in connection with the execution,
delivery, recording, filing and registration of the Operative Agreements (and in
any event all such taxes, fees and other charges in connection with any and all
UCC financing statements and fixtures filings) and the cost of any title
endorsement or update shall have been paid or provisions for such payment shall
have been made to the satisfaction of the Agent, in its commercially reasonable
discretion;

11


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(h)    prior to the initial Construction Advance following the Closing Date, the
Construction Agent shall have delivered to the Agent copies of the Plans and
Specifications for applicable Improvements;
(i)    prior to the initial Construction Advance following the Closing Date, the
Construction Agent shall deliver to the Agent the Construction Budget;
(j)    in the case of the Credit Lenders, immediately after and giving effect to
the applicable Credit Loans contemplated by the applicable Requisition, the
aggregate outstanding Credit Loans do not exceed the Credit Loan Commitments, in
the case of the Mortgage Lenders, immediately after and giving effect to the
applicable Mortgage Loans contemplated by the applicable Requisition, the
aggregate outstanding Mortgage Loans do not exceed the Mortgage Loan Commitments
and in the case of the Lessor, immediately after and giving effect to the
applicable Lessor Advance contemplated by the applicable Requisition, the
aggregate outstanding Lessor Advances do not exceed the Lessor Commitment;
(k)    no applicable law or regulation shall prohibit, and no order, judgment or
decree of any court or governmental body, agency or instrumentality shall
prohibit or enjoin the Lessor from making the Lessor Advances, any Credit Lender
from making the Credit Loans or any Mortgage Lender from making the Mortgage
Loans;
(l)    the requirements of Section 5.17 shall have been satisfied;
(m)    with respect to any Advances not contemplated in the original applicable
Construction Budget, including by the Lessor pursuant to Section 5.16, the
Lessee shall have caused to be delivered to the Agent an amendment to the
applicable Mortgage Instrument (as is acceptable to the Agent, with revisions as
necessary to conform to statutory recording requirements and customary practice
under Applicable Law); and
(n)    Completion can be achieved by the Construction Period Termination Date.
5.5
Additional Reporting and Delivery Requirements on Completion Date.

On or prior to the Completion Date, the Construction Agent shall deliver to the
Agent an Officer’s Certificate in the form attached hereto as EXHIBIT E or in
such other form as is satisfactory to the Agent, in its commercially reasonable
discretion, specifying (a) the address for the Property, (b) the Completion
Date, (c) the Property Cost and (d) that every representation and warranty of
each Credit Party contained in the Operative Agreements to which it is a party
is true and correct on and as of the Completion Date in all material respects,
except for any representation or warranty that is qualified by materiality or
references Material Adverse Effect, which such representation or warranty shall
be true and correct in all respects (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or references Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date). The Agent shall have the right to reasonably contest the
information contained in such Officer’s Certificate. Furthermore, on or prior to
the Completion Date, the Construction Agent shall deliver or cause to be
delivered to the Agent (unless previously delivered to the Agent) originals of
the following relating to the Property, each of which shall be in form and
substance acceptable to the Agent, in its commercially

12


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




reasonable discretion: (v) a title insurance endorsement regarding the title
insurance policy delivered in connection with the requirements of
Section 5.3(g), but only to the extent such endorsement is necessary to provide
for insurance in an amount at least equal to the maximum total Property Cost
and, if endorsed, the endorsement shall not include a title change or exception
that has or could reasonably be expected to have a Material Adverse Effect;
(w) an as‑built survey for the Property; (x) insurance certificates respecting
the Property as required hereunder and under the Lease; (y) at the Lessor’s
prior written request, an Appraisal regarding the Property; and (z) with respect
to any Advances not contemplated in the original applicable Construction Budget,
including by the Lessor pursuant to Section 5.16, the Lessee shall have caused
to be delivered to the Agent an amendment to the applicable Mortgage Instrument
(as is acceptable to the Agent, with revisions as necessary to conform to
statutory recording requirements and customary practice under Applicable Law).
In addition, on the Completion Date, the Construction Agent covenants and agrees
that the recording fees, documentary stamp taxes or similar amounts required to
be paid in connection with the related Mortgage Instrument shall have been paid
in an amount required by Applicable Law, subject, however, to the obligations of
the Lessor, the Mortgage Lenders and the Credit Lenders to fund such costs to
the extent required pursuant to Section 7.1.
5.6
Restrictions on Liens.

On the Closing Date, the Construction Agent or the Lessee shall cause the
Property to be free and clear of all Liens except Permitted Liens. On the date
the Property is either sold to a third party in accordance with the terms of the
Operative Agreements or, pursuant to Section 21.1(a) of the Lease, retained by
the Lessor, the Lessee shall cause the Property to be free and clear of all
Liens (other than Lessor Liens and such other Liens that are expressly set forth
as title exceptions on the title commitment issued under Section 5.3(g) with
respect to the Property, Liens for Taxes that are not yet due and such other
Liens on the Property theretofore approved by the required Financing Parties in
accordance with the Operative Agreements).
5.7
Payments.

Subject to Section 5.1(b), all payments of principal, interest, Lessor Advances,
Lessor Yield, Fees and other amounts to be made by the Credit Parties under this
Agreement or any other Operative Agreements (excluding Excepted Payments which
shall be paid directly to the party to whom such payments are owed) shall be
made to the Agent at the office designated by the Agent from time to time in
Dollars and in immediately available funds, without set-off, deduction, or
counterclaim. Subject to the definition of “Interest Period” in Appendix A
attached hereto, whenever any payment under this Agreement or any other
Operative Agreements shall be stated to be due on a day that is not a Business
Day, such payment may be made on the next succeeding Business Day, and such
extension of time in such case shall be included in the computation of interest,
Lessor Yield and fees payable pursuant to the Operative Agreements, as
applicable and as the case may be.
5.8
Unilateral Right to Increase the Lessor Commitment, the Mortgage Loan
Commitments and the Credit Loan Commitments.

Notwithstanding any other provision of any Operative Agreement or any objection
by any Person (including any objection by the Lessee or the Construction Agent),
(a) the Lessor, in its sole discretion, may unilaterally elect to increase its
Lessor Commitment if necessary to fund Transaction Expenses, (b) each Mortgage
Lender, in its sole discretion, may unilaterally elect to increase its Mortgage
Loan Commitment if necessary to fund Transaction Expenses, and (c) each Credit
Lender, in its sole discretion, may unilaterally

13


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




elect to increase its Credit Loan Commitments if necessary to fund Transaction
Expenses. The Credit Parties shall promptly cause to be taken, executed,
acknowledged or delivered, at the sole expense of the Lessee, all such further
acts, conveyances, documents and assurances as the Financing Parties may from
time to time reasonably request in order to carry out and effectuate the intent
and purposes of this Section 5.8 (including the preparation and execution of a
Requisition for amounts funded by any of the Financing Parties as a result of
any increase in the Lessor Commitment, the Mortgage Loan Commitments or the
Credit Loan Commitments pursuant to this Section 5.8).
5.9
Maintenance of the Lessee as a Wholly-Owned Entity.

From the Closing Date and thereafter until such time as all obligations of all
Credit Parties under the Operative Agreements have been satisfied and performed
in full, the Parent shall retain the Lessee as a Wholly-Owned Entity.
5.10
Rent Under the Ground Lease as Property Cost.

The parties to this Agreement hereby agree that the rent payable from time to
time pursuant to the Ground Lease (from the Closing Date to and including the
Completion Date) shall be an appropriate item of Property Cost to be funded
through Advances.
5.11
Lessor Basic Rent Adjustment.

On the sixth Payment Date after the Rent Commencement Date, the Lessee shall
make a payment of Supplemental Rent to the Lessor (for the account of the
Lessor) equal to the lesser of (a) five percent (5%) of the then current Lessor
Advances for the Property or (b) $1,000,000 (the “Accelerated Rent Amount”).
Payment of the Accelerated Rent Amount shall be applied as a Dollar for Dollar
reduction of the Lessor Advances. Beginning with the seventh (7th) Payment Date
after the Rent Commencement Date, the parties to this Agreement agree that the
Lessee shall reduce each of its payments of Lessor Basic Rent by the amount of
Lessor Basic Rent due and payable on such Payment Date (each such individual
reduction of Lessor Basic Rent for a given Payment Date may be referred to
herein as a “Lessor Basic Rent Adjustment”); provided, if the Cumulative Lessor
Basic Rent Adjustment is less than the Accelerated Rent Amount (the “Shortfall
Amount”), then the Shortfall Amount shall be credited against each subsequent
payment of Lessor Basic Rent, and the Lessee shall not pay any additional Lessor
Basic Rent until the Shortfall Amount is reduced to zero. Each such Lessor Basic
Rent Adjustment shall increase the Lessor Advances on a Dollar for Dollar basis.
In any event, the Lessee shall reduce its payments of Lessor Basic Rent pursuant
to the Lessor Basic Rent Adjustment until such time as the Cumulative Lessor
Basic Rent Adjustment equals the Accelerated Rent Amount.
5.12
Limitation on Requested Advances regarding Available Credit Loan Commitments,
Available Mortgage Loan Commitments and Available Lessor Commitment.

Neither the Lessor nor the Lessee shall submit any Requisition or any other
request for funding pursuant to the Operative Agreements requesting that the
Credit Lenders make Credit Loans in excess of the aggregate Available Credit
Loan Commitments, requesting that the Mortgage Lenders make Mortgage Loans in
excess of the aggregate Available Mortgage Loan Commitments or requesting any
Lessor Advance in excess of the Available Lessor Commitment. No Credit Lender
shall be obligated to make Credit Loans in excess of its Credit Loan
Commitments, no Mortgage Lender shall be obligated to make Mortgage Loans in
excess of its Mortgage Loan Commitment and the Lessor shall not be obligated to
fund any Lessor Advance in excess of its Lessor Commitment.

14


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




5.13
Limitation on Purchase Option under the Lease.

The Lessee may purchase the Property pursuant to the Purchase Option in the
Lease; provided, that in connection with the purchase of the Property in
connection with the Purchase Option, Lessee (or its designee) shall have paid
Termination Value for all, but not less than all, the Property.
5.14
Equity Cure Rights, Etc.

Each Credit Lender and Mortgage Lender agrees that if (i) (x) an Event of
Default, which also constitutes a Lease Event of Default, shall have occurred
and be continuing for a period of at least one hundred and five (105) days
without any of the Notes having been accelerated or the Agent having exercised
any remedy under the Lease intended to dispossess the Lessee of the Property,
(y) the Notes have been accelerated pursuant to Section 6 of the respective Loan
Agreement and such acceleration has not theretofore been rescinded, or (z) a
notice of the intent of the Agent to foreclose on the Property or otherwise
dispossess the Lessee of the Property (the “Enforcement Notice”) has been given
pursuant to Section 17.2 of the Lease within the previous thirty (30) days,
(ii) no Mortgage Loan Event of Default or Credit Loan Event of Default described
in Section 6(a) (other than such an Event of Default caused by a Lease Event of
Default) or Section 6(e) of either Loan Agreement shall have occurred and be
continuing and (iii) the Lessor shall give written notice to the Agent of the
Lessor’s intention to purchase all of the Notes in accordance with this
paragraph, then, upon receipt within ten (10) Business Days after such notice
from the Lessor of an amount equal to the aggregate unpaid principal amount of
any unpaid Notes then held by the applicable Lender, together with accrued but
unpaid interest thereon, to the date of such receipt (as well as any interest on
overdue principal and, to the extent permitted by Applicable Law, overdue
interest), plus the aggregate amount, if any, of all sums which the Lenders
would be entitled to be paid before any payments were to be made to the Lessor
but excluding any payment in the nature of a premium, each Lender will forthwith
sell, assign, transfer and convey to the Lessor (without recourse or warranty of
any kind other than of title to the Notes so conveyed) all of the right, title
and interest of such Lender (other than rights to indemnity arising with respect
to matters occurring prior to any such sale, assignment, transfer or conveyance
to the Lessor) in and to the Property and the Operative Agreements held by such
Lender, and the Lessor shall thereupon assume all of each Lender’s rights and
obligations in such documents; provided, that no Lender shall be required to so
convey unless (A) the Lessor shall have simultaneously tendered payment on all
other Notes then outstanding pursuant to this paragraph and (B) such conveyance
is not in violation of any Applicable Law. All charges and expenses required to
be paid in connection with the issuance of any new Notes in connection with this
paragraph shall be borne by the Lessor.
5.15
[Reserved].

5.16
Special Provision Regarding the Funding of Uninsured Force Majeure Losses.

Notwithstanding any provision herein or in any other Operative Agreement to the
contrary, the parties hereto agree that, upon the occurrence of a Force Majeure
Event that occurs during the Construction Period with respect to the Property
and subject to the satisfaction of the conditions for a Construction Advance set
forth in Section 5.4, the Lessor shall make a Lessor Advance (in addition to any
Lessor Advance otherwise made pursuant to the provisions of Section 5.2(c)) in
an amount sufficient to pay any Uninsured Force Majeure Loss attributable to
such Force Majeure Event, and such amount so advanced shall be added to the
Lessor Property Cost for the Property.
5.17
Construction Servicer and Inspection Consultant.


15


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(a)    The Agent shall be permitted to hire (i) the Construction Servicer to act
as the Agent’s agent to review the submissions by or on behalf of the
Construction Agent in connection with the Requisitions and (ii) the Inspection
Consultant to act as the Agent’s agent to oversee construction of the Property.
Promptly after the Closing Date, the Agent shall, or shall cause each of the
Construction Advisers to, provide the notice information for the Construction
Advisers to the Construction Agent. Upon submission by the Agent (on behalf of
the Construction Advisers) to the Construction Agent of invoices (including
payment instructions) for the respective services of the Construction Advisers
from time to time, the Construction Agent shall include all such invoiced
amounts in its next Requisition, unless any such invoice is submitted less than
three (3) Business Days prior to the date of submission of the Requisition to
the Construction Agent in which case such invoiced amounts shall be included in
the next following Requisition. Without the need for any further action, all
such invoiced amounts from the Construction Advisers shall constitute
Transaction Expenses and once those invoiced amounts are paid, they shall be
added to the Property Cost. As more fully described below, and not in limitation
of the other conditions precedent of Sections 5.4 and 5.4A, the determination by
either of the Construction Advisers that any Requisition and/or the supporting
documentation therefor is not satisfactory, in its commercially reasonable
judgment, shall be a basis to instruct the Construction Agent to cease
immediately to pay or incur any additional Property Costs from and after such
date, and the Construction Agent hereby agrees to comply immediately with any
such instruction.
(b)    As referenced in Section 5.4A(l) and in addition to the other
requirements of Section 5.4A, the Construction Agent shall pay or incur any
Property Cost after the Closing Date if, and only if, the following conditions
precedent have been satisfied or waived by the Agent as of the date of each such
payment or incurrence of Property Cost:
(i)    On or prior to the Monthly Notice Date, the Construction Agent shall
furnish or cause to be furnished to the Agent, in all cases, and to the
Construction Servicer and/or the Inspection Consultant as set forth below or as
otherwise directed by the Agent, the prior month’s Requisition and the following
documents covering each disbursement included in the prior month’s Requisition
and in each case with regard to the Property, in form and substance satisfactory
to the Agent (and for this purpose, it is acknowledged that the Agent may
consult with the Construction Advisers to determine what is satisfactory), in
its commercially reasonable discretion:
(A)    To the Agent and the Construction Servicer, a completed certificate of
the Construction Agent in the form attached hereto as EXHIBIT F or in such other
form as is satisfactory to the Agent, in its commercially reasonable discretion,
(the “Construction Agent Certificate”), and the prior month’s completed
Requisition, each executed by an authorized representative of the Construction
Agent;
(B)    To the Agent, the Construction Servicer and the Inspection Consultant, a
completed standard AIA Form G702 and Form G703 signed by the applicable general
contractor and the applicable architect, and sworn statements and conditional
waivers of lien covering all work to be paid with the proceeds of the currently
contemplated Advances, which shall become unconditional upon such payment;

16


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(C)    To the Agent, the Construction Servicer and the Inspection Consultant,
fully executed copies of any proposed or executed change orders on standard AIA
Form G701 form or, if substantively similar, the form used by the general
contractor, or other form acceptable in writing to the Agent, in its
commercially reasonable discretion, which have not been previously furnished and
which require and are not valid without the signatures of the general contractor
and the Construction Agent;
(D)    To the Agent and the Construction Servicer, copies of all permits and
other Governmental Actions required under Law to be obtained and not delivered
to the Agent and Construction Servicer prior thereto, and in any event copies of
all such permits and other Governmental Actions not previously delivered and
then needed in connection with the Property;
(E)    To the Agent and the Inspection Consultant executed copies of all
subcontracts and supplier contracts executed between the dates of the two prior
months’ Requisitions between the applicable general contractor and a
subcontractor or a supplier, as applicable, in each case that provides for an
aggregate contract price equal to or greater than $1,000,000;
(F)    To the Agent, the Construction Servicer and the Inspection Consultant,
such other instruments, documents and information as the Construction Servicer
or the Inspection Consultant may request, in their commercially reasonable
discretion, including conditional waivers of lien covering all work by the
applicable general contractor or any subcontractors or suppliers (to the extent
such subcontractor or suppliers meet the $1,000,000 threshold of the foregoing
subsection (E)) paid with the proceeds of the prior Advances;
(G)    To the Agent, the Construction Servicer and the Inspection Consultant, an
updated Construction Budget, showing the sources and uses by cost category in
form acceptable to the Agent, in its commercially reasonable discretion; and
(H)    To the Agent, the Construction Servicer and the Inspection Consultant
regarding each requested disbursement of Transaction Expenses, invoices which
(1) are in writing, (2) contain the applicable vendor’s name and address, on
letterhead if available, (3) contain the Construction Agent’s name and the
location of the project and (4) contain an invoice number and amount.
(ii)    In connection with the review of each prior month’s Requisition, the
Agent and the Construction Servicer shall have received a report, satisfactory
to each of them, in their commercially reasonable discretion, of the Inspection
Consultant, reflecting its periodic site observation and review of the documents
substantiating the Property Costs being requested pursuant to the prior month’s
Requisition, including progress and quality of the Improvements, the
construction schedule and related Construction Documents. The Inspection Agent
shall deliver such report not later than the Business Day next following six (6)
days after receipt by the Agent, the Construction Servicer and the Inspection

17


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Consultant, as applicable, of all items that the Construction Agent is required
to provide pursuant to Section 5.17(b)(i).
(iii)    On the Business Day next following seven (7) days after receipt by the
Agent, the Construction Servicer and the Inspection Consultant, as applicable,
of all items that the Construction Agent is required to provide pursuant to
Section 5.17(b)(i), the Agent shall request the Construction Advisers to provide
either a written approval or a written disapproval of the prior month’s
Requisition indicating the reasons for any such disapproval. The Agent shall
share, or shall cause the Construction Advisers to share, promptly with the
Construction Agent the certificate or other written communication from the
Construction Advisers regarding any such approval/disapproval.
5.18
Extension of Target Construction Period Termination Date.

If the Construction Agent becomes aware of a Force Majeure Event a result of
which the Completion cannot reasonably be expected to occur on or before the
Target Construction Period Termination Date, then the Financing Parties shall,
at the written request of the Construction Agent accompanied by the certificate
hereinafter described, in good faith, but for a period not in excess of twenty
(20) days (provided, that such period shall not extend beyond the Target
Construction Period Termination Date), discuss the terms and conditions
applicable to an extension of the Target Construction Period Termination Date to
enable the Construction Agent to effect Completion on or prior to such extended
date after the Target Construction Period Termination Date. During such twenty
(20) day period, none of the Financing Parties may exercise any remedy under any
Operative Agreement solely as a result of the Construction Agent being unable to
effect Completion by the Target Construction Period Termination Date. It is
understood and agreed that while the Lenders and the Lessor are not obligated to
extend the Target Construction Period Termination Date for any reason, any such
extension shall be effected pursuant to the prior approval of the Majority
Credit Lenders, the Majority Mortgage Lenders and the Lessor. In connection with
any request for any extension of the Target Construction Period Termination
Date, the Construction Agent shall deliver to the Financing Parties (a) a
written explanation detailing the reasons why Completion will be unable to occur
prior to the Target Construction Period Termination Date and how such delays
will be rectified and (b) a confirmation to the effect that the extension of the
Construction Period will allow Completion to occur prior to the extended date
after the Target Construction Period Termination Date. If by the end of such
twenty (20) day period (or, if sooner, the Target Construction Period
Termination Date), the Construction Agent is unable to obtain approval for such
postponement, then the rights and remedies of the parties with respect thereto
will be governed by the Agency Agreement.
5.19
Reassignment of Construction Contracts.

Promptly after any purchase of the Property by the Lessee pursuant to the
Operative Agreements or by any third party pursuant to Article XXI of the Lease,
the Lessor, subject to the terms of this Section 5.19, shall assign to the
Lessee (or its designee) or to such third party, as applicable, (with such
assignment documents to be on forms reasonably acceptable to the Lessor and the
applicable assignee) all right, title and interest of the Lessor in and to any
Construction Documents, to the extent such Construction Documents had been
previously assigned to the Lessor by the Parent or any of the Parent’s
Subsidiaries. Such assignment by the Lessor shall be free and clear of the Lien
of the Lease, the Lien of the Security Documents and any Lessor Liens (but
otherwise without representation or warranty of any kind). Notwithstanding the
foregoing, such assignment by the Lessor shall be subject to the retention by
the Lessor, and the Lessor shall not so

18


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




assign, any rights of indemnification pursuant to any such construction
contracts in favor of the Lessor with respect to the period of time in which the
Lessor was a party to any such applicable construction contract and without
regard to whether any indemnified claim arises prior to or after the date of
such assignment by the Lessor.
5.20
Notices from the Construction Agent/the Lessee.

If the Construction Agent implements any revision, amendment or modification to
the Plans and Specifications pursuant to Section 3.2(b) of the Agency Agreement,
then the Construction Agent shall provide prompt notice thereof to the Agent. If
the Lessee makes any Modification to the Property, as referenced in Section 11.1
of the Lease, that shall or could reasonably be expected to have a Material
Adverse Effect, then the Lessee shall provide prompt notice thereof to the
Agent.
5.21
Ratable Reduction of Commitments.

Any reduction in the Commitments shall be on a ratable basis, with (a) the
Credit Loan Commitments being reduced by eighty‑five percent (85%) of any such
aggregate Commitment reduction, (b) the Mortgage Loan Commitments being reduced
by ten percent (10%) of any such aggregate Commitment reduction and (c) the
Lessor Commitments being reduced by five percent (5%) of any such aggregate
Commitment reduction.
SECTION 5A.
LESSOR ADVANCE
5A.1    Procedure for Lessor Advance.
(a)    Upon receipt from the Construction Agent by the Agent of a Requisition
pursuant to Section 4.2, and subject to the terms and conditions of this
Agreement, the Lessor shall make an Advance in favor of the Construction Agent
under the Lessor Commitment equal to five percent (5%) of the amount requested
in such Requisition on the applicable Closing Date or on the date for any
Construction Advance. The Lessor Advance shall accrue yield at the Lessor Yield
from time to time.
(b)    To the extent that, subject to Sections 9.1(d) and 9.2(d), the Lessor
shall have elected to terminate or reduce the amount of the Credit Loan
Commitments or the Mortgage Loan Commitments pursuant to Section 2.5(a) of the
applicable Loan Agreement, a pro rata election shall be deemed to have been made
with respect to the Lessor Commitment. On any date on which the Credit Loan
Commitments or the Mortgage Loan Commitments shall be reduced to zero (0) as a
result of a Credit Loan Event of Default, a Mortgage Loan Event of Default or
otherwise, as the case may be, the Lessor Commitment shall automatically be
reduced to zero (0).
5A.2    Lessor Yield.
(a)    The Lessor Advance shall bear yield calculated at the rate of Lessor
Yield applicable from time to time. Subject to Section 5.1(b), the Lessee shall
pay as Basic Rent to the Agent for distribution to the Lessor the Lessor Yield
in arrears on each Scheduled Payment Date or as otherwise provided herein or in
Section 8.7 of this Agreement.
(b)    If all or a portion of Lessor Yield shall not be received by the Agent
for distribution to the Lessor when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall, without limiting the
rights of the Lessor hereunder or under any other Operative

19


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Agreement, bear interest at the Lessor Overdue Rate, in each case from the date
of nonpayment until paid (whether after or before judgment) and shall be paid
upon demand. Upon the occurrence and during the continuance of any Lease Event
of Default or Agency Agreement Event of Default, Lessor Yield shall, at the
option of the Lessor, be calculated at the Lessor Overdue Rate.
5A.3    Scheduled Return of Lessor Advance.
Subject to the limitations on the Lessee’s payment obligations in connection
with an election of the Sale Option under the Lease, the outstanding amount of
the Lessor Advance shall be due in full on the Expiration Date. On the
Expiration Date, subject to the terms of this Agreement and the Lease, the Agent
on behalf of the Lessor shall receive from the Lessee under the Lease the
outstanding amount of the Lessor Advance then due, together with all accrued but
unpaid Lessor Yield and all other amounts due to Lessor under the Operative
Agreements.
5A.4    Early Return of Lessor Advance.
(a)    Subject to Sections 11.2(e), 11.3 and 11.4 of this Agreement and further
subject to corresponding and concurrent prepayment of the Credit Loans and the
Mortgage Loans pursuant to Section 2.6(a) of the Credit Loan Agreement and the
Mortgage Loan Agreement, respectively, the Lessor Advance may at any time and
from time to time be prepaid by the Lessee as a payment of Supplemental Rent, in
whole or in part, without premium or penalty, upon at least three (3) Business
Days’ irrevocable notice to the Agent, on behalf of the Lessor, specifying the
date and amount of prepayment of the Lessor Advance. Upon receipt of such
notice, the Agent shall promptly notify the Lessor thereof. If such notice is
given, the amount of the Lessor Advance specified in such notice shall be due
and payable on the date specified therein, together with all accrued but unpaid
Lessor Yield and all other amounts due to Lessor under the Operative Agreements.
Amounts of the Lessor Advance prepaid shall permanently decrease the Lessor
Commitment and the Available Lessor Commitment, and such amounts may not be
readvanced. Notwithstanding the foregoing, (i) amounts so prepaid in favor of
the Lessor must be distributed in accordance with Section 8.7 of this Agreement
and (ii) there shall be no such prepayment of the Credit Loans or the Mortgage
Loans in connection with the prepayment of the Lessor Advance pursuant to this
Section 5A.4(a) made with regard to any Lessor Basic Rent Adjustment.
(b)    If on any date the Agent or the Lessor shall receive any payment in
respect of (i) any Casualty, Condemnation or Environmental Violation pursuant to
Section 15.1(a) or 15.1(g) or Article XVI of the Lease (excluding any payments
in respect thereof which are payable to Lessee in accordance with the Lease), or
(ii) the Termination Value in connection with the delivery of a Termination
Notice pursuant to Article XVI of the Lease, or (iii) the Termination Value of
the Property or such other applicable amount in connection with the exercise of
a Purchase Option under Article XX of the Lease or the exercise of the option of
the Lessor to transfer the Property to the Lessee pursuant to Section 20.3 of
the Lease or (iv) any other payment required to be made or elected to be made by
the Construction Agent or the Lessee to the Lessor pursuant to the terms of the
Agency Agreement or the Lease, then in each case, the Agent or the Lessor shall
receive such payment to be distributed in accordance with Section 8.7 of this
Agreement.
(c)    Upon the occurrence of any Agency Agreement Event of Default or any Lease
Event of Default, the obligation to repay the Lessor Advances shall
automatically accelerate and such shall be due and payable in full, together
with accrued but unpaid Lessor Yield thereon and all other amounts owing to the
Lessor under the Operative Agreements.

20


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




5A.5    Computation of Lessor Yield.
(a)    Lessor Yield shall be calculated on the basis of a year of three hundred
sixty (360) days for the actual days elapsed.
(b)    Pursuant to Section 12.12 of this Agreement, the calculation of Lessor
Yield under this Section 5A.5 shall be made by the Agent. Each determination of
Lessor Yield by the Agent shall be conclusive and binding in the absence of
manifest error.
(c)    If the LIBOR Rate cannot be determined by the Agent in the manner
specified in the definition of the term “Lessor Yield”, then commencing on the
Scheduled Interest Payment Date next occurring and continuing until such time as
such LIBOR Rate can be determined by the Agent in the manner specified in the
definition of such term, the outstanding Lessor Advance shall bear a yield at
the ABR.
SECTION 6.    
REPRESENTATIONS AND WARRANTIES.
6.1
Representations and Warranties of Each Credit Party.

Effective as of the Closing Date, the date of each Advance and the Rent
Commencement Date (except to the extent any representation and warranty is
otherwise specifically limited to one or more specific dates), each Credit Party
represents and warrants to each of the other parties hereto that:
(a)    Upon the execution and delivery of the Lease, (i) the Lessee will have
unconditionally accepted the Property and will have a valid leasehold interest
in the Property, subject only to Permitted Liens, and (ii) no offset will exist
with respect to Rent or other sums payable under the Lease;
(b)    (i)    The Security Documents create, as security for the Secured
Obligations, valid and enforceable security interests in, and Liens on, all of
the Collateral, subject only to Permitted Liens, in favor of the Agent, for the
benefit of the Secured Parties. Upon recordation of the Mortgage Instrument in
the real estate recording office in the county or parish in which the Property
is located, the Lien created by the Mortgage Instrument in the real property
described therein shall be a perfected first priority deed of trust on Lessee’s
interest in the Property and a perfected first priority leasehold estate in
Lessor’s leasehold interest in the Property pursuant to the Ground Lease, in
each case subject only to Permitted Liens in favor of the Agent, for the benefit
of the Secured Parties. To the extent that the security interests in the portion
of the Collateral comprised of personal property can be perfected by filing in
the filing office in the state where the Lessee is located for purposes of the
UCC, upon filing of the Lender Financing Statements in such filing offices, the
security interests created by the Security Agreement shall be perfected first
priority security interests (subject only to Permitted Liens) in such personal
property in favor of the Agent, for the benefit of the Secured Parties; and
(ii)    The Lease creates, as security for the obligations of the Lessee under
the Lease, valid and enforceable security interests in, and Liens on, the
Property, subject only to Permitted Liens, in favor of the Lessor. Upon
recordation of the memorandum of the Lease (or a short form lease) and the
memorandum of a Ground Lease (or a short form lease) in the real estate
recording office in the real estate recording office in the county or parish in
which the Property is located, the Lien created by the Lease in the real
property described

21


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




therein (or, in the case of a Ground Lease, on the leasehold estate under such
Ground Lease) shall be a perfected first priority lien on the Property subject
only to Permitted Liens in favor of the Lessor, which rights pursuant to the
Lessor Financing Statements are assigned to the Agent, for the benefit of the
Secured Parties. To the extent that the security interests in the portion of the
Property comprised of personal property can be perfected by the filing in the
filing office in the state where the Lessee is located for purposes of the UCC,
upon filing of the Lessor Financing Statements in such filing offices, a
security interest created by the Lease shall be a perfected first priority
security interests (subject only to Permitted Liens) in such personal property
in favor of the Lessor, which rights pursuant to the Lessor Financing Statements
are assigned to the Agent, for the benefit of the Secured Parties.
(c)    The Plans and Specifications will be prepared prior to the commencement
of construction in accordance with all applicable Legal Requirements (including
all applicable Environmental Laws and building, planning, zoning and fire
codes), except to the extent the failure to comply therewith, individually or in
the aggregate, shall not have and would not reasonably be expected to have a
Material Adverse Effect. Upon completion of the Improvements in accordance with
the Plans and Specifications, such Improvements will be within any building
restriction lines and will not encroach in any manner onto any adjoining land
(except as permitted by express written easements or those encroachments which
have been approved by the Agent).
(d)    To the best of the knowledge of the Credit Parties, all written
information and written materials which have been prepared and provided by the
Credit Parties to (i) an Appraiser in connection with an Appraisal are true and
accurate in all material respects on the date as of which such written
information and written materials are dated or certified, except for such
inaccuracies or misstatements which would not have a Material Adverse Effect,
and are not incomplete by omitting to state any material fact necessary to make
such information (taken as a whole) not misleading at such time in light of the
circumstances under which such information was provided and (ii) the Lessor with
respect to the Property is true and accurate on the date as of which such
written information and materials are dated or certified, except such as would
not reasonably be expected to have a Material Adverse Effect.
(e)    Nothing contained in Section 11 limits any payment obligations to
additional insureds or loss payees with respect to any insurance policies
required to be maintained by the Lessee pursuant to Article XIV of the Lease and
amounts payable under such insurance policies to or for the benefit of such
additional insureds or loss payees are not limited by the provisions of Section
5.4 of the Agency Agreement.
(f)    The location of the Construction Agent and the Lessee for purposes of the
UCC is the State of Delaware and, respecting the Construction Agent and the
Lessee, its principal place of business, chief executive office and office where
the documents, accounts and records related to the transactions contemplated by
this Agreement and each other Operative Agreement are located at 2701 San Tomas
Expressway, Santa Clara, California 95050.
(g)    The Property is a Permitted Facility which consists of (i) unimproved
Land, (ii) Land and existing Improvements thereon which Improvements are either
suitable for occupancy at the time of acquisition or ground leasing or will be
renovated and/or modified in accordance with the terms of this Agreement, and/or
(iii) Equipment.

22


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(h)    The Lessor will have a valid ground leasehold interest enforceable
against the Lessee in accordance with the terms of the Ground Lease, subject
only to Permitted Liens.
(i)    The Property complies with all Insurance Requirements and all standards
of Lessee with respect to similar properties owned by the Lessee or Subsidiaries
(direct or indirect) or Affiliates of the Lessee.
(j)    The Property complies with all Legal Requirements as of such date
(including all zoning and land use laws and Environmental Laws), except to the
extent that failure to comply therewith, individually or in the aggregate, shall
not have and would not reasonably be expected to have a Material Adverse Effect
and there is not and has not been any Environmental Condition at the Property,
except as shall not and would not reasonably be expected to have a Material
Adverse Effect.
(k)    All utility services and facilities necessary for the construction and
operation of the Improvements and the installation and operation of the
Equipment regarding the Property (including gas, electrical, water and sewage
services and facilities) are available at the Land and vehicular access to the
Improvements is provided by either public right of way abutting the Property or
Appurtenant Rights, except to the extent that the non-availability of such
utility services and facilities does not have and would not reasonably be
expected to have a Material Adverse Effect, and will be constructed prior to the
Completion Date.
(l)    The acquisition, installation and testing of the Equipment (if any) and
construction of the Improvements (if any) to such date shall have been performed
in a good and workmanlike manner, substantially in accordance with the Plans and
Specifications, except to the extent that the failure of such performance does
not have and would not reasonably be expected to have a Material Adverse Effect.
(m)    The rental rates under the Ground Lease are not in excess of fair market
rental value.
(n)    The Land included in the Property in respect of which an Advance is being
requested is a separate parcel for all real estate tax and assessment purposes,
and no part of the Land is aggregated with any other parcel for such purposes.
(o)    As of the Closing Date and the date of each subsequent Advance, the
amount of any Advance then being requested represents an amount previously paid
or otherwise owed by the Construction Agent or the Lessee in respect of Property
Costs incurred prior to the date of such Advance for which, in each case, the
Construction Agent or the Lessee has not previously been reimbursed by an
Advance.
(p)    As of the Rent Commencement Date only, the Property shall be improved in
accordance with the Plans and Specifications in a good and workmanlike manner
and shall be operational and a certificate of occupancy shall have been issued
therefor.
(q)    As of the Closing Date, NVIDIA International Holdings Inc., which has its
principal place of business in the State of California, is not required by
Applicable Law to register to do business in the State of California because
such company does not conduct intrastate business in such state.

23


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




6.1A    Additional Representations and Warranties of Each Credit Party.
Effective as of the Closing Date, the date of each Advance and the Rent
Commencement Date (except to the extent any representation and warranty is
otherwise specifically limited to one or more specific dates), each Credit Party
represents and warrants to each of the other parties hereto that:
(a)    Organization; Power; Qualification. Each Credit Party and each Subsidiary
thereof (i) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, (ii) has the power
and authority to own its properties and to carry on its business as now being
and hereafter proposed to be conducted and (iii) is duly qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization except in jurisdictions where the failure to be so qualified or in
good standing would not reasonably be expected to result in a Material Adverse
Effect. The jurisdictions in which each Credit Party and each Subsidiary thereof
are organized and qualified to do business as of the Closing Date are described
on Schedule 6.1A(a).
(b)    Ownership. Each Subsidiary of the Parent as of the Closing Date is listed
on Schedule 6.1A(b). The Material Domestic Subsidiaries in existence as of the
Closing Date are identified on Schedule 6.1A(b), and each of them is a party to
this Agreement as a Guarantor. As of the Closing Date (except as to the Parent,
which shall be as of the date set forth on Schedule 6.1A(b)), the capitalization
of each Credit Party and its Subsidiaries consists of the number of shares,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule 6.1A(b). All outstanding shares have been duly
authorized and validly issued and are fully paid and nonassessable and not
subject to any preemptive or similar rights, except as described in Schedule
6.1A(b). The shareholders or other owners, as applicable, of each Subsidiary of
the Parent and the number of shares owned by each as of the Closing Date are
described on Schedule 6.1A(b). As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or require the issuance of Equity
Interests of any Credit Party, except as described on Schedule 6.1A(b).
(c)    Authorization; Enforceability. Each Credit Party thereof has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Agreement and each of
the other Operative Agreements to which it is a party in accordance with their
respective terms. This Agreement and each of the other Operative Agreements have
been duly executed and delivered by the duly authorized officers of each Credit
Party thereof that is a party thereto, and each such document constitutes the
legal, valid and binding obligation of each Credit Party thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.
(d)    Compliance of Agreement, Operative Agreements and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party of the
Operative Agreements to which each such Person is a party, in accordance with
their respective terms, the extensions of credit thereunder and the transactions
contemplated hereby or thereby do not and will not, by the passage of time, the
giving of notice or otherwise, (i) require any Governmental Action or violate
any

24


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Applicable Law relating to any Credit Party where the failure to obtain such
Governmental Action or such violation would reasonably be expected to have a
Material Adverse Effect, (ii) conflict with, result in a breach of or constitute
a default under the articles of incorporation, bylaws or other organizational
documents of any Credit Party, (iii) conflict with, result in a breach of or
constitute a default under any indenture, agreement or other instrument to which
such Person is a party or by which any of its properties may be bound or any
Governmental Action relating to such Person, which could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or
(iv) require any consent or authorization of, filing with, or other act in
respect of, an arbitrator or Governmental Authority and no consent of any other
Person is required in connection with the execution, delivery, performance,
validity or enforceability of this Agreement other than (A) consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, and (B) consents or filings to
perfect the Liens created by the Security Documents.
(e)    Compliance with Law; Governmental Action. Each Credit Party and each
Domestic Subsidiary thereof (i) has obtained all Governmental Actions required
by any Applicable Law for it to conduct its business, each of which is in full
force and effect, is final and not subject to review on appeal and is not the
subject of any pending or, to its knowledge, threatened in writing attack by
direct or collateral proceeding, (ii) is in compliance with any requirements of
each Governmental Action applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective properties and (iii) has
timely filed all material reports, documents and other materials required to be
filed by it under all Applicable Laws with any Governmental Authority and has
retained all material records and documents required to be retained by it under
Applicable Law except in each case (i), (ii) or (iii) where the failure to have,
comply or file could not reasonably be expected to have a Material Adverse
Effect.
(f)    Tax Returns and Payments. Each Credit Party and each Domestic Subsidiary
thereof has duly filed or caused to be filed all federal, state, local and other
tax returns required by Applicable Law to be filed, and has paid, or made
adequate provision for the payment of, all federal, state, local and other
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable (other than any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of the relevant Credit Party). Such returns accurately
reflect in all material respects all liability for taxes of any Credit Party or
any Domestic Subsidiary thereof for the periods covered thereby. As of the
Closing Date, except as set forth on Schedule 6.1A(f), there is no ongoing audit
or examination or, to its knowledge, other investigation by any Governmental
Authority of the tax liability of any Credit Party or any Domestic Subsidiary
thereof. No Governmental Authority has asserted any Lien or other claim against
any Credit Party or any Domestic Subsidiary thereof with respect to unpaid taxes
which has not been discharged or resolved (other than (i) any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of the relevant Credit Party and (ii) All-Inclusive
Permitted Liens). The charges, accruals and reserves on the books of each Credit
Party and each Domestic Subsidiary thereof in respect of federal, state, local
and other taxes for all Fiscal Years and portions thereof since the organization
of any Credit Party or any Domestic Subsidiary thereof are in the judgment the
Credit Parties adequate, and the Credit Parties do not anticipate any additional
taxes or assessments for any of such years.

25


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(g)    Intellectual Property Matters. Each Credit Party thereof owns or
possesses rights to use all material franchises, licenses, copyrights, copyright
applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, service mark, service mark rights, trade names,
trade name rights, copyrights and other rights with respect to the foregoing
which are reasonably necessary to conduct its business. No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such rights, and no Credit Party thereof is
liable to any Person for infringement under Applicable Law with respect to any
such rights as a result of its business operations.
(h)    Environmental Matters.
(i)    Except as, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect or except as disclosed in the
environmental site assessment delivered to Agent pursuant to Section 5.3(h), the
properties owned, leased or operated by each Credit Party and each Domestic
Subsidiary now or in the past do not contain, and to their knowledge have not
previously contained, any Hazardous Substances in amounts or concentrations
which constitute or constituted a violation of applicable Environmental Laws;
(ii)    To its knowledge, each Credit Party and each Domestic Subsidiary thereof
and such properties and all operations conducted in connection therewith are in
compliance, and have been in compliance, in all material respects, with all
applicable Environmental Laws, and there is no contamination at, under or about
such properties or such operations which could interfere with the continued
operation of such properties or impair the fair saleable value thereof;
(iii)    No Credit Party nor any Domestic Subsidiary thereof has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability from a Governmental Authority regarding environmental
matters, Hazardous Substances, or compliance with Environmental Laws that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, nor does any Credit Party or any
Domestic Subsidiary thereof have knowledge or reason to believe that any such
notice will be received or is being threatened;
(iv)    To its knowledge, Hazardous Substances have not been transported or
disposed of to or from the properties owned, leased or operated by any Credit
Party or any Domestic Subsidiary thereof in violation of, or in a manner or to a
location which would reasonably be expected to give rise to liability under,
Environmental Laws, nor have any Hazardous Substances been generated, treated,
stored or disposed of at, on or under any of such properties in violation of, or
in a manner that would reasonably be expected to give rise to liability under,
any applicable Environmental Laws;
(v)    No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Credit Parties, threatened in writing,
under any Environmental Law to which any Credit Party or any Domestic Subsidiary
thereof is or will be named as a potentially responsible party, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any applicable Environmental Law with respect to

26


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




any Credit Party, any Domestic Subsidiary thereof, with respect to any real
property owned, leased or operated by any Credit Party or any Domestic
Subsidiary thereof or operations conducted in connection therewith that would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; and
(vi)    There has been no release, or to its knowledge, threat of release, of
Hazardous Substances at or from properties owned, leased or operated by any
Credit Party or any Domestic Subsidiary, now or in the past, in violation of or
in amounts or in a manner that could give rise to liability under applicable
Environmental Laws that would reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
(i)    Employee Benefit Matters.
(i)    As of the Closing Date, no Credit Party nor any ERISA Affiliate maintains
or contributes to, or has any obligation under, any Employee Benefit Plans other
than those identified on Schedule 6.1A(i);
(ii)    Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination letters
but for which the remedial amendment period for submitting a determination
letter has not yet expired. No liability has been incurred by any Credit Party
or any ERISA Affiliate which remains unsatisfied for any taxes or penalties
assessed with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;
(iii)    As of the Closing Date, no Pension Plan has been terminated, nor has
any Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan;
(iv)    Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has:
(A) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (B) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums

27


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




and there are no premium payments which are due and unpaid, (C) failed to make a
required contribution or payment to a Multiemployer Plan, or (D) failed to make
a required installment or other required payment under Sections 412 or 430 of
the Code;
(v)    No Termination Event has occurred or is reasonably expected to occur;
(vi)    Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to its knowledge, threatened concerning or involving (A) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Credit Party or any ERISA Affiliate, (B) any
Pension Plan or (C) any Multiemployer Plan.
(j)    Margin Stock. No Credit Party nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of any
extensions of credit under the Operative Agreements will be used for purchasing
or carrying margin stock or for any purpose which violates, or which would be
inconsistent with, the provisions of Regulation T, U or X of such Board of
Governors. Following the application of the proceeds of each extension of credit
under the Operative Agreements, not more than twenty-five percent (25%) of the
value of the assets (either of the Lessee only or of the Credit Parties and its
Subsidiaries on a Consolidated basis) subject to the provisions of
Section 8.3B(b) or Section 8.3B(e) or subject to any restriction contained in
any agreement or instrument between any Credit Party and any Financing Party or
any Affiliate of any Financing Party relating to Indebtedness in excess of the
Threshold Amount will be “margin stock”.
(k)    Government Regulation. No Credit Party nor any Subsidiary thereof is an
“investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act of 1940) and no
Credit Party nor any Subsidiary thereof is, or after giving effect to any
extension of credit under the Operative Agreements will be, subject to
regulation under the Interstate Commerce Act, or any other Applicable Law which
limits its ability to incur or consummate the transactions contemplated hereby.
(l)    Material Contracts. Each Material Contract (i) has been filed with the
SEC and (ii) is, and after giving effect to the consummation of the transactions
contemplated by the Operative Agreements will be, in full force and effect in
accordance with the terms thereof. To the extent requested by the Agent, each
Credit Party has delivered to the Agent a true and complete copy of each
Material Contract. As of the Closing Date, no Credit Party (nor, to its
knowledge, any other party thereto) is in breach of or in default under any
Material Contract in any material respect.
(m)    Burdensome Provisions. The Credit Parties and their respective
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect. No
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to (i) make
dividend payments or other distributions

28


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




in respect of its Equity Interests to any Credit Party or any Subsidiary of a
Credit Party or (ii) transfer any of its assets or properties to any Credit
Party or any other Subsidiary in each case other than existing under or by
reason of the Operative Agreements, Applicable Law or, with respect to clause
(ii) above only, under any documentation with respect to Indebtedness permitted
to be incurred hereunder.
(n)    Financial Statements. The audited financial statements for the Fiscal
Year ending January 25, 2015 and the unaudited financial statements for the
Fiscal Quarter ending April 26, 2015 (excluding, for clarity, the projections)
are complete and correct and fairly present on a Consolidated basis the assets,
liabilities and financial position of the Credit Parties and their Subsidiaries
as of such dates, and the results of the operations and changes of financial
position for the periods then ended (other than customary year-end adjustments
for unaudited financial statements and the absence of footnotes from unaudited
financial statements). All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP. Such
financial statements show all Material Indebtedness and other material
liabilities, direct or contingent, of the Credit Parties and their Subsidiaries
as of the date thereof, including material liabilities for taxes, material
commitments, and Indebtedness, in each case, to the extent required to be
disclosed under GAAP.
(o)    No Material Adverse Change. Since January 25, 2015, there has been no
material adverse change in the operations, business, assets, properties,
prospects, liabilities (actual or contingent) or condition (financial or
otherwise) of the Parent and its Subsidiaries and no event has occurred or
condition arisen, either individually or in the aggregate, that could reasonably
be expected to have a Material Adverse Effect.
(p)    Solvency. The Parent and each of its Subsidiaries, on a consolidated
basis, are Solvent.
(q)    Title to Properties. As of the Closing Date, the real property listed on
Schedule 6.1A(q) constitutes all of the real property that is owned, leased,
subleased or used by any Credit Party. Each Credit Party has such title to the
real property owned or leased by it as is necessary or desirable to the conduct
of its business and valid and legal title to all of its personal properties,
except those which have been disposed of by the Credit Parties subsequent to
such date which dispositions have been in the ordinary course of business or as
otherwise expressly permitted hereunder.
(r)    Litigation. There are no actions, suits or proceedings pending nor, to
its knowledge, threatened in writing against any Credit Party or any Domestic
Subsidiary thereof or any of their respective properties or revenues in any
court or before any arbitrator of any kind or before or by any Governmental
Authority that could reasonably be expected to have a Material Adverse Effect.
(s)    Foreign Assets Control Regulations, Etc.; OFAC. No Credit Party nor any
of their respective Subsidiaries nor, to the knowledge of the Credit Parties,
any director, officer or Affiliate of any Credit Party or any of their
respective Subsidiaries (i) is an “enemy” or an “ally of the enemy” within the
meaning of Section 2 of the Trading with the Enemy Act of the United States (50
U.S.C. App. §§ 1 et seq.), (ii) is in violation of (A) the Trading with the
Enemy Act, (B) any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V) or any enabling
legislation or executive order relating thereto or (C) the PATRIOT Act
(collectively, the “Anti-Terrorism Laws”) or (iii) is a Sanctioned Person.

29


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(t)    Anti‑Corruption Laws. The Credit Parties and their Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.
(u)    Absence of Default. No event has occurred or is continuing (i) which
constitutes a Lease Default or a Lease Event of Default, or (ii) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Credit Party or any Subsidiary
thereof under (A) any Material Contract or (B) any judgment, decree or order to
which any Credit Party or any Subsidiary thereof is a party or by which any
Credit Party or any Subsidiary thereof or any of their respective properties may
be bound or which would require any Credit Party or any Subsidiary thereof to
make any payment thereunder prior to the scheduled maturity date therefor that,
in any case under this clause (B), could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(v)    Senior Indebtedness Status. The Obligations of each Credit Party under
this Agreement and each of the other Operative Agreements ranks and shall
continue to rank at least senior in priority of payment to all Subordinated
Indebtedness and all senior unsecured Indebtedness of each such Person and is
designated as “Senior Indebtedness” under all instruments and documents, now or
in the future, relating to all Subordinated Indebtedness and all senior
unsecured Indebtedness of such Person.
(w)    Disclosure. The Parent and/or its Subsidiaries have disclosed to the
Financing Parties all agreements, instruments and corporate or other
restrictions to which any Credit Party and any Subsidiary thereof are subject,
and all other matters known to them, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. No
financial statement, material report, material certificate or other material
information furnished (whether in writing or orally) by or on behalf of any
Credit Party or any Subsidiary thereof to any Financing Party in connection with
the transactions contemplated by the Operative Agreements and the negotiation of
this Agreement and the other Operative Agreements or delivered hereunder or
thereunder (as modified or supplemented by other information so furnished),
taken together as a whole, contains any untrue statement of a material fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, pro forma
financial information, estimated financial information and other projected or
estimated information, such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being recognized by the
Financing Parties that projections are not to be viewed as facts and that the
actual results during the period or periods covered by such projections may vary
from such projections).
(x)    Insurance.
(i)    The properties of the Credit Parties are insured with financially sound
and reputable insurance companies not Affiliates of the Credit Parties, in such
amounts, with such deductibles and covering such risks as are commercially
reasonable and otherwise consistent with the insurance in effect on the Closing
Date as outlined as to carrier, policy

30


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




number, expiration date, type, amount and deductibles on Schedule 6.1A(x). Not
in limitation of the foregoing, prior to the commencement of construction of the
Property and thereafter, the Property is insured in accordance with the
requirements of Article XIV of the Lease.
(ii)    With respect to each parcel of real property subject to a Mortgage
Instrument, the Agent has received (A) such flood hazard certifications, notices
and confirmations thereof, and effective flood hazard insurance policies
required pursuant to Section 8.3A(f) hereof, (B) all flood hazard insurance
policies required hereunder have been obtained and remain in full force and
effect, and the premiums thereon have been paid in full, and (C) except as the
Credit Parties have previously given written notice thereof to the Agent, there
has been no redesignation of any real property into or out of a special flood
hazard area.
(y)    Employee Relations. As of the Closing Date, no Credit Party or any
Domestic Subsidiary thereof is party to any collective bargaining agreement, nor
has any labor union been recognized as the representative of its employees
except as set forth on Schedule 6.1A(x). No Credit Party knows of any pending,
threatened or contemplated strikes, work stoppage or other collective labor
disputes involving its employees or those of its Subsidiaries that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
(z)    Perfection. The Security Documents create valid security interests in,
and Liens on, the Collateral purported to be covered thereby, which security
interests and Liens are, or upon the execution of the Security Documents will
be, currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens.
6.2
Representations and Warranties of the Lessor.

Effective as of each Closing Date, the date of each Advance and the Rent
Commencement Date (except to the extent any representation and warranty is
otherwise specifically limited to one or more specific dates), the Lessor
represents and warrants to each of the other parties hereto that:
(a)    It is a Delaware corporation duly organized, validly existing and in good
standing in the State of Delaware and the jurisdiction in which the Property is
located and has the power and authority to enter into and perform its
obligations under each of the Operative Agreements to which it is or will be a
party and each other agreement, instrument and document to be executed and
delivered by it on or before the Closing Date and each other Closing Date in
connection with or as contemplated by each such Operative Agreement to which it
is, or as the case may be, will be a party;
(b)    The execution, delivery and performance of each Operative Agreement to
which it is or will be a party has been duly authorized by all necessary action
on its part and neither the execution and delivery thereof, nor the consummation
of the transactions contemplated thereby, nor compliance by it with any of the
terms and provisions thereof (i) does or will require any approval or consent of
any holder of any of its indebtedness or obligations or any other consent or
approval by any Person that has not previously been obtained, (ii) does or will
contravene any Legal Requirement, (iii) does or will contravene or result in any
breach of or constitute any default under,

31


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




or result in the creation of any lien upon any of its property (except for the
Liens created expressly pursuant to the Security Documents) under (A) its
articles of organization or other formation documents or (B) any other agreement
or instrument to which it is a property or by which it or its properties may be
bound or affected;
(c)    This Agreement and the other Operative Agreements to which it is or, as
the case may be, will be a party, have been or on or before the applicable
Closing Date, will be, duly executed and delivered by the Lessor and constitute,
or upon execution and delivery will constitute, a legal, valid and binding
obligation enforceable against the Lessor in accordance with the terms thereof,
subject to bankruptcy, insolvency, moratorium and similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether considered in a proceeding at law or in equity);
(d)    There is no action or proceeding pending or, to its knowledge, threatened
to which it is or will be a party before any Governmental Authority that, if
adversely determined, would materially and adversely affect its ability to
perform its obligations under the Operative Agreements to which it is a party or
would question the validity or enforceability of any of the Operative Agreements
to which it is or will become a party;
(e)    It has not assumed or transferred any of its right, title or interest in
or under the Agency Agreement, the Lease or its interest in the Property or any
portion thereof, except in accordance with the Operative Agreements;
(f)    No Lease Default or Lease Event of Default has occurred and is
continuing;
(g)    Except as otherwise expressly contemplated by the Operative Agreements,
the proceeds of the Credit Loans, the Mortgage Loans and the Lessor Advances
shall not be applied by the Lessor for any purpose other than Property
Acquisition Costs, costs incurred to permit the acquisition, testing,
engineering, installation, development, construction, modification, design, and
renovation, as applicable, of the Property (or components thereof) in accordance
with the terms of the Agency Agreement and the other Operative Agreements
(including construction of the Improvements and acquisition and installation of
the Equipment), in each case, which accrue prior to the Rent Commencement Date;
(h)    Neither the Lessor nor any Person authorized by the Lessor to act on its
behalf has offered, the Credit Notes, the Mortgage Notes or any other security
relating to the Property, or any security the offering of which for the purposes
of the Securities Act would be deemed to be part of the same offering as the
offering of the aforementioned securities to, or solicited any offer to acquire
any of the same from, any Person, other than in the case of the Credit Notes,
the Credit Lenders; and in the case of the Mortgage Notes, the Mortgage Lenders,
and neither the Lessor nor any Person authorized by the Lessor to act on its
behalf will take any action which would subject, as a direct result of such
action alone, the issuance or sale of any of the aforementioned securities to
the provisions of Section 5 of the Securities Act or require the qualification
of any Operative Agreement under the Trust Indenture Act of 1939, as amended;
(i)    The location of the Lessor for purpose of the UCC is the State of
Delaware, and the Lessor’s principal place of business, chief executive office
and office where the documents, accounts

32


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




and records relating to the transactions contemplated by this Agreement and each
other Operative Agreement are kept are located at 550 South Tryon Street,
Charlotte, NC 28202;
(j)    The Lessor is not engaged principally in, and does not have as one (1) of
its important activities, the business of extending credit for the purpose of
purchasing or carrying any margin stock (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States), and
no part of the proceeds of the Credit Loans, the Mortgage Loans or the Lessor
Advances will be used by it to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any such margin stock
or for any purpose that violates, or is inconsistent with, the provisions of
Regulations  T, U, or X of the Board of Governors of the Federal Reserve System
of the United States;
(k)    The Lessor is not an “investment company” or a company controlled by an
“investment company” within the meaning of the Investment Company Act; and
(l)    The Property is free and clear of all Lessor Liens attributable to the
Lessor.
SECTION 6B.
GUARANTY
6B.1    Guaranty of Payment and Performance.
Subject to Section 6B.7, the Guarantors hereby unconditionally guarantee to each
Financing Party and each Hedge Bank the prompt payment and performance of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) or when such is otherwise to
be performed; provided, notwithstanding the foregoing, the obligations of the
Guarantors under this Section 6B shall not constitute a direct guaranty of the
obligations of the Lessor evidenced by the Credit Notes or the Mortgage Notes
but rather a guaranty of the Guaranteed Obligations arising under the Operative
Agreements and Secured Hedge Agreements. This Section 6B is a guaranty of
payment and performance and not of collection and is a continuing guaranty and
shall apply to all Guaranteed Obligations whenever arising.
6B.2    Obligations Unconditional.
The Guarantors agree that the obligations of the Guarantors hereunder are joint
and several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Operative Agreements, any
of the Secured Hedge Agreements or any other agreement or instrument referred to
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by Applicable Law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety, guarantor or co-obligor, it being the intent of this Section 6B.2 that
the obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. The Guarantors agree that this Section 6B may
be enforced by any Financing Party or any Hedge Bank without the necessity at
any time of resorting to or exhausting any other security or collateral and
without the necessity at any time of having recourse to the Credit Notes, the
Mortgage Notes or any other of the Operative Agreements (in the case of the
Financing Parties) or any of the Secured Hedge Agreements (in the case of the
Hedge Banks) or any collateral, if any, hereafter securing the Guaranteed
Obligations or otherwise and the Guarantors hereby waive the right to require
the Financing Parties and the Hedge Banks to proceed against the Construction

33


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Agent, the Lessee or any other Person (including a co-guarantor) or to require
the Financing Parties or the Hedge Banks to pursue any other remedy or enforce
any other right. Each Guarantor hereby waives any and all right of subrogation,
indemnity, reimbursement or contribution against the Construction Agent, the
Lessee or any other guarantor of the Guaranteed Obligations for amounts paid
under this Section 6B until such time as the Mortgage Loans, the Credit Loans,
Lessor Advances, accrued but unpaid interest, accrued but unpaid Lessor Yield
and all other amounts owing under the Operative Agreements (in the case of the
Financing Parties) and all amounts owing under the Secured Hedge Agreements (in
the case of the Hedge Banks) have been paid in full. Without limiting the
generality of the waiver provisions of this Section 6B, the Guarantors hereby
waive any rights to require the Financing Parties or the Hedge Banks to proceed
against the Construction Agent, the Lessee or any co-guarantor or to require
Lessor to pursue any other remedy or enforce any other right, including any and
all rights under N.C. Gen. Stat. § 26-7 through 26-9, or any similar statute.
Additionally, the Guarantors hereby waive any rights and defenses that are or
may become available to any of them by reason of §§ 2787 to 2855, inclusive, and
§§ 2899 and 3433 of the California Civil Code. The foregoing waivers and the
provisions otherwise set forth in this Section 6B which pertain to North
Carolina law or to California law are included solely out of an abundance of
caution, and shall not be construed to mean that any such provisions of North
Carolina law or California law are in any way applicable to this Section 6B or
the Guaranteed Obligations. The Guarantors further agree that nothing contained
in this Section 6B shall prevent the Financing Parties from suing on any
Operative Agreement, the Hedge Banks from suing on any Secured Hedge Agreement
or the Financing Parties from foreclosing any security interest in or Lien on
any collateral, if any, securing the Guaranteed Obligations or from exercising
any other rights available to the Financing Parties under any Operative
Agreement or available to the Hedge Banks under any Secured Hedge Agreement, or
any other instrument of security, if any, and the exercise of any of the
aforesaid rights and the completion of any foreclosure proceedings shall not
constitute a discharge of the obligations of the Guarantors hereunder; it being
the purpose and intent of the Guarantors that the obligations of the Guarantors
hereunder shall be absolute, independent and unconditional under any and all
circumstances; provided, that any amounts due under this Section 6B which are
paid to or for the benefit of (a) any Financing Party shall reduce the
Guaranteed Obligations regarding the Operative Agreements by a corresponding
amount (unless required to be rescinded at a later date) and (b) any Hedge Bank
shall reduce the Guaranteed Obligations regarding the Secured Hedge Agreements
by a corresponding amount (unless required to be rescinded at a later date).
Neither the obligations of the Guarantors under this Section 6B nor any remedy
for the enforcement thereof shall be impaired, modified, changed or released in
any manner whatsoever by an impairment, modification, change, release or
limitation of the liability of any other Credit Party or by reason of the
bankruptcy or insolvency of any other Credit Party. The Guarantors waive any and
all notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by any Financing Party
or Hedge Bank upon this Section 6B or acceptance of this Section 6B. The
Guaranteed Obligations shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Section 6B. All dealings between the Credit Parties, on the one hand,
and the Financing Parties or the Hedge Banks, on the other hand, likewise shall
be conclusively presumed to have been had or consummated in reliance upon this
Section 6B.
6B.3    Modifications.
The Guarantors agree that (a) all or any part of the security now or hereafter
held for the Guaranteed Obligations, if any, may be exchanged, compromised or
surrendered from time to time; (b) no Financing Party or Hedge Bank shall have
any obligation to protect, perfect, secure or insure any such security
interests, liens or encumbrances now or hereafter held, if any, for the
Guaranteed Obligations or the properties subject thereto; (c) the time or place
of payment of the Guaranteed Obligations may be changed or extended, in

34


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




whole or in part, to a time certain or otherwise, and may be renewed or
accelerated, in whole or in part; (d) the Construction Agent, the Lessee and any
other party liable for payment under the Operative Agreements or the Secured
Hedge Agreements may be granted indulgences generally; (e) any of the provisions
of the Credit Notes, the Mortgage Notes, any of the other Operative Agreements
or any of the Secured Hedge Agreements may be modified, amended or waived; (f)
any party (including any co-guarantor) liable for the payment thereof may be
granted indulgences or be released; and (g) any deposit balance for the credit
of the Construction Agent, the Lessee or any other party liable for the payment
of the Guaranteed Obligations or liable upon any security therefor may be
released, in whole or in part, at, before or after the stated, extended or
accelerated maturity of the Guaranteed Obligations, all without notice to or
further assent by the Guarantor, which shall remain bound thereon,
notwithstanding any such exchange, compromise, surrender, extension, renewal,
acceleration, modification, indulgence or release.
6B.4    Waiver of Rights.
The Guarantors expressly waive to the fullest extent permitted by Applicable
Law: (a) notice of acceptance of this Section 6B by any Financing Party or any
Hedge Bank and of all extensions of credit or other Advances by the Lessor, the
Mortgage Lenders or the Credit Lenders pursuant to the terms of the Operative
Agreements or any other extension of rights in favor of any Credit Party
pursuant to the Secured Hedge Agreements; (b) presentment and demand for payment
or performance of any of the Guaranteed Obligations; (c) protest and notice of
dishonor or of default with respect to the Guaranteed Obligations or with
respect to any security therefor; (d) notice of any Financing Party or Hedge
Bank obtaining, amending, substituting for, releasing, waiving or modifying any
security interest, lien or encumbrance, if any, hereafter securing the
Guaranteed Obligations, or any Financing Party’s or Hedge Bank’s subordinating,
compromising, discharging or releasing such security interests, liens or
encumbrances, if any; (e) all other notices to which the Guarantors might
otherwise be entitled. Notwithstanding anything to the contrary herein, (i)
payments from the Guarantors hereunder shall be due two (2) Business Days after
written demand by the Agent (in the case of Guaranteed Obligations relating to
the Operative Agreements) and by any Hedge Bank (in the case of Guaranteed
Obligations relating to the Secured Hedge Agreements) for such payment (unless
the Guaranteed Obligations are automatically accelerated pursuant to the
applicable provisions of the Operative Agreements or the Secured Hedge
Agreements, as applicable, in which case payments from the Guarantors shall be
automatically due) and (ii) any modification of the Operative Agreements or the
Secured Hedge Agreements, as applicable, which has the effect of increasing the
Guaranteed Obligations shall not be enforceable against the Guarantors unless
the Guarantors execute the document evidencing such modification or otherwise
reaffirms its guaranty in writing in connection with such modification and (f)
the right to seek through any means to have the obligations of the Guarantors
under this Section 6B adjudicated invalid or unenforceable.
6B.5    Reinstatement.
The obligations of the Guarantors under this Section 6B shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
the Guarantors agree that the Guarantors will indemnify each Financing Party and
each Hedge Bank on demand for all reasonable costs and expenses (including
reasonable fees of counsel) incurred by any Financing Party or any Hedge Bank in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

35


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




6B.6    Remedies.
The Guarantors agree that, as between the Guarantors, on the one hand, and each
Financing Party or Hedge Bank, on the other hand, the Guaranteed Obligations may
be declared to be forthwith due and payable as provided in the applicable
provisions of the Operative Agreements (in the case of the Financing Parties)
and in the applicable provisions of the Secured Hedge Agreements (in the case of
the Hedge Banks) (and shall be deemed to have become automatically due and
payable in the circumstances provided therein) notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing such
Guaranteed Obligations from becoming automatically due and payable) as against
any other Person and that, in the event of such declaration (or such Guaranteed
Obligations being deemed to have become automatically due and payable), such
Guaranteed Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Guarantors in accordance with the
applicable provisions of the Operative Agreements or the Secured Hedge
Agreements.
6B.7    Limitation of Guaranty.
Notwithstanding any provision to the contrary contained herein or in any of the
other Operative Agreements or in any of the Secured Hedge Agreements, to the
extent the obligations of the Guarantors shall be adjudicated to be invalid or
unenforceable for any reason (including because of any applicable state or
federal law relating to fraudulent conveyances or transfers) then the
obligations of the Guarantors hereunder shall be limited to the maximum amount
that is permissible under Applicable Law (whether federal or state and including
the Bankruptcy Code). This paragraph shall not apply to NVIDIA Corporation or to
any other Guarantor that is the direct or indirect owner of 100% of the equity
interest in the Lessee.
Subject to Section 6B.5, upon the indefeasible satisfaction of the Guaranteed
Obligations in full, regardless of the source of payment, the obligations of the
Guarantors hereunder shall be deemed satisfied, discharged and terminated other
than indemnifications set forth herein that expressly survive.
6B.8    Payment of Amounts to the Agent.
Each Financing Party hereby instructs (and each Hedge Bank is hereby deemed to
have instructed) the Guarantors, and the Guarantors hereby acknowledge and
agree, that (a) regarding the Operative Agreements, until such time as the
Mortgage Loans, the Credit Loans and the Lessor Advances are paid in full and
the Liens evidenced by the Security Documents have been released any and all
Rent (excluding Excepted Payments which shall be payable to the Lessor or other
Person as appropriate) and any and all other amounts of any kind or type under
any of the Operative Agreements due and owing or payable to any Person shall
instead be paid directly to the Agent (excluding Excepted Payments which shall
be payable to the Lessor or other Person as appropriate) or as the Agent may
direct from time to time for allocation and distribution in accordance with the
procedures set forth in Section 8.7 hereof and (b) regarding the Secured Hedge
Agreements, all payments thereunder shall be made in accordance with the terms
thereof.
6B.9    Joinder of Guarantors.
The Guarantors shall cause Material Domestic Subsidiaries (other than the
Lessee) of the Parent, that are not parties to this Agreement or have not
previously executed a Guarantor Joinder in accordance with the requirements of
this Agreement, to join this Agreement pursuant to the execution of a Guarantor
Joinder in the form of EXHIBIT G or in such other form as is satisfactory to the
Agent, in its commercially reasonable discretion and otherwise in accordance
with Section 8.3A(n).

36


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




6B.10    Additional Waivers and Provisions.
(a)    The Guarantors understand, acknowledge and agree that if the Secured
Parties foreclose judicially or nonjudicially against any real property security
for the Secured Obligations and/or the Guaranteed Obligations, that foreclosure
could impair or destroy any ability that any such Guarantor may have to seek
reimbursement, contribution, or indemnification from any applicable Person based
on any right such Guarantor may have of subrogation, reimbursement,
contribution, or indemnification for any amounts paid by such Guarantor
hereunder, including by reason of Sections 2787 through 2855 of the California
Civil Code. The Guarantors further understand and acknowledge that in the
absence of this paragraph, such potential impairment or destruction of the
Guarantors’ rights, if any, may entitle the Guarantors, or any of them, to
assert a defense to its guaranty obligations under this Section 6B based on
Section 580d of the California Code of Civil Procedure as interpreted in Union
Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By executing this Agreement, each
Guarantor freely, irrevocably, and unconditionally: (i) waives and relinquishes
that defense and agrees that it will be fully liable under this Agreement even
though the Secured Parties may foreclose, either by judicial foreclosure or by
exercise of power of sale, any deed of trust securing the Secured Obligations
and/or the Guaranteed Obligations; (ii) agrees that it will not assert that
defense in any action or proceeding which the Secured Parties may commence to
enforce this Section 6B; (iii) acknowledges and agrees that the rights and
defenses waived by such Guarantor in this Section 6B include any right or
defense that it may have or be entitled to assert based upon or arising out of
any one or more of §§ 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure or § 2848 of the California Civil Code; and (iv) acknowledges and
agrees that the Secured Parties are relying on this waiver in creating the
Secured Obligations and the Guaranteed Obligations, and that this waiver is a
material part of the consideration which the Secured Parties are receiving for
creating the Secured Obligations and the Guaranteed Obligations.
(b)    The Guarantors waive all rights and defenses that any of them may have
because any of the Secured Obligations or the Guaranteed Obligations is secured
by real property. This means, among other things: (i) the Secured Parties may
collect from any Guarantor without first foreclosing on any real or personal
property collateral pledged by the Lessor or the Lessee; and (ii) if the Secured
Parties foreclose on any real property collateral pledged by the Lessor or the
Lessee: (A) the amount of the Secured Obligations and the Guaranteed Obligations
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(B) the Secured Parties may collect from any Guarantor even if the Secured
Parties, by foreclosing on the real property collateral, have destroyed any
right such Guarantor may have to collect from the Lessor or the Lessee. This is
an unconditional and irrevocable waiver of any rights and defenses the
Guarantors may have because any of the Secured Obligations or the Guaranteed
Obligations is secured by real property. These rights and defenses include any
rights or defenses based upon § 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.
(c)    The Guarantors waive any right or defense any of them may have at law or
equity, including California Code of Civil Procedure § 580a, to a fair market
value hearing or action to determine a deficiency judgment after a foreclosure.

37


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




6B.11    Keepwell.
Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds and other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under the guaranty evidenced by this Agreement and the
other Operative Agreements in respect of Swap Obligations; provided, however,
that each Qualified ECP Guarantor shall only be liable under this Section 6B.11
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 6B.11, or otherwise under this
Agreement or any other Operative Agreement, voidable under Debtor Relief Laws
and not for any greater amount. Subject to Section 6B.5 of this Agreement, the
obligations of each Qualified ECP Guarantor under this Section 6B.11 shall
remain in full force and effect until all of the Guaranteed Obligations and all
the obligations of the Guarantors shall have been paid in full in cash and the
Credit Loan Commitments, Mortgage Loan Commitments and Lessor Commitments
terminated. Each Qualified ECP Guarantor intends that this Section 6B.11
constitute, and this Section 6B.11 shall be deemed to constitute, a “keepwell,
support or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
6B.12    Representations; Separateness.
Each Guarantor represents, warrants and covenants that (a) it does not have and
will not acquire any interest in the Property or any portion thereof, and (b) it
will not merge or consolidate with the Construction Agent, the Lessee or the
Lessor, and (c) it has acted and will act in such a manner that ensures that the
separate legal separate legal identity of the Lessee will be respected,
including without limitation acting in any manner that could foreseeably mislead
others with respect to the Lessee’s separate legal identity.
SECTION 7.    
PAYMENT OF CERTAIN EXPENSES.
7.1
Transaction Expenses.

(a)    The Lessor and the Lenders agree on the Closing Date, to make Advances to
pay all Transaction Expenses arising from the Closing Date, including all
reasonable fees, expenses and disbursements of the various legal counsels for
the Lessee, the Lessor, the Credit Lenders, the Mortgage Lenders and the Agent
in connection with the transactions contemplated by the Operative Agreements and
incurred in connection with the Closing Date, all fees, taxes and expenses for
the recording, registration and filing of such documents and in any event all
such taxes, fees and other charges in connection with any and all UCC financing
statements and fixture filings and all other reasonable fees, expenses and
disbursements incurred in connection with the Closing Date. On the Closing Date,
after satisfaction of the conditions precedent for such date, the Lessor shall
make a Lessor Advance, the Mortgage Lenders shall make Mortgage Loans and the
Credit Lenders shall make Credit Loans to pay for the Transaction Expenses
referenced in this Section 7.1(a) without regard to whether such amounts are
referenced in any Requisition.
(b)    Assuming no Lease Default or Lease Event of Default shall have occurred
and be continuing, the Lessor and the Lenders agree on the Closing Date, the
date of each Construction Advance and on the Completion Date to pay all
Transaction Expenses including all Fees, all other reasonable fees, expenses and
disbursements of the various legal counsels for the Lessee, the Lessor, the
Mortgage Lenders, the Credit Lenders and the Agent in connection with the
transactions contemplated by the Operative Agreements and billed in connection
with the Closing Date, date of Construction Advance or Completion Date, all
amounts described in Section 7.1(a) of this Agreement

38


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




which have not been previously paid, all fees, expenses and disbursements
incurred with respect to the various items referenced in Sections 5.3 and/or 5.4
(including any premiums for title insurance policies and charges for any updates
to such policies) and all other reasonable fees, expenses and disbursements in
connection with the Closing Date, date of Construction Advance or Completion
Date, including all expenses relating to and all fees, taxes and expenses for
the recording, registration and filing of such documents and in any event all
such taxes, fees and other charges in connection with any and all UCC financing
statements and fixture filings. On the Closing Date, on the date of any
Construction Advance and on the Completion Date, after satisfaction of the
conditions precedent for such date, the Lessor shall make a Lessor Advance, the
Mortgage Lenders shall make Mortgage Loans and the Credit Lenders shall make
Credit Loans to pay for the Transaction Expenses referenced in this
Section 7.1(b) without regard to whether such amounts are referenced in any
Requisition.
7.2
Fee Calculation.

All fees payable pursuant to the Operative Agreements shall be calculated on the
basis of a year of three hundred sixty (360) days for the actual days elapsed.
7.3
Certain Fees and Expenses.

Subject to Sections 7.1(a) and 7.1(b), the Lessee agrees to pay or cause to be
paid (a) all reasonable costs and expenses incurred by the Credit Parties, the
Agent, the Mortgage Lenders, the Credit Lenders or the Lessor in entering into
any future amendments, modifications, supplements, restatements and/or
replacements with respect to any of the Operative Agreements, whether or not
such amendments, modifications, supplements, restatements and/or replacements
are ultimately entered into, or giving or withholding of waivers of consents
hereto or thereto, which have been requested by the Credit Parties, the Agent,
the Mortgage Lenders, the Credit Lenders or the Lessor, (b) all reasonable fees,
costs and expenses (including reasonable fees and expenses of counsel) incurred
by the Credit Parties, the Agent, the Mortgage Lenders, the Credit Lenders or
the Lessor in connection with any exercise of remedies under any Operative
Agreement following the occurrence and continuance of an Event of Default and
(c) all reasonable fees, costs and expenses (including reasonable fees and
expenses of counsel) incurred by the Credit Parties, the Agent, the Mortgage
Lenders, the Credit Lenders or the Lessor in connection with (i) any transfer or
conveyance of the Property, whether or not such transfer or conveyance is
ultimately accomplished and (ii) the matters described in Section 2.7(b) of the
Credit Loan Agreement and Section 2.7(b) of the Mortgage Loan Agreement.
7.4
Unused Fee.

Subject to Sections 7.1(a) and 7.1(b), during the Commitment Period, the Lessee
agrees to pay or to cause to be paid to the Agent monthly on the last Business
Day of each calendar month or such other date as agreed with the Agent (a) for
the account of the Credit Lenders an unused fee (the “Credit Lender Unused
Fee”), calculated as the Available Credit Loan Commitment multiplied by the
Applicable Percentage allocated by the Agent ratably among the Credit Lenders
based on the Available Credit Loan Commitment of each Credit Lender; (b) for the
account of the Mortgage Lenders an unused fee (the “Mortgage Lender Unused Fee”)
calculated as the Available Mortgage Loan Commitment multiplied by the
Applicable Percentage allocated by the Agent ratably among the Mortgage Lenders
based on the Available Mortgage Loan Commitment of each Mortgage Lender; and (c)
for the account of the Lessor an unused fee (the “Lessor

39


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Unused Fee”), calculated as the Available Lessor Commitment multiplied by the
Applicable Percentage allocated by the Agent to the Lessor.
Notwithstanding the foregoing provisions of this Section 7.4:
(a)    No Defaulting Credit Lender shall be entitled to receive any Credit
Lender Unused Fee for any period during which that Credit Lender is a Defaulting
Credit Lender (and the Lessee shall not be required to pay or to cause to be
paid any such fee that otherwise would have been required to have been paid to
that Defaulting Credit Lender).
(b)    No Defaulting Mortgage Lender shall be entitled to receive any Mortgage
Lender Unused Fee for any period during which that Mortgage Lender is a
Defaulting Mortgage Lender (and the Lessee shall not be required to pay or to
cause to be paid any such fee that otherwise would have been required to have
been paid to that Defaulting Mortgage Lender).
(c)    With respect to any Credit Lender Unused Fee required to be paid to any
Defaulting Credit Lender pursuant to clause (a) above, the Borrower shall (i)
pay to each Non-Defaulting Credit Lender that portion of any such fee otherwise
payable to the Defaulting Credit Lender with respect to the Defaulting Credit
Lender’s Loans that have been reallocated to a Non-Defaulting Credit Lender
pursuant to Section 2.3(c)(i)(C) of the Credit Loan Agreement, and (ii) not be
required to pay the remaining amount of any such fee.
(d)    With respect to any Mortgage Lender Unused Fee not required to be paid to
any Defaulting Mortgage Lender pursuant to clause (b) above, the Borrower shall
(i) pay to each Non-Defaulting Mortgage Lender that portion of any such fee
otherwise payable to the Defaulting Mortgage Lender with respect to the
Defaulting Mortgage Lender’s Loans that have been reallocated to a
Non-Defaulting Mortgage Lender pursuant to Section 2.3(c)(i)(C) of the Mortgage
Loan Agreement, and (ii) not be required to pay the remaining amount of any such
fee.
7.5
Upfront Fee.

Subject to Section 7.1(a), on the Closing Date, the Lessee shall pay or cause to
be paid to the Agent (a) for the account of the Credit Lenders an upfront fee
(the “Credit Lender Upfront Fee”), (b) for the account of the Mortgage Lenders
an upfront fee (the “Mortgage Lender Upfront Fee”) and (c) for the account of
the Lessor an upfront fee (the “Lessor Upfront Fee”), in each case on the terms
and conditions as agreed by the Agent, the Credit Parties and, as applicable,
each Credit Lender, Mortgage Lender or the Lessor.
7.6
Administrative Agency Fee.

Subject to Sections 7.1(a) and 7.1(b), during the Commitment Period, the Lessee
shall pay or cause to be paid to the Agent, for the account of the Agent, an
administrative agency fee (the “Administrative Agency Fee”), on the terms and
conditions set forth in the Engagement Letter.
7.7
Structuring Fee.

Subject to Section 7.1(a), on the Closing Date, the Lessee shall pay or cause to
be paid a structuring fee (the “Structuring Fee”) to the Agent for the benefit
of Wells Fargo Securities, LLC (for its individual account) on the terms and
conditions set forth in the Engagement Letter.

40


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




SECTION 8.    
OTHER COVENANTS AND AGREEMENTS.
8.1
Cooperation with the Lessee.

The Credit Lenders, the Mortgage Lenders, the Lessor and the Agent shall, at the
expense of and to the extent reasonably requested by the Lessee (but without
assuming additional liabilities on account thereof and only to the extent such
is acceptable to the Credit Lenders, the Mortgage Lenders, the Lessor and the
Agent in their commercially reasonable discretion), cooperate with the Lessee in
connection with the Lessee satisfying its covenant obligations contained in the
Operative Agreements including at any time and from time to time, promptly and
duly executing and delivering any and all such further instruments, documents
and financing statements (and continuation statements related thereto).
8.2
Covenants of the Lessor.

The Lessor hereby agrees that so long as this Agreement is in effect:
(a)    The Lessor will not create or permit to exist at any time, and the Lessor
will, at its own cost and expense, promptly take such action as may be necessary
duly to discharge, or to cause to be discharged, all Lessor Liens on the
Property and the Collateral; provided, however, that the Lessor shall not be
required to so discharge any such Lessor Lien while the same is being contested
in good faith by appropriate proceedings diligently prosecuted so long as such
proceedings shall not materially and adversely affect the rights of the Lessee
under the Lease and the other Operative Agreements or involve any material
danger of impairment of the Liens of the Security Documents or of the sale,
forfeiture or loss of, and shall not interfere with the use or disposition of,
the Property or title thereto or any interest therein or the payment of Rent;
(b)    The Lessor shall give prompt notice to the Lessee and the Agent if the
Lessor’s location for purposes of the UCC shall cease to be in the State of
Delaware or if the Lessor’s principal place of business, chief executive office
or office where the records concerning the accounts or contract rights relating
to the Property are kept, shall cease to be located at 550 South Tryon Street,
Charlotte, North Carolina 28202 or if it shall change its name; and
(c)    The Lessor shall take or refrain from taking such actions and grant or
refrain from granting such approvals with respect to the Operative Agreements
and/or relating to the Property in each case as directed in writing by the Agent
in accordance with the Operative Agreements (until such time as the Credit Notes
and the Mortgage Notes are paid in full, and then as determined by the Lessor,
but in all cases subject to the provisions of any intercreditor agreements among
the Credit Lenders, the Mortgage Lenders and/or the Lessor) or, in connection
with Sections 8.5, 9.1 and 9.2 hereof, the Construction Agent or the Lessee;
provided, however, that notwithstanding the foregoing provisions of this
subparagraph (c) the Lessor shall retain its right to approve or disapprove of
each Unanimous Vote Matter or matters for which its consent is required pursuant
to Section 8.6 in its sole discretion and without regard to any direction from
any other Financing Party, any Credit Party or any other Person and the Lessor
shall retain its rights in the Excepted Payments and any and all other rights
expressly reserved by the Lessor under the Operative Agreements.
(d)    The Lessor shall provide to the Lessee at least twenty (20) days
following the end of each calendar quarter and at least forty‑five (45) days
following the end of each calendar year, a letter of the same tenor as the
Lessor Confirmation Letter; provided, that if there have been any changes to the
factual matters set forth in the Lessor Confirmation Letter or the financial
accounting

41


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




standards referenced therein that bear on the conclusions set forth therein,
such letter shall set forth the analysis based on such changed factual matters
or financial accounting standards. The parties hereto agree that the Credit
Parties and their auditors are the sole beneficiaries of the matters addressed
in this Section 8.2(d).
8.3
Credit Party Covenants, Consent and Acknowledgment.

Until all the Obligations of the Lessee and/or the Construction Agent (other
than contingent obligations not then due) have been paid and satisfied in full
in cash and the covenants terminated, each Credit Party agrees as follows:
(a)    Each Credit Party acknowledges and agrees that the Lessor, pursuant to
the terms and conditions of the Security Documents, shall create Liens
respecting collateral described therein in favor of the Agent. Each Credit Party
hereby irrevocably consents to the creation, perfection and maintenance of such
Liens. Each Credit Party shall, to the extent reasonably requested by any of the
other parties hereto, cooperate with the other parties in accordance with
Section 12.11 hereof.
(b)    The Lessor hereby instructs each Credit Party, and each Credit Party
hereby acknowledges and agrees, that until such time as the Credit Loans, the
Mortgage Loans and the Lessor Advances are paid in full and the Liens evidenced
by the Security Documents have been released (i) any and all Rent (excluding
Excepted Payments which shall be payable to the Lessor or other Person as
appropriate) and any and all other amounts of any kind or type under any of the
Operative Agreements due and owing or payable to any Person shall instead be
paid directly to the Agent (excluding Excepted Payments which shall be payable
to the Lessor or other Person as appropriate) or as the Agent may direct from
time to time for allocation and distribution in accordance with the procedures
set forth in Section 8.7 hereof, (ii) all rights of the Lessor under the Lease
(except in respect of Excepted Payments and as provided in Section 12.4) shall
be exercised by the Agent and (iii) each Credit Party shall cause all notices,
certificates, financial statements, communications and other information which
are delivered, or are required to be delivered, to the Lessor, to also be
delivered at the same time to the Agent.
(c)    No Credit Party shall consent to or permit any amendment, supplement or
other modification of the terms or provisions of any Operative Agreement to
which it is a party except in accordance with Section 12.4 of this Agreement.
(d)    From and after the Rent Commencement Date, the Lessee hereby covenants
and agrees to reimburse the Agent for any Appraisal or reappraisal (in form and
substance satisfactory to the Agent and from an appraiser selected by the Agent)
to be issued respecting the Property as requested by the Agent from time to time
(i) at each and every time as such shall be required to satisfy any regulatory
requirements imposed on the Agent, the Lessor, any Mortgage Lender and/or any
Credit Lender and (ii) after the occurrence and continuance of a Lease Event of
Default. To the extent any such Appraisal or reappraisal is deemed necessary by
the Agent prior to the Rent Commencement Date, such shall be paid for as a
Transaction Expense.
(e)    Each Credit Party hereby covenants and agrees that, except for amounts
payable as Basic Rent, any and all payment obligations owing from time to time
under the Operative Agreements by any Person to any Financing Party or any other
Person shall (without further action) be deemed

42


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




to be Supplemental Rent obligations payable by the Lessee and guaranteed by the
Guarantors, which is subject to the funding requirements described in this
Agreement prior to the Rent Commencement Date. Without limitation, such
obligations of the Credit Parties shall include the Transaction Expenses.
(f)    At any time the Lessor or the Agent is entitled under the Operative
Agreements to possession of the Property or any component thereof, each of the
Construction Agent and the Lessee hereby covenants and agrees, at its own cost
and expense, to assemble the Equipment and make the same available to the Agent
(on behalf of the Lessor) at the Improvements.
(g)    Each of the Construction Agent and the Lessee hereby covenants and agrees
that (i) each Indemnified Person will, at all times, be covered to the extent so
provided in Article XIV of the Lease, as additional insured or loss payee, as
the case may be, under the insurance policies required to be maintained by the
Construction Agent or the Lessee pursuant to Section 2.6(e) of the Agency
Agreement and Article XIV of the Lease, or pursuant to the insurance policies
that the Construction Agent or the Lessee requires any relevant contractor or
subcontractor to carry, for any Claim arising out of the acts or omissions of
any of the contractors or subcontractors of the Construction Agent or the Lessee
and (ii) each insurance policy that is carried by the Construction Agent or the
Lessee pursuant to the Agency Agreement or the Lease (A) shall at all times
contain a waiver of subrogation clause pursuant to which the relevant insurers
waive any and all rights to make any claim against any such additional insured
or loss payee with respect to any payments made, or any obligation of such
insureds under, any such policy and (B) shall at all times cover each such
additional insured or loss payee for any and all Claims relating to the Property
or the transactions contemplated by the Operative Agreements respecting the
Property. The Construction Agent and the Lessee will be liable to each such
additional insured or loss payee, on a full recourse basis, for any breach of
the foregoing covenants and agreements.
(h)    [Reserved].
(i)    The Lessee hereby covenants and agrees that it shall give prompt notice
to the Agent if the location of the Lessee for purposes of the UCC shall cease
to be in the State of Delaware or if the Lessee’s principal place of business,
chief executive office or office where the records concerning the account or
contract rights relating to the Property are kept shall cease to be located at
2701 San Tomas Expressway, Santa Clara, California 95050or if it shall change
its name.
(j)    The Lessee hereby covenants and agrees that the rights of the Lessee
under this Agreement and under the Lease shall not impair or in any way diminish
the obligations of the Construction Agent and/or the rights of the Lessor under
the Agency Agreement.
(k)    [Reserved].
(l)    The Lessee shall cause all financing statements and continuation
statements and any other necessary documents covering the right, title and
interest of the Agent as agent for the Secured Parties with regard to the
Collateral to be promptly produced, to be submitted to the Agent for review and
after confirmation thereof by the Agent, to be filed for recordation in such
manner and in such places as may be required by law fully to preserve and
protect the right, title and interest of the Agent as agent for the Secured
Parties hereunder to all property comprising the Collateral.

43


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




The Lessee shall deliver to the Agent file-stamped copies of, or filing receipts
for, any document recorded, registered or filed as provided above, promptly
following such recording, registration or filing. The Lessor shall cooperate
fully with the Lessee in connection with the obligations of the Lessee set forth
above and will execute or cause the execution (at the expense of the Lessee,
which the Lessee agrees to pay) of any and all documents commercially reasonably
required to fulfill the intent of this Section 8.3(l).
(m)    The Lessee shall perform any and all obligations of Lessor under, and
cause Lessor to otherwise remain in full compliance with, the terms and
provisions of each Ground Lease, if any.
(n)    The Credit Parties shall not permit the Lessee to issue any Equity
Interests unless such Equity Interests are pledged in favor of the Agent
pursuant to the Pledge Agreement and the certificate evidencing such Equity
Interests is delivered to the Agent with a blank membership interest power, all
pursuant to documentation satisfactory to the Agent, in its commercially
reasonable discretion.
(o)    With regard to the Amended and Restated Operating Agreement of NVIDIA
Land Development, LLC, dated as of June 2, 2009, as amended by that certain
First Amendment to the Amended and Restated Operating Agreement dated as of June
16, 2015, each of the foregoing by the Parent, as the sole member of the Lessee,
the Credit Parties shall not permit any amendment, modification, extension,
supplement, restatement and/or replacement of such Agreement or such First
Amendment, in each case to the extent relating to such First Amendment and/or
the subject matter thereof, without the consent of the Agent, to be given or
withheld, in its commercially reasonable discretion.
8.3A
Additional Credit Party Affirmative Covenants.

Until all the Obligations of the Lessee and/or the Construction Agent (other
than contingent obligations not then due) have been paid and satisfied in full
in cash and the covenants terminated, each Credit Party will, and will cause
each of its Subsidiaries to:
(a)    Financial Statements and Budgets. Deliver to the Agent, in form and
detail satisfactory to the Agent (which shall promptly make such information
available to the Lenders and the Lessor in accordance with its customary
practice):
(i)    Annual Financial Statements. As soon as practicable and in any event
within ninety-five (95) days (or, if earlier, on the date of any required public
filing thereof) after the end of each Fiscal Year (commencing with the Fiscal
Year ending January 31, 2016), Form 10-K of the Parent as filed with the SEC for
such Fiscal Year. Each such Form 10-K of the Parent shall include audited
Consolidated Statements of Income; Consolidated Statements of Comprehensive
Income; Consolidated Balance Sheets; Consolidated Statements of Shareholders’
Equity; Consolidated Statements of Cash Flows; and notes with respect to the
foregoing, in each case, prepared in accordance with GAAP. Such annual financial
statements shall be audited by PricewaterhouseCoopers or such other independent
certified public accounting firm of recognized national standing, and
accompanied by a report and opinion thereon by such certified public accountants
prepared in accordance with generally accepted auditing standards that is not
subject to any “going concern” or similar

44


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




qualification or exception or any qualification as to the scope of such audit or
with respect to accounting principles followed by the Parent or any of its
Subsidiaries not in accordance with GAAP.
(ii)    Quarterly Financial Statements. As soon as practicable and in any event
within fifty (50) days (or, if earlier, on the date of any required public
filing thereof) after the end of the first three fiscal quarters of each Fiscal
Year (commencing with the fiscal quarter ending July 26, 2015), Form 10-Q of the
Parent as filed with the SEC for such fiscal quarter. Each such Form 10-Q of the
Parent shall include unaudited Condensed Consolidated Statements of Income;
Condensed Consolidated Statements of Comprehensive Income; Condensed
Consolidated Balance Sheets; Condensed Consolidated Statements of Cash Flows;
and notes with respect to the foregoing, in each case, prepared by the Credit
Parties in accordance with GAAP, certified by the chief financial officer of the
Parent to present fairly in all material respects the financial condition of the
Parent and its Subsidiaries on a Consolidated basis as of their respective dates
and the results of operations of the Parent and its Subsidiaries for the
respective periods then ended, subject to normal year-end adjustments and the
absence of footnotes.
(iii)    Annual Business Plan and Budget. As soon as practicable and in any
event within sixty (60) days after the end of each Fiscal Year, an annual
operating plan and capital budget of the Parent and its Subsidiaries for the
ensuing Fiscal Year, such information to be prepared in accordance with GAAP and
to include: an annual projected profit & loss statement (provided on a GAAP
basis and under the Company’s non-GAAP basis), an annual projected capital
budget along with projected depreciation and amortization, calculations
demonstrating projected compliance with the financial covenants set forth in
Section 8.3B(n), along with reasonable disclosure of key assumptions and drivers
with respect to the information provided, accompanied by a certificate from a
Responsible Officer of the Parent to the effect that the information provided
contains good faith estimates (utilizing assumptions believed to be reasonable
at the time of delivery of such budget) of the financial condition and
operations of the Parent and its Subsidiaries for such period.
(b)    Certificates; Other Reports. Deliver to the Agent (which shall promptly
make such information available to the Lenders and the Lessor in accordance with
its customary practice):
(i)    at each time financial statements are delivered pursuant to Sections
8.3A(a)(i) or (ii) and at such times as the Agent shall reasonably request, a
duly completed Compliance Certificate signed by the chief executive officer,
executive vice president and chief financial officer, vice president and chief
accounting officer, vice president, finance, treasurer or controller of the
Parent and a report containing management’s discussion and analysis of such
financial statements;
(ii)    [Reserved];
(iii)    promptly after the furnishing thereof, copies of any notices of default
or event of default furnished to any holder of Indebtedness of any Credit Party
or any Subsidiary thereof in excess of the Threshold Amount pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be delivered to the Agent pursuant hereto;

45


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(iv)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Agent pursuant hereto;
(v)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each notice or
other correspondence (other than comment letters) received from the SEC
concerning any investigation by the SEC regarding financial or other operational
results of any Credit Party or any Subsidiary thereof (for the avoidance of
doubt, an investigation will not include a routine review of the reports that
any Credit Party files with the SEC or any correspondence resulting therefrom);
(vi)    promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the PATRIOT Act), as from time to time reasonably requested
by any Financing Party; and
(vii)    such other reasonably available information regarding the operations,
business affairs and financial condition of any Credit Party or any Subsidiary
thereof as any Financing Party may reasonably request.
Documents required to be delivered pursuant to Section 8.3A(a)(i) or (ii) or
Section 8.3A(b)(v) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the following website address http://investor.nvidia.com/ or
such other website address as is provided to the Financing Parties in accordance
with Section 12.2; or (ii) on which such documents are posted on the Parent’s
behalf on an Internet or intranet website, if any, to which each Financing Party
has access (whether a commercial, third-party website or whether sponsored by
the Agent); provided that: (A) the Parent shall deliver paper copies of such
documents to any Financing Party that requests the Parent to deliver such paper
copies until a written request to cease delivering paper copies is given by any
Financing Party and (B) the Parent shall notify the Agent (by facsimile or
electronic mail) of the posting of any such documents and provide to the Agent
by electronic mail electronic versions of such documents. Notwithstanding
anything contained herein, in every instance the Parent shall be required to
provide paper copies of the Compliance Certificates required by
Section 8.3A(b)(i) to the Agent. Except for such Compliance Certificates, the
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Parent with any such request for delivery, and each
Lender and the Lessor shall be solely responsible for requesting delivery to it
or maintaining its copies of such documents.
The Parent hereby acknowledges that (a) the Agent will make available to the
Lenders and the Lessor materials and/or information provided by or on behalf of
the Parent hereunder (collectively, “Company Materials”) by posting the Company
Materials on Debt Domain, IntraLinks, SyndTrak Online or another similar
electronic system (the “Platform”) and (b) certain of the Lenders or the

46


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Lessor may be “public-side” Lenders/Lessor (i.e., Lenders/Lessor that do not
wish to receive material non-public information with respect to the Parent or
its securities) (each, a “Public Lender”). The Parent hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Company
Materials that may be distributed to the Public Lenders and that (w) all such
Company Materials shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, means that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Company Materials “PUBLIC,” the Parent shall be deemed
to have authorized the Financing Parties to treat such Company Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Parent or its securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Company Materials constitute Information, they shall be treated as set
forth in Section 12.13); (y) all Company Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public
Investor;” and (z) the Agent shall be entitled to treat any Company Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.” Notwithstanding the foregoing,
the Parent shall be under no obligation to mark any Company Materials “PUBLIC”.
(c)    Notice of Litigation and Other Matters. Promptly (but in no event later
than ten (10) days after any Responsible Officer of any Credit Party obtains
knowledge thereof) notify the Agent in writing of (which shall promptly make
such information available to the Lenders and the Lessor in accordance with its
customary practice):
(i)    the occurrence of any Lease Default or Lease Event of Default;
(ii)    the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses in each case that if
adversely determined could reasonably be expected to result in a Material
Adverse Effect;
(iii)    any notice of any violation received by any Credit Party or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
could (A) reasonably be expected to have a Material Adverse Effect and (B) cause
any real property described in the Mortgage Instruments to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law;
(iv)    any attachment, judgment, lien, levy or order exceeding the Threshold
Amount that may be assessed against or threatened against any Credit Party or
any Subsidiary thereof;
(v)    any event which constitutes or which with the passage of time or giving
of notice or both would constitute a default or event of default under any
Material Contract to which a Credit Party is a party or by which a Credit Party
or any of its respective properties may be bound which could reasonably be
expected to have a Material Adverse Effect;

47


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(vi)    (A) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (B) all notices received by any Credit Party or any
ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (C) all notices received by
any Credit Party or any ERISA Affiliate from a Multiemployer Plan sponsor
concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA, which liability exceeds $50,000,000 and (D) the Parent
obtaining knowledge or reason to know that any Credit Party or any ERISA
Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of Section 4041(c)
of ERISA;
(vii)    [Reserved]; and
(viii)    any event which makes any of the representations set forth in
Section 6 that is subject to materiality or Material Adverse Effect
qualifications inaccurate in any respect or any event which makes any of the
representations set forth in Section 6 that is not subject to materiality or
Material Adverse Effect qualifications inaccurate in any material respect.
Each notice pursuant to Section 8.3A(c) shall be accompanied by a statement of a
Responsible Officer of the Parent setting forth details of the occurrence
referred to therein and stating what action the Parent has taken and proposes to
take with respect thereto. Each notice pursuant to Section 8.3A(c)(i) shall
describe with particularity any and all provisions of this Agreement and any
other Operative Agreements that have been breached.
(d)    Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 8.3B(d), preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
in which the failure to so qualify could reasonably be expected to have a
Material Adverse Effect.
(e)    Maintenance of Property and Licenses.
(i)    In addition to the requirements of any of the Security Documents, protect
and preserve all of its properties necessary in and material to its business,
including copyrights, patents, trade names, service marks and trademarks;
maintain in good working order and condition, ordinary wear and tear excepted,
all buildings, equipment and other tangible real and personal property; and from
time to time make or cause to be made all repairs, renewals and replacements
thereof and additions to such properties necessary for the conduct of its
business, so that the business carried on in connection therewith may be
conducted in a commercially reasonable manner, in each case except as such
action or inaction would not reasonably be expected to result in a Material
Adverse Effect.
(ii)    Maintain, in full force and effect in all material respects, each and
every license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority (each a “License”) required for each of
them to conduct their respective businesses as presently conducted, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

48


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(f)    Insurance. Maintain insurance with financially sound and reputable
insurance companies against at least such risks and in at least such amounts as
are customarily maintained by similar businesses and as may be required by
Applicable Law and as are required by any Security Documents (including, without
limitation, hazard and business interruption insurance). All such insurance
shall, (i) provide that no cancellation or material modification thereof shall
be effective until at least 30 days after receipt by the Agent of written notice
thereof, (ii) name the Agent as an additional insured party thereunder and
(iii) in the case of each casualty insurance policy, name the Agent as loss
payee. On the Closing Date and from time to time thereafter deliver to the Agent
upon its request information in reasonable detail as to the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby. Without limiting the foregoing, the Parent shall and shall
cause each appropriate Credit Party to (i) maintain, if available, fully paid
flood hazard insurance on all real property that is located in a special flood
hazard area and that is subject to a Mortgage Instrument, on such terms and in
such amounts as required by The National Flood Insurance Reform Act of 1994 or
as otherwise required by the Agent, (ii) furnish to the Agent evidence of
renewal (and payment of renewal premiums therefor) of all such policies prior to
the expiration or lapse thereof, and (iii) furnish to the Agent prompt written
notice of any redesignation of any such improved real property into or out of a
special flood hazard area.
(g)    Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties or assets.
(h)    Payment of Taxes and Other Obligations. Pay and perform as the same shall
become due and payable (i) all taxes, assessments and other governmental charges
that may be levied or assessed upon it or any of its property and (ii) all other
Indebtedness, obligations and liabilities which, if unpaid, would become a Lien
(other than Permitted Liens) upon its property; provided, that (1) the Parent or
such Subsidiary may contest any item described in clause (i) of this Section in
good faith so long as adequate reserves are maintained with respect thereto in
accordance with GAAP, and (2) in the case of clause (ii), except where such
failure to pay or perform such items described in clause (ii) could not
reasonably be expected to have a Material Adverse Effect.
(i)    Compliance with Laws and Approvals. Observe and remain in compliance with
all Applicable Laws and maintain in full force and effect all Governmental
Action, in each case applicable to the conduct of its business except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
(j)    Environmental Laws. In addition to and without limiting the generality of
Section 8.3A(j), (i) comply with, and use commercially reasonable efforts to
ensure such compliance by all tenants and subtenants with all applicable
Environmental Laws in all material respects and obtain and comply in all
material respects with and maintain, and use commercially reasonable effeorts to
ensure that all tenants and subtenants, if any, obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, (ii) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws, and

49


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




promptly comply in all material respects with all lawful orders and directives
of any Governmental Authority regarding Environmental Laws; provided that the
Credit Parties and their respective Subsidiaries shall not be obligated to
comply with with any such lawful order or directive under this clause (ii) to
the extent the Credit Parties or the applicable Subsidiary is contesting its
obligation to comply with such Environmental Law or Governmental Authority in
good faith and by proper proceedings and is accounting for such potential
liability in accordance with GAAP, and (iii) defend, indemnify and hold harmless
the Financing Parties, and their respective parents, Subsidiaries, Affiliates,
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the presence of Hazardous Substances, or the
violation of, noncompliance with or liability under any Environmental Laws
applicable to the operations of the Parent or any Subsidiary, or any orders,
requirements or demands of Governmental Authorities related thereto, including,
without limitation, reasonable attorney’s and consultant’s fees, investigation
and laboratory fees, response costs, court costs and litigation expenses, except
to the extent that any of the foregoing directly result from the gross
negligence or willful misconduct of the party seeking indemnification therefor,
as determined by a court of competent jurisdiction by final nonappealable
judgment.
(k)    Compliance with ERISA. In addition to and without limiting the generality
of Section 8.3A(j), (i) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (A) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (B) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (C) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (D) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (ii) furnish
to the Agent upon the Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Agent.
(l)    Compliance with Material Contracts. Comply in all respects with each
Material Contract, except as could not reasonably be expected to have a Material
Adverse Effect.
(m)    Visits and Inspections. Permit representatives of any Financing Party,
from time to time upon prior reasonable notice and at such times during normal
business hours, all at the expense of the Lessee, to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects; provided that excluding any such visits and
inspections during the continuation of a Lease Event of Default, the Agent shall
not exercise such rights more often than two (2) times during any calendar year
at the Lesse’s expense; provided further that upon the occurrence and during the
continuance of a Lease Event of Default, any Financing Party may do any of the
foregoing at the expense of the Lessee at any time without advance notice.

50


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(n)    Additional Subsidiaries. Promptly after the creation or acquisition of
any Material Domestic Subsidiary (and, in any event, within thirty (30) days
after such creation or acquisition, as such time period may be extended by the
Agent in its sole discretion) cause such Person to (i) become a Guarantor by
delivering to the Agent a duly executed Guarantor Joinder or such other document
as the Agent shall deem appropriate for such purpose, (ii) deliver to the Agent
such opinions, documents and certificates referred to in Section 5.3 as may be
reasonably requested by the Agent, (iii) deliver to the Agent such updated
Schedules to the Operative Agreements as requested by the Agent with respect to
such Person, (iv) deliver to the Agent such original certificated Equity
Interests or other certificates and stock or other transfer powers evidencing
the Equity Interests of such Person, to the extent required pursuant to the
Security Documents, and (v) deliver to the Agent such other documents as may be
reasonably requested by the Agent, all in form, content and scope reasonably
satisfactory to the Agent.
(o)    Further Assurances. Execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), which may be required under any Applicable Law, or which the Agent
may reasonably request, to effectuate the transactions contemplated by the
Operative Agreements or to grant, preserve, protect or perfect the Liens created
or intended to be created by the Security Documents or the validity or priority
of any such Lien, all at the expense of the Credit Parties.  The Parent also
agrees to provide to the Agent, from time to time upon the reasonable request by
the Agent, evidence reasonably satisfactory to the Agent as to the perfection
and priority of the Liens created or intended to be created by the Security
Documents.
(p)    Anti-Corruption Laws. Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and
other similar anti-corruption legislation in other jurisdictions and maintain
policies and procedures designed to promote and achieve compliance with such
laws.
8.3B
Additional Credit Party Negative Covenants.

Until all the Obligations of the Lessee and/or the Construction Agent (other
than contingent obligations not then due) have been paid and satisfied in full
in cash and the covenants terminated, the Credit Parties will not, and will not
permit any of their respective Subsidiaries to:
(a)    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
except:
(i)    the Obligations;
(ii)    Indebtedness and obligations owing under Hedge Agreements entered into
in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;
(iii)    Indebtedness existing on the Closing Date and listed on Schedule
8.3B(a), and any refinancings, refundings, renewals or extensions thereof;
provided that (A) the principal amount of such Indebtedness is not increased at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder,

51


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(B) the interest rate applicable to such Indebtedness is at then market rates
and (C) such Indebtedness is otherwise on then market terms;
(iv)    Indebtedness incurred in connection with Capital Lease Obligations and
purchase money Indebtedness in an aggregate amount not to exceed $250,000,000 at
any time outstanding;
(v)    Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 8.3B(c), to the extent that (A) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (B) neither the
Parent nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness and
(C) the aggregate outstanding principal amount of such Indebtedness does not
exceed $50,000,000 at any time outstanding;
(vi)    Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (i) through (v), (xi) and (xii) of this Section 8.3B(a);
(vii)    unsecured intercompany Indebtedness:
(A)    owed by any Credit Party to another Credit Party;
(B)    owed by any Credit Party to any Subsidiary that is not a Credit Party
(provided that such Indebtedness shall be subordinated to the Obligations in a
manner reasonably satisfactory to the Agent);
(C)    owed by any Subsidiary that is not a Credit Party to any other Subsidiary
that is not a Credit Party; and
(D)    owed by any Subsidiary that is not a Credit Party to any Credit Party to
the extent permitted pursuant to Section 8.3B(c);
(viii)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
(ix)    Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;
(x)    unsecured or Subordinated Indebtedness of any Credit Party or any
Subsidiary thereof not otherwise permitted pursuant to this Section; provided,
that in the case of each incurrence of such Subordinated Indebtedness, (A) no
Lease Default or Lease Event of Default shall have occurred and be continuing or
would be caused by the incurrence of such Indebtedness, and (B) the Agent shall
have received satisfactory written evidence

52


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




that the Credit Parties would be in compliance with the financial covenants set
forth in Section 8.3B(n) on a Pro Forma Basis after giving effect to the
issuance of any such Indebtedness;
(xi)    secured Indebtedness of the Parent and its consolidated Subsidiaries not
otherwise permitted pursuant to this Section in an aggregate principal amount
not to exceed $100,000,000 at any time outstanding; provided, that in the case
of each incurrence of such Indebtedness, (A) no Lease Default or Lease Event of
Default shall have occurred and be continuing or would be caused by the
incurrence of such Indebtedness, and (B)  such Indebtedness and the Liens
securing such Indebtedness shall subject to customary intercreditor arrangements
with respect to the Obligations and the Liens under the Security Documents
reasonably acceptable to the Agent (it being understood and agreed that any
Indebtedness incurred under this clause (xi) may be secured by Liens on the
Equity Interests of Subsidiaries of the Parent (other than Lessee) without a
corresponding pari passi pledge of such Equity Interests to the Agent on behalf
of the Secured Parties); and
(xii)    secured Indebtedness of the Parent not otherwise permitted pursuant to
this Section in an aggregate principal amount not to exceed $500,000,000 at any
time outstanding; provided, that in the case of each incurrence of such
Indebtedness, (A) no Lease Default or Lease Event of Default shall have occurred
and be continuing or would be caused by the incurrence of such Indebtedness, and
(B) such Indebtedness shall only be secured by Liens on the Equity Interests of
Subsidiaries of the Parent; provided such Equity Interests also are pledged to
the Agent to secure the Obligations on a pari passu basis.
(b)    Liens. Create, incur, assume or suffer to exist, any Lien on or with
respect to (x) any Collateral, except for those Liens described below in
subsection (i) and (y) for any of its property or assets other than the
Collateral, whether now owned (including any leasehold interest) or hereafter
acquired, except for those Liens described below in subsections (ii) through
(xvii)):
(i)    Permitted Liens;
(ii)    Liens in existence on the Closing Date and described on Schedule
8.3B(b), and the replacement, renewal or extension thereof (including Liens
incurred, assumed or suffered to exist in connection with any refinancing,
refunding, renewal or extension of Indebtedness pursuant to Section 8.3B(a)(iii)
(solely to the extent that such Liens were in existence on the Closing Date and
described on Schedule 8.3B(b))); provided that the scope of any such Lien shall
not be increased, or otherwise expanded, to cover any additional property or
type of asset, as applicable, beyond that in existence on the Closing Date,
except for products and proceeds of the foregoing;
(iii)    Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (A) not yet due or as to which the period of grace (not to
exceed sixty (60) days), if any, related thereto has not expired or (B) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;

53


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(iv)    the claims of materialmen, mechanics, carriers, warehousemen, processors
or landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which (A) are not overdue for a period of more than sixty
(60) days, or if more than sixty (60) days overdue, such Liens are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP and (B) do not, individually or in the
aggregate, materially impair the use thereof in the operation of the business of
the Parent or any of its Domestic Subsidiaries;
(v)    deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business, in each case, so long
as no foreclosure sale or similar proceeding has been commenced with respect to
any portion of the Collateral on account thereof;
(vi)    encumbrances in the nature of zoning restrictions, easements and rights
or restrictions of record on the use of real property, which in the aggregate
are not substantial in amount and which do not, in any case, materially detract
from the value of such property or materially impair the use thereof in the
ordinary conduct of business;
(vii)    Liens arising from the filing of UCC financing statements relating
solely to personal property leased pursuant to operating leases entered into in
the ordinary course of business of the Parent and its Domestic Subsidiaries;
(viii)    Liens securing Indebtedness permitted under Section 8.3B(a)(iv);
provided that (i) such Liens shall be created substantially simultaneously with
(or in any event within thirty (30) days of) the acquisition, repair,
improvement or lease, as applicable, of the related property, (ii) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not increased
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred and (iv) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed one hundred
percent (100%) of the original price for the purchase, repair improvement or
lease amount (as applicable) of such property at the time of purchase, repair,
improvement or lease (as applicable);
(ix)    Liens securing judgments for the payment of money not constituting a
Lease Event of Default or securing appeal or other surety bonds relating to such
judgments;
(x)    Liens on properties (i) of any Subsidiary which are in existence at the
time that such Subsidiary is acquired pursuant to a Permitted Acquisition and
(ii) of the Parent or any of its Subsidiaries existing at the time such tangible
property or tangible assets are purchased or otherwise acquired by the Parent or
such Subsidiary thereof pursuant to a transaction permitted pursuant to this
Agreement; provided that, with respect to each of the foregoing clauses (i) and
(ii), (A) such Liens are not incurred in connection with, or in anticipation of,
such Permitted Acquisition, purchase or other acquisition, (B) such Liens

54


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




are applicable only to specific property, (C) such Liens are not “blanket” or
all asset Liens, (D) such Liens do not attach to any other property of the
Parent or any of its Subsidiaries and (E) the Indebtedness secured by such Liens
is permitted under Section 8.3B(a)(v) of this Agreement);
(xi)    (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction and (ii) Liens of any depositary bank in connection with
statutory, common law and contractual rights of set-off and recoupment with
respect to any deposit account of the Parent or any Subsidiary thereof;
(xii)    (i) contractual or statutory Liens of landlords to the extent relating
to the properties relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
relating to such contract;
(xiii)    any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Parent or its Subsidiaries or materially
detract from the value of the relevant assets of the Parent or its Subsidiaries
or (ii) secure any Indebtedness;
(xiv)    Liens securing the Subordinated Indebtedness permitted pursuant to
Section 8.3(a)(xi) provided such Liens are subject to subordination provisions
satisfactory to the Agent;
(xv)    Liens securing the Indebtedness permitted pursuant to Section
8.3(a)(xi); provided, such Liens shall be subject to customary intercreditor
arrangements with respect to the Liens under the Security Documents reasonably
acceptable to the Agent;
(xvi)    Liens on the Equity Interests of Subsidiaries of the Parent securing
the Indebtedness permitted pursuant to Section 8.3(a)(xii); provided such Equity
Interests also are pledged to the Agent to secure the Obligations on a pari
passu basis;
(xvii)    Liens not otherwise permitted hereunder on assets other than the
Collateral securing Indebtedness or other obligations in the aggregate of (A)
principal amount and (B) other amounts owing in connection with Hedge
Agreements, in the case of the aggregate amount referenced in the foregoing
subsections (A) and (B) not to exceed $10,000,000 at any time outstanding; and
(xviii)    Liens on any Subsidiary that is not a Credit Party or any such
Subsidiary’s assets which do not constitute a Material Adverse Effect; provided
that if any such Subsidiary subsequently becomes a Credit Party, such Liens must
be permitted under one of the other subclauses of this Section 8.3B(b).
(c)    Investments. Purchase, own, invest in or otherwise acquire (in one
transaction or a series of transactions), directly or indirectly, any Equity
Interests, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence

55


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




of Indebtedness or other obligation or security, substantially all or a portion
of the business or assets of any other Person or any other investment or
interest whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of property in, any Person (all the foregoing,
“Investments”) except:
(i)    (A)    Investments existing on the Closing Date in Subsidiaries existing
on the Closing Date;
(B)    Investments existing on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) and described on Schedule 8.3B(c);
(C)    Investments made after the Closing Date by any Credit Party in any other
Credit Party;
(D)    Investments made after the Closing Date by any Subsidiary that is not a
Credit Party in any other Subsidiary that is not a Credit Party; and
(E)    Investments made after the Closing Date by any Subsidiary that is not a
Credit Party in any Credit Party;
(ii)    Investments in cash and Cash Equivalents;
(iii)    [Reserved];
(iv)    deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 8.3B(b);
(v)    Hedge Agreements permitted pursuant to Section 8.3B(a);
(vi)    purchases of assets in the ordinary course of business;
(vii)    Investments in the form of loans and advances to officers, directors
and employees in the ordinary course of business in an aggregate amount not to
exceed at any time outstanding $2,500,000 (determined without regard to any
write-downs or write-offs of such loans or advances);
(viii)    Investments in the form of Restricted Payments permitted pursuant to
Section 8.3B(f);
(ix)    Guaranty Obligations permitted pursuant to Section 8.3B(a); and
(x)    Investments received as consideration in connection with an Asset
Disposition permitted pursuant to Section 8.3B(e);
(xi)    Investments in the form of Permitted Acquisitions;
(xii)    Investments in the form of intercompany Indebtedness permitted pursuant
to Section 8.3B(a)(vii); and

56


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(xiii)    Investments not otherwise permitted pursuant to this Section; provided
that, immediately before and immediately after giving pro forma effect to any
such Investments, (A) no Lease Default or Lease Event of Default shall have
occurred and be continuing or would be caused by such Investment, and (B) the
Agent shall have received satisfactory written evidence that, after giving
effect to any such Investment on a Pro Forma Basis, (1) the Leverage Ratio of
the Parent and its Subsidiaries, would not exceed 2.50 to 1.0, (2) the Credit
Parties would be in compliance with the financial covenants set forth in
Section 8.3B(n), and (3) the global unrestricted gross cash and Cash Equivalents
of the Parent and its Subsidiaries shall not be less than $1,500,000,000.
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 8.3B(c), such amount shall be deemed to be the amount
of such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
(d)    Fundamental Changes. Merge, consolidate or enter into any similar
combination with, or enter into any Asset Disposition of all or substantially
all of its assets (whether in a single transaction or a series of transactions)
with, any other Person or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution) except:
(i)    (A) any Wholly-Owned Subsidiary of the Parent (other than the Lessee) may
be merged, amalgamated or consolidated with or into the Parent (provided that
the Parent shall be the continuing or surviving entity) or (B) any Wholly-Owned
Subsidiary of the Parent (other than the Lessee) may be merged, amalgamated or
consolidated with or into any Guarantor (provided that the Guarantor shall be
the continuing or surviving entity or simultaneously with such transaction, the
continuing or surviving entity shall become a Guarantor and the Credit Parties
shall comply with Section 8.3A(o) in connection therewith);
(ii)    any Subsidiary that is not a Credit Party may be merged, amalgamated or
consolidated with or into, or be liquidated into, any other Subsidiary that is
not a Credit Party;
(iii)    any Subsidiary (other than the Lessee) may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to the Parent or any Credit Party; provided that, with
respect to any such disposition by any Subsidiary that is not a Credit Party,
the consideration for such disposition shall not exceed the fair value of such
assets;
(iv)    any Subsidiary that is not a Credit Party may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Subsidiary that is not a Credit Party;
(v)    any Wholly-Owned Subsidiary of the Parent (other than the Lessee) may
merge with or into the Person such Wholly-Owned Subsidiary was formed to acquire
in connection with any acquisition permitted hereunder; provided that in the
case of any merger involving a Wholly-Owned Subsidiary that is a Material
Domestic Subsidiary, (A) a

57


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Guarantor shall be the continuing or surviving entity or (B) simultaneously with
such transaction, the continuing or surviving entity shall become a Guarantor
and the Credit Parties shall comply with Section 8.3A(o) in connection
therewith;
(vi)    any Person may merge into the Parent or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition permitted pursuant to
Section 8.3B(c); provided that (A) in the case of a merger involving the Parent
or the Lessee, the continuing or surviving Person shall be the Parent or the
Lessee, as applicable, (B) in the case of a merger involving a Guarantor, the
continuing or surviving Person shall be a Guarantor, (C) the continuing or
surviving Person shall be the Parent or a Wholly-Owned Subsidiary of the Parent
and (D) the Lessee may not merge with the Parent;
(vii)    Asset Dispositions permitted by Section 8.3B(e) (other than Section
8.3B(e)(v) to the extent it refers to Section 8.3B(d));
(viii)    Any merger (not constituting a Change of Control) where a Credit Party
is the surviving entity.
(e)    Asset Dispositions. Make any Asset Disposition or enter into any
agreement to make any Asset Disposition except:
(i)    the sale of obsolete, worn-out or surplus assets no longer used or usable
in the business of the Parent or any of its Subsidiaries;
(ii)    so long as no Lease Default or Lease Event of Default has occurred and
is continuing or would result therefrom, the abandonment, cancellation,
non-renewal discontinuance of use or non-maintenance of intellectual property
rights in the ordinary course of business not interfering, individually or in
the aggregate, in any material respect with the conduct of the business of the
Parent and its Subsidiaries;
(iii)    leases, subleases, licenses or sublicenses of real or personal property
granted by the Parent or any of its Subsidiaries to others in the ordinary
course of business not interfering in any material respect with the business of
the Parent or any of its Subsidiaries;
(iv)    Asset Dispositions in connection with Insurance and Condemnation Events;
provided that the requirements of any mandatory prepayment in the Operative
Agreements with respect to such Insurance and Condemnation Event, if any, are
complied with in connection therewith; provided, further, that the requirements
concerning the Property in the Operative Agreements with respect to such
Insurance and Condemnation Event are complied with in connection therewith;
(v)    Assets Dispositions in connection with transactions permitted by
Section 8.3B(d); and
(vi)    Asset Dispositions (other than in respect of the Property) not otherwise
permitted pursuant to this Section; provided that (i) at the time of such Asset
Disposition, no Lease Default or Lease Event of Default shall exist or would
result from such Asset Disposition, (ii) such Asset Disposition is made for fair
market value, and (iii) at the time

58


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




of such Asset Disposition, the aggregate fair market value of all property
disposed of in reliance on this clause (vi) over the term of this Agreement
shall not exceed 7.5% of consolidated total assets of the Parent and its
Subsidiaries as of the end of the most recent Fiscal Year for which the Agent
has received the financial statements required to be delivered pursuant to
Section 8.3A(a)(i) (net of any proceeds of such Asset Dispositions that have
been reinvested in replacement assets or properties within the period of 18
months following such Asset Disposition).
(f)    Restricted Payments. Declare or pay any dividend on, or make any payment
or other distribution on account of, or purchase, redeem, retire or otherwise
acquire (directly or indirectly), or set apart assets for a sinking or other
analogous fund for the purchase, redemption, retirement or other acquisition of,
any class of Equity Interests of any Credit Party or any Subsidiary thereof, or
make any distribution of cash or property to the holders of shares of any Equity
Interests of any Credit Party or any Subsidiary thereof (all of the foregoing,
the “Restricted Payments”); provided that:
(i)    so long as no Lease Default or Lease Event of Default has occurred and is
continuing or would result therefrom, the Parent or any of its Subsidiaries may
pay dividends in shares of its own Qualified Equity Interests;
(ii)    any Subsidiary of the Parent may pay cash dividends to the Parent or any
Guarantor (and, if applicable, to other holders of its outstanding Qualified
Equity Interests on a pro rata basis);
(iii)    the Parent may make other Restricted Payments; provided that,
immediately before and immediately after giving pro forma effect to any such
Restricted Payment, (A) no Lease Default or Lease Event of Default shall have
occurred and be continuing or would be caused by such Restricted Payment, and
(B)  the Agent shall have received satisfactory written evidence that, after
giving effect to any such Restricted Payment on a Pro Forma Basis, (1) the
Leverage Ratio of the Parent and its Subsidiaries, would not exceed 2.50 to 1.0,
(2) the Credit Parties would be in compliance with the financial covenants set
forth in Section 8.3B(n), and (3) the global unrestricted gross cash and Cash
Equivalents of the Parent and its Subsidiaries shall not be less than
$1,500,000,000.
(g)    Transactions with Affiliates. Directly or indirectly enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
any Equity Interests in, or other Affiliate of, the Parent or any of its
Subsidiaries, or (b) any Affiliate of any such officer, director or holder,
except:
(i)    transactions permitted by Sections 8.3B(a), 8.3B(c), 8.3B(d), 8.3B(e) and
8.3B(f);
(ii)    transactions existing on the Closing Date and described on Schedule
8.3B(g);
(iii)    transactions among (A) the Parent and any of its Subsidiaries or (B)
any Subsidiary of the Parent with any other Subsidiary of the Parent;

59


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(iv)    other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors (or equivalent governing body) of the Parent;
(v)    employment and severance arrangements (including equity incentive plans
and employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business, including without limitation,
employment or appointment of officers, employees and/or attorneys-in-fact in
common between the Parent and its Subsidiaries or among the Subsidiaries;
(vi)    payment in the ordinary course of business of reasonable and customary
compensation to officers and employees of the Parent and its Subsidiaries in
their capacity as such;
(vii)    transactions among any Subsidiaries of the Parent that are not Credit
Parties which do not constitute a Material Adverse Effect; and
(viii) payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the Parent
and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Parent and its Subsidiaries.
(h)    Accounting Changes; Organizational Documents.
(i)    Change its Fiscal Year end, or make (without the consent of the Agent)
any material change in its accounting treatment and reporting practices except
as permitted by GAAP.
(ii)    (A) Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents), (B) amend, modify or change
its bylaws (or other similar documents) or (C) amend, modify or change any terms
of any Material Contract, in each case, in any manner that would have a material
adverse effect on the ability of the Credit Parties to perform their obligations
under the Operative Agreements.
(i)    Payments and Modifications of Subordinated Indebtedness.
(i)    Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of any
Subordinated Indebtedness in any respect which would materially and adversely
affect the rights or interests of any Financing Party under the Operative
Agreements.
(ii)    Cancel, forgive, make any payment or prepayment on, or redeem or acquire
for value (including, without limitation, (A) by way of depositing with any
trustee with respect thereto money or securities before due for the purpose of
paying when due and (B) at the maturity thereof) any Subordinated Indebtedness,
except:

60


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(A)    refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted by Section 8.3B(a), and by any subordination
provisions applicable thereto;
(B)    other prepayments of any Subordinated Indebtedness so long as (A)
immediately before and immediately after giving pro forma effect to any such
Restricted Payment, no Lease Default or Lease Event of Default shall have
occurred and be continuing or would be caused by such prepayment, and (B)  the
Agent shall have received satisfactory written evidence that, after giving
effect to any such prepayment on a Pro Forma Basis, (1) the Leverage Ratio of
the Parent and its Subsidiaries, would not exceed 2.50 to 1.0, (2) the Credit
Parties would be in compliance with the financial covenants set forth in
Section 8.3B(n), and (3) the global unrestricted gross cash and Cash Equivalents
of the Parent and its Subsidiaries shall not be less than $1,500,000,000; and
(j)    Restrictive Agreements. Create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction on the ability of any
Credit Party or any Subsidiary thereof to (i) pay dividends or make any other
distributions to any Credit Party or any Subsidiary on its Equity Interests or
with respect to any other interest or participation in, or measured by, its
profits, (ii) pay any Indebtedness or other obligation owed to any Credit Party
or (iii) make loans or advances to any Credit Party, except in each case for
such encumbrances or restrictions existing under or by reason of (A) this
Agreement and the other Operative Agreements and (B) Applicable Law; provided,
however, that the foregoing shall not apply to Contractual Obligations that (1)
represent Indebtedness of a Subsidiary which is not a Credit Party which is
permitted by Section 8.3B(a), (2) are customary restrictions that arise in
connection with any Disposition permitted by Section 8.3B(e), (3) are customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 8.3B(c) and applicable solely to such
joint venture, (4) are negative pledges and restrictions on Liens in favor of
any holder of Indebtedness permitted under Section 8.3B(a) but solely to the
extent any negative pledge relates to the property financed by or secured by
such Indebtedness (and excluding in any event any Indebtedness junior to the
Obligations) or that expressly permits Liens for the benefit of the Financing
Parties with respect to the credit facilities established hereunder and the
Obligations under the Operative Agreements on a senior basis without the
requirement that such holders of such Indebtedness be secured by such Liens on
an equal and ratable, or junior, basis, or (5) are customary restrictions on
leases, subleases, licenses or asset sale agreements otherwise permitted hereby
so long as such restrictions may relate to the assets subject thereto.
(k)    Nature of Business. Engage in any business other than the business of
visual and accelerated computing and business activities reasonably related or
ancillary thereto or that are reasonable extensions thereof.
(l)    Use of Proceeds. Use the proceeds of the extensions of credit under the
Operative Agreements for the purpose of “purchasing” or “carrying” any “margin
stock” (as each such term is defined or used, directly or indirectly, in
Regulation U of the Board of Governors of the Federal Reserve System) or any
other purpose other than to finance the Property Costs in connection with the
applicable Permitted Facility.

61


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(m)    Sanctions; Anticorruption Laws. Directly or indirectly, unlawfully use
any part of the proceeds of any extension of credit under the Operative
Agreements (A) to fund any operations in, finance any investments or activities
in or make any payments to, a Sanctioned Person or a Sanctioned Country, or in
any other manner that will result in any violation by any Person (including any
Financing Party) of any Anti-Terrorism Laws, or (B) for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010 or other similar anti-corruption legislation in other jurisdictions.
(n)    Financial Covenants.
(i)    Leverage Ratio. As of the last day of any Fiscal Quarter, beginning with
the Fiscal Quarter ending July 26, 2015, permit the Leverage Ratio to be greater
than 3.0 to 1.0.
(ii)    Interest Coverage Ratio. As of the last day of any Fiscal Quarter,
beginning with the Fiscal Quarter ending July 26, 2015, permit the Interest
Coverage Ratio to be less than 3.5 to 1.0.
For purposes of calculating the ratios set forth in clauses (i) and (ii) above,
(a) the balance of the Property Cost owed will be treated as principal of
Indebtedness, (b) Basic Rent will be treated as interest owed on Indebtedness
and (c) each of the ratios will be calculated on a consolidated basis for each
consecutive four fiscal quarter period.
8.4
Sharing of Certain Payments.

Except for Excepted Payments, the parties hereto acknowledge and agree that all
payments due and owing by any Credit Party to the Lessor under the Lease or any
of the other Operative Agreements shall be made by such Credit Party directly to
the Agent as more particularly provided in Section 8.3(b) hereof. The Financing
Parties and the Credit Parties acknowledge the terms of Section 8.7 of this
Agreement regarding the allocation of payments and other amounts made or
received from time to time under the Operative Agreements and agree, that all
such payments and amounts are to be allocated as provided in Section 8.7 of this
Agreement.
8.5
Grant of Easements, Agreement regarding Restrictive Covenants, etc.

The Financing Parties hereby agree that, so long as no Event of Default shall
have occurred and be continuing, the Lessor shall, from time to time at the
request of the Lessee (and with the prior consent of the Agent), in connection
with the transactions contemplated by the Agency Agreement, the Lease or the
other Operative Agreements, (i) grant easements and other rights in the nature
of easements with respect to the Property, (ii) release existing easements or
other rights in the nature of easements which are for the benefit of the
Property, (iii) execute and deliver to any Person any instrument appropriate to
confirm or effect such grants or releases, and (iv) execute and deliver to any
Person such other documents or materials in connection with the acquisition,
development, construction, testing or operation of the Property, including
reciprocal easement agreements, construction contracts, operating agreements,
development agreements, plats, replats or subdivision documents; provided, that
each of the agreements referred to in this Section 8.5 shall be of the type
normally executed by the Lessee in the ordinary course of the Lessee’s business
and shall be on commercially reasonable terms so as not to diminish the value or
limit the use of the Property in any material respect.

62


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




8.6
Appointment of the Agent by the Lessor; Acknowledgement by the Secured Parties.

The Lessor hereby appoints the Agent to act as collateral agent and
administrative agent for the Lessor in connection with the Operative Agreements,
and the Lessor hereby assigns to the Agent the Lien granted by the Lease to
secure the Lessor Advances. The Secured Parties acknowledge, agree and direct
that the rights and remedies of the Secured Parties in connection with an Event
of Default, including as  beneficiaries of the Lien of the Security Documents,
shall be exercised by the Agent on behalf of the Secured Parties as directed
from time to time (a) by the Majority Secured Parties; provided, notwithstanding
the foregoing, the Agent shall not take any action concerning the exercise of
remedies or otherwise under any of the Operative Agreements with respect to the
Property (regardless of whether an Event of Default has occurred and is
continuing) unless the Lessor has expressly consented to such action or
(b) pursuant to Sections 8.2(c) and 12.4, by the Credit Lenders, the Mortgage
Lenders and the Lessor, as the case may be; provided, that for the avoidance of
doubt, nothing in this Section 8.6 shall affect any automatic acceleration or
right of acceleration exercised in accordance with the applicable Operative
Agreement; and provided further, in all cases, the Agent shall allocate payments
and other amounts received in accordance with Section 8.7. Except in the case of
Excepted Payments and other rights expressly reserved by the Lessor pursuant to
the Operative Agreements and subject to Section 12.4, the Agent is further
appointed to provide notices under the Operative Agreements on behalf of the
Lessor (as determined by the Agent, in its commercially reasonable discretion)
and to receive notices under the Operative Agreements on behalf of the Lessor.
The Agent hereby accepts such appointments. The Agent hereby further agrees
promptly to provide notices and other documentation received from time to time
from the Credit Parties to each of the Lessor, the Mortgage Lenders and the
Credit Lenders. For purposes hereof, the provisions of Article 7 of the Mortgage
Loan Agreement, together with such other terms and provisions of the Mortgage
Loan Agreement and the other Operative Agreements as required for the full
interpretation and operation of Article 7 of the Mortgage Loan Agreement are
hereby incorporated by reference as if restated herein for the mutual benefit of
the Agent and the Lessor as if the Lessor were a Mortgage Lender thereunder.
Outstanding Credit Loans, outstanding Mortgage Loans and outstanding Lessor
Advances shall be taken into account for purposes of determining Majority
Secured Parties. The parties hereto hereby agree to the provisions contained in
this Section 8.6. Any appointment of a successor agent under Section 7.8 of the
Mortgage Loan Agreement or Section 7.8 of the Credit Loan Agreement shall also
be effective as an appointment of a successor agent for purposes of this
Section 8.6.
8.7
Collection and Allocation of Payments and Other Amounts.

(a)    Each Credit Party has agreed pursuant to Section 5.7 and otherwise in
accordance with the terms of this Agreement to pay to (i) the Agent any and all
Rent (excluding Excepted Payments) and any and all other amounts of any kind or
type under any of the Operative Agreements due and owing or payable to any
Person and (ii) each Person as appropriate the Excepted Payments. Promptly after
receipt, the Agent shall apply and allocate, in accordance with the terms of
this Section 8.7, such amounts received from any Credit Party and all other
payments, receipts and other consideration of any kind whatsoever received by
any Secured Party in connection with the Collateral, the Security Documents or
any of the other Operative Agreements. Ratable distributions among the Mortgage
Lenders, the Credit Lenders and the Lessor under this Section 8.7 shall be made
based on (in the case of the Mortgage Lenders) the ratio of the outstanding
Mortgage Loans to the Property Cost, (in the case of the Credit Lenders) the
ratio of the outstanding Credit Loans to the Property Cost, and (in the case of
the Lessor) the ratio of the outstanding Lessor Advances to the Property Cost.

63


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(b)    Payments and other amounts received by the Agent from time to time in
accordance with the terms of subparagraph (a) shall be applied and allocated as
follows (subject in all cases to Sections 8.7(c)(i), (ii) and (iii)):
(i)    Any such payment or amount identified as or deemed to be Basic Rent, any
amount in respect of a Casualty referenced in the last sentence of
Section 3.4(b) of the Agency Agreement or any amount in respect of a
Condemnation referenced the last sentence of Section 3.5(b) of the Agency
Agreement shall be applied and allocated by the Agent:
first, ratably to the Credit Lenders, the Mortgage Lenders and the Lessor for
application and allocation to the payment of interest on the Loans and to the
payment of accrued Lessor Yield with respect to the Lessor Advances and
thereafter ratably to the principal of the Loans and the portion of the Lessor
Advances which is due and payable on such date;
second, if a Lease Default or Lease Event of Default is in effect, such excess
(if any) shall be held by the Agent until the earlier of (A) the first date
thereafter on which no Lease Default or Lease Event of Default shall be in
effect (in which case such payments or returns shall then be made pursuant to
“third” below) and (B) the Expiration Date (or, if earlier, the date of any
Acceleration), in which case such amounts shall be applied and allocated in the
manner contemplated by Section 8.7(b)(iv);
third, ratably to the Hedge Banks for application and allocation to the payment
obligations then owing under the Secured Hedge Agreements; and
fourth, any excess shall be paid to the Lessee.
(ii)    Except as otherwise specified pursuant to the last sentence of
Section 3.4(b) or the last sentence of Section 3.5(b) of the Agency Agreement,
if on any date the Agent or the Lessor shall receive any amount in respect of
any Casualty or Condemnation pursuant to Section 15.1(a) or 15.1(g) of the Lease
or Section 3.4 or 3.5 of the Agency Agreement, then such amount shall be applied
and allocated in accordance with Section 8.7(b)(iii)(x) hereof.
(iii)    (x)    An amount equal to any payment identified as proceeds of the
sale or other disposition (or lease upon the exercise of remedies) of the
Property or any portion thereof (provided, in connection with the exercise of
the Sale Option, an allocation shall be made pursuant to Section 21.1(d) of the
Lease with the Lessee retaining the amounts allocable to it under such
Section 21.1(d) and the other amounts thereunder being allocated pursuant to the
first paragraph of this Section 8.7(b) and thereafter to the following
provisions of this Section 8.7(b)(iii)(x)), pursuant to the exercise of remedies
under the Security Documents or otherwise, or pursuant to the exercise of
remedies set forth in the Agency Agreement (provided, in connection with the
exercise of remedies under Section 5.3(b) of the Agency Agreement regarding an
Agency Agreement Event of Default other than a Full Recourse Event of Default,
an allocation shall be made initially under such Section 5.3(b) with the
Construction Agent retaining the amounts allocable to it under such Section
5.3(b)

64


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




and the other amounts thereunder being allocated pursuant to the first paragraph
of this Section 8.7(b) and thereafter to the following provisions of this
Section 8.7(b)(iii)(x)) or pursuant to the exercise of remedies set forth in the
Lease (provided, in connection with the exercise of remedies under Section 17.6
of the Lease, an allocation shall be made initially under Section 17.6(c) of the
Lease with the Lessee retaining the amounts allocable to it under such Section
17.6(c) and the other amounts thereunder being allocated pursuant to the first
paragraph of this Section 8.7(b) and thereafter to the following provisions of
this Section 8.7(b)(iii)(x)) and any payment in respect of excess wear and tear
pursuant to Section 21.3 of the Lease, in each case shall be applied and
allocated by the Agent:
first, ratably to the payment of interest on the Mortgage Loans, then to the
principal balance of the Mortgage Loans and then to all other amounts owing
under the Operative Agreements to the Mortgage Lenders then outstanding;
second, to the payment to the Lessor of the Lessor Yield with respect to the
Lessor Advances, then to the principal balance of the Lessor Advances and then
to all other amounts owing under the Operative Agreements to the Lessor then
outstanding;
third, ratably to the payment of interest on the Credit Loans, then to the
principal balance of the Credit Loans and then to all other amounts owing under
the Operative Agreements to the Credit Lenders then outstanding;
fourth, to the extent moneys remain after application and allocation pursuant to
clauses first through third above, to the Lessor for application and allocation
to any and all other amounts owing under the Operative Agreements as the Lessor
shall determine; provided, where no Event of Default shall exist and be
continuing and a prepayment is made for any reason with respect to less than the
full amount of the outstanding principal amount of the Mortgage Loans, the
outstanding principal amount of the Credit Loans and the outstanding Lessor
Advances, the proceeds shall be applied and allocated ratably to the Mortgage
Lenders, the Credit Lenders and the Lessor;
fifth, ratably to the Hedge Banks for application and allocation to the payment
obligations then owing under the Secured Hedge Agreements; and
sixth, to the extent moneys remain after application and allocation pursuant to
clauses first through fifth above, to the Lessee.
(y)    Notwithstanding any provision in any Operative Agreement to the contrary
(including the provisions of clause (x) of this Section 8.7(b)(iii)), any amount
paid by a third party purchaser for the purchase of the Property on the

65


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Expiration Date pursuant to the election by the Lessee of the Sale Option shall
be applied and allocated by the Agent in the following order of priority:
first, so much of such amount as shall be required to pay actual and reasonable
costs of the Financing Parties of selling and transferring the Property,
including all recordation fees, legal fees and expenses, finders’ and brokers’
fees and sales commissions allocable to the Property;
second, ratably to the payment of interest on the Mortgage Loans, then to the
principal balance of the Mortgage Loans and then to all other amounts owing
under the Operative Agreements to the Mortgage Lenders then outstanding;
third, to the payment to the Lessor of the Lessor Yield with respect to the
Lessor Advances, then to the principal balance of the Lessor Advances and then
to all other amounts owing under the Operative Agreements to the Lessor then
outstanding;
fourth, ratably to the payment of interest on the Credit Loans, then to the
principal balance of the Credit Loans and then to all other amounts owing under
the Operative Agreements to the Credit Lenders then outstanding;
fifth, ratably to the Hedge Banks for application and allocation to the payment
obligations then owing under the Secured Hedge Agreements; and
sixth, to the extent monies remain after application and allocation pursuant to
clauses first through fifth above, to the Lessee.
(i)    An amount equal to (A) any such payment identified as a payment pursuant
to the Maximum Residual Guarantee Amount or the Deficiency Balance, as may be
required under the Lease, or the Construction Period Guarantee Amount, as may be
required under the Agency Agreement, (B) any other amount payable upon any
exercise of remedies after the occurrence and continuance of an Event of Default
not covered by Section 8.7(b)(i) or 8.7(b)(iii) above (including any amount
received in connection with an Acceleration which does not represent proceeds
from the sale or liquidation of the Property), (C) any amounts payable by the
Guarantors pursuant to Section 6B and (D) any payment of the Termination Value
under the Agency Agreement or the Lease, including in connection with Article V
of the Agency Agreement, Article XVII of the Lease or the exercise of the
Purchase Option under Articles XVI or XX of the Lease, in each case shall be
applied and allocated by the Agent:
first, ratably to the payment of interest on the Credit Loans, then to the
principal balance of the Credit Loans and then to all other amounts owing under
the Operative Agreements to the Credit Lenders then outstanding;

66


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




second, ratably to the payment of interest on the Mortgage Loans, then to the
principal balance of the Mortgage Loans and then to all other amounts owing
under the Operative Agreements to the Mortgage Lenders then outstanding;
third, to the payment to the Lessor of the Lessor Yield with respect to the
Lessor Advances, then to the principal balance of the Lessor Advances and then
to all other amounts owing under the Operative Agreements to the Lessor then
outstanding;
fourth, to the extent moneys remain after application and allocation pursuant to
clauses first through third above, to the Lessor for application and allocation
to any other amounts owing under the Operative Agreements as the Lessor shall
determine; and
fifth, ratably to the Hedge Banks for application and allocation to the payment
obligations then owing under the Secured Hedge Agreements.
(ii)    An amount equal to any such payment identified as Supplemental Rent
shall be applied and allocated by the Agent to the payment of any amounts then
owing to the Financing Parties and the other parties to the Operative Agreements
(or any of them) (other than any such amounts payable pursuant to the preceding
provisions of this Section 8.7(b)) for which such payment is made in accordance
with the provisions of Operative Agreements; provided, however, that
Supplemental Rent received upon the exercise of remedies after the occurrence
and continuance of an Event of Default in lieu of or in substitution of the
Maximum Residual Guarantee Amount or as a partial payment thereon shall be
applied and allocated as set forth in Section 8.7(b)(iv).
(iii)    The Agent in its commercially reasonable judgment shall identify the
nature of each payment or amount received by the Agent and apply and allocate
each such amount in the manner specified above.
(c)    Upon the payment in full of all amounts then due and owing by the Lessee
under the Operative Agreements, any moneys remaining with the Agent shall be
returned to the Lessee. It is agreed that, prior to the application and
allocation of amounts received by the Agent in the order described in
Section 8.7(b) above or any distribution of money to the Lessee, any such
amounts shall first be applied and allocated to the payment of (i) any and all
sums advanced by the Agent or the Lessor in order to preserve the Collateral or
to preserve its Lien thereon, (ii) the expenses of retaking, holding, preparing
for sale or lease, selling or otherwise disposing or realizing on the
Collateral, or of any exercise by the Agent or the Lessor of its rights under
the Security Documents, together with reasonable attorneys’ fees and expenses
and court costs and (iii) any and all other amounts reasonably owed to the Agent
under or in connection with the transactions contemplated by the Operative
Agreements (including any accrued and unpaid administration fees).
(d)    The parties hereto agree that all amounts to be paid to the Credit
Lenders and the Mortgage Lenders under the Operative Agreements (except for
Excepted Payments) shall be paid first to the Agent for distribution in
accordance with the provisions of the Credit Loan Agreement and the Mortgage
Loan Agreement, respectively.

67


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(e)    Notwithstanding the foregoing, Secured Obligations arising under Secured
Hedge Agreements shall be excluded from the application described above in this
Section 8.7 if the Agent has not received written notice thereof, together with
such supporting documentation as the Agent may request, from the applicable
Hedge Bank. Each Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Agent pursuant to the
terms of Article VII of the Credit Loan Agreement for itself and its Affiliates
as if a “Credit Lender” party thereto.
8.8
Release of Property, etc.

If the Lessee shall at any time purchase the Property pursuant to the Lease, or
the Construction Agent shall purchase the Property pursuant to the Agency
Agreement, or if the Property shall be sold in accordance with Article XXI of
the Lease, then, upon payment of all amounts then due and owing by the Lessee
and the Construction Agent under the Operative Agreements, the Agent is hereby
authorized and directed to release the Property from the Liens created by the
Operative Agreements to the extent of its interest therein. In addition, upon
the termination of the Credit Loan Commitments, the Mortgage Loan Commitments
and the Lessor Commitment and the payment in full of all amounts then due and
owing by the Lessee under the Operative Agreements, the Agent is hereby
authorized and directed to release the Property from the Liens created by the
Operative Agreements to the extent of its interest therein. Upon request of the
Lessor or the Lessee following any such release, the Agent shall, at the sole
cost and expense of the Lessee, promptly execute and deliver to the Lessor and
the Lessee such documents as the Lessor or the Lessee shall reasonably request
to evidence such release.
8.9
Secured Hedge Agreements.

No Hedge Bank that obtains the benefits of Sections 6B or 8.7 or any Collateral
by virtue of the provisions hereof or of any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Operative Agreement or otherwise in respect of any
provision of the Operative Agreements or of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Operative
Agreements. Notwithstanding any other provision of any Operative Agreement to
the contrary, the Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured Hedge
Agreements unless the Agent has received written notice of such Secured Hedge
Agreements, together with such supporting documentation as the Agent may
request, from the applicable Hedge Bank.
SECTION 9.    
CREDIT LOAN AGREEMENT, MORTGAGE LOAN AGREEMENT
AND RIGHTS UNDER SECTION 5A OF THIS AGREEMENT.
9.1
The Construction Agent’s and the Lessee’s Credit Loan Agreement Rights.

Notwithstanding anything to the contrary contained in the Credit Loan Agreement,
the Agent, the Credit Lenders, the Credit Parties and the Lessor hereby agree
that, prior to the occurrence and continuation of any Lease Default or Lease
Event of Default or Agency Agreement Default or Agency Agreement Event of
Default, the Construction Agent and the Lessee shall have the following rights
(provided, that Lessee shall have the right to receive all notices and
certificates referenced in this Section 9.1 notwithstanding the

68


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




occurrence and continuance of any Lease Default or Lease Event of Default or
Agency Agreement Default or Agency Agreement Event of Default):
(a)    the sole right to request funding of Credit Loans pursuant to Section 2.1
of the Credit Loan Agreement;
(b)    the sole right to designate an account to which amounts funded under the
Operative Agreements shall be credited pursuant to Section 2.3(a) of the Credit
Loan Agreement;
(c)    the sole right to make any request pursuant to Section 2.3(c)(iii) of the
Credit Loan Agreement;
(d)    the sole right to terminate or reduce the Credit Loan Commitments
pursuant to Section 2.5(a) of the Credit Loan Agreement;
(e)    the sole right to provide any notice of prepayment pursuant to
Section 2.6(a) of the Credit Loan Agreement;
(f)    the sole right to require a Credit Lender assignment pursuant to Section
2.7(b) of the Credit Loan Agreement;
(g)    the sole right to provide any notice pursuant to Section 2.11 of the
Credit Loan Agreement; and
(h)    the right to receive any notice and any certificate, in each case issued
to the Lessor or the Lessee pursuant to the Credit Loan Agreement.
9.2
The Construction Agent’s and the Lessee’s Mortgage Loan Agreement Rights.

Notwithstanding anything to the contrary contained in the Mortgage Loan
Agreement, the Agent, the Mortgage Lenders, the Credit Parties and the Lessor
hereby agree that, prior to the occurrence and continuation of any Lease Default
or Lease Event of Default or Agency Agreement Default or Agency Agreement Event
of Default, the Construction Agent and the Lessee shall have the following
rights (provided, that Lessee shall have the right to receive all notices and
certificates referenced in this Section 9.2 notwithstanding the occurrence and
continuance of any Lease Default or Lease Event of Default or Agency Agreement
Default or Agency Agreement Event of Default):
(a)    the sole right to request funding of Mortgage Loans pursuant to
Section 2.1 of the Mortgage Loan Agreement;
(b)    the sole right to designate an account to which amounts funded under the
Operative Agreements shall be credited pursuant to Section 2.3(a) of the
Mortgage Loan Agreement;
(c)    the sole right to make any request pursuant to Section 2.3(c)(iii) of the
Mortgage Loan Agreement;
(d)    the sole right to terminate or reduce the Mortgage Loan Commitments
pursuant to Section 2.5(a) of the Mortgage Loan Agreement;

69


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(e)    the sole right to provide any notice of prepayment pursuant to
Section 2.6(a) of the Mortgage Loan Agreement;
(f)    the sole right to require a Mortgage Lender assignment pursuant to
Section 2.7(b) of the Mortgage Loan Agreement;
(g)    the sole right to provide any notice pursuant to Section 2.11 of the
Mortgage Loan Agreement; and
(h)    the right to receive any notice and any certificate, in each case issued
to the Lessor or the Lessee pursuant to the Mortgage Loan Agreement.
9.3
The Construction Agent’s and the Lessee’s Rights under Section 5A of this
Agreement.

Notwithstanding anything to the contrary contained in any Operative Agreement,
the Credit Parties and the Lessor hereby agree that, prior to the occurrence and
continuation of any Lease Default or Lease Event of Default, or Agency Agreement
Default or Agency Agreement Event of Default, the Construction Agent and the
Lessee shall have the following rights (provided, that Lessee shall have the
right to receive all notices and certificates referenced in this Section 9.3
notwithstanding the occurrence and continuance of any Lease Default or Lease
Event of Default or Agency Agreement Default or Agency Agreement Event of
Default):
(a)    the sole right to provide any notices of prepayment pursuant to
Section 5A.4 of this Agreement; and
(b)    the sole right to receive any notice and any certificate, in each case
issued pursuant to Section 5A.1 through 5A.5 of this Agreement.
SECTION 10.    
TRANSFER OF INTEREST.
10.1
Restrictions on Transfer.

Each Lender may participate, assign or transfer all or a portion of its interest
hereunder and under the other Operative Agreements in accordance with
Sections 9.7 and 9.8 of the applicable Loan Agreement; provided, that in the
event any Lender assigns or transfers all or a portion of its interest hereunder
and under the other Operative Agreements, such Lender shall deliver to the Agent
a copy of any such assignment agreement or other documents referenced in
Section 9.8 of the applicable Loan Agreement. If any assignment of a Lender’s
interest pursuant to Section 9.8 of the applicable Loan Agreement is made at
such time that a Lease Event of Default shall have occurred and be continuing,
then the Lessee shall pay (as Supplemental Rent) the expenses incurred in
connection with such assignment. The Lessor may, subject to the rights of the
Lessee under the Lease and the other Operative Agreements and to the Lien of the
applicable Security Documents but only with the prior written consent of the
Agent and (provided, no Lease Default or Lease Event of Default has occurred and
is continuing) with the consent of the Lessee (which consent may not be
unreasonably withheld or delayed), directly or indirectly, assign, convey,
appoint an agent with respect to enforcement of, or otherwise transfer any of
its right, title or interest in or to the Property, the Lease and the other
Operative Agreements (including any right to indemnification thereunder), or any
other document relating to the Property or any interest in the Property as
provided in the Lease. Any such transfer by the Lessor shall be only to an
Eligible Lessor. It is hereby agreed that it would be reasonable for the Lessee
to

70


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




withhold its consent to any such assignment by Lessor if and to the extent such
assignment would, in the commercially reasonable judgment of the Lessee,
materially impair the Lessee’s ability to achieve its desired accounting
treatment regarding the transactions evidenced by the Operative Agreements. The
provisions of the immediately preceding sentence shall not apply to the
obligations of the Lessor to transfer the Property to the Lessee or a third
party purchaser pursuant to the Lease or the Agency Agreement upon payment for
the Property in accordance with the terms and conditions of the Lease or the
Agency Agreement. No Credit Party may assign any of the Operative Agreements or
any of their respective rights or obligations thereunder or with respect to the
Property in whole or in part to any Person without the prior written consent of
the Agent, the Mortgage Lenders, the Credit Lenders and the Lessor.
Notwithstanding the foregoing (or any provision in any of the Operative
Agreements to the contrary), the Lenders shall have the right to transfer their
respective interests or grant a security interest in such interests to any
Affiliate or other Lender or to a Federal Reserve bank.
10.2
Effect of Transfer.

From and after any transfer effected in accordance with this Section 10, the
transferor shall be released, to the extent of such transfer, from its liability
hereunder and under the other documents to which it is a party in respect of
obligations to be performed on or after the date of such transfer; provided,
however, that any transferor shall remain liable hereunder and under such other
documents to the extent that the transferee shall not have assumed the
obligations of the transferor thereunder. Upon any transfer by the Lessor, the
Credit Lenders or the Mortgage Lenders as above provided, any such transferee
shall assume the obligations of the Lessor, the Credit Lender or the Mortgage
Lender, as the case may be, and shall be deemed a “Lessor”, “Credit Lender” or a
“Mortgage Lender”, as the case may be, for all purposes of such documents and
each reference herein to the transferor shall thereafter be deemed a reference
to such transferee for all purposes, except as provided in the preceding
sentence. Notwithstanding any transfer of all or a portion of the transferor’s
interest as provided in this Section 10, the transferor shall be entitled to all
benefits accrued and all rights vested prior to such transfer including rights
to indemnification under any such document.
10.3
Successor Agent.

The Agent may, at any time, resign upon twenty (20) days’ written notice to the
Credit Lenders, the Mortgage Lenders, the Lessor and the Lessee and be removed
with cause by the Credit Lenders, the Mortgage Lenders and the Lessor upon
thirty (30) days’ written notice to the Agent. Upon any such resignation or
removal, the Majority Secured Parties shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed, and shall
have accepted such appointment, within thirty (30) days after the notice of
resignation or notice of removal, as appropriate, then the retiring Agent shall
select a successor Agent provided such successor is a Lender or a commercial
bank organized under the laws of the United States of America or of any State
thereof, has a combined capital and surplus of at least $100,000,000 or an
Affiliate of any such commercial bank. Upon the acceptance of any appointment as
Agent hereunder by a successor, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations as Agent under the Operative Agreements. Notwithstanding the
foregoing, the provisions of Section 7 of the Credit Loan Credit Agreement and
the Mortgage Loan Credit Agreement shall inure to the benefit of the retiring
Agent as to any actions taken or omitted to be taken by it while it was Agent
under the Operative Agreements.
SECTION 11.    
INDEMNIFICATION.

71


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




11.1
General Indemnity.

Subject to Section 11.6, whether or not any of the transactions contemplated
hereby shall be consummated, the Indemnity Provider hereby assumes liability for
and agrees to defend, indemnify and hold harmless each Indemnified Person on an
After Tax Basis from and against any Claims, which may be imposed on, incurred
by or asserted against an Indemnified Person by any third party (including any
other Indemnified Person), including Claims arising from the negligence of such
Indemnified Person (but not to the extent such Claims arise from (i) the gross
negligence or willful misconduct of such Indemnified Person itself, as
determined by a court of competent jurisdiction in final nonappealable judgment,
as opposed to gross negligence or willful misconduct imputed to an Indemnified
Person, or (ii) a breach in bad faith of such Indemnified Person’s obligations
hereunder or under the other Operative Agreements, as determined by a court of
competent jurisdiction in final nonappealable judgment), whether or not such
Indemnified Person shall also be indemnified as to any such Claim by any other
Person and whether or not such Claim is initiated after the Termination Date, so
long as such Claim arises out of an act or omission (or other circumstance or
condition of any kind or description) which arose or occurred prior to the
Termination Date, in any way relating to or arising or alleged to relate to, or
arise out of the execution, delivery, performance or enforcement of this
Agreement, the Lease, the Agency Agreement or any other Operative Agreement or
on or with respect to the Property or any component thereof, including Claims in
any way relating to or arising or alleged to arise out of (a) the financing,
refinancing, purchase, acceptance, rejection, ownership, design, construction,
refurbishment, development, delivery, nondelivery, leasing, subleasing,
possession, use, occupancy, operation, maintenance, repair, modification,
transportation, condition, sale, return, repossession (whether by summary
proceedings or otherwise), or any other disposition of the Property or any part
thereof, including the acquisition, holding or disposition of any interest in
the Property, lease or agreement comprising a portion of any thereof; (b) any
latent or other defects in the Property or any portion thereof whether or not
discoverable by an Indemnified Person or the Indemnity Provider; (c) any
violation or alleged violation of law or in tort (strict liability or
otherwise); (d) any Claim based upon a violation or alleged violation of the
terms of any restriction, easement, condition or covenant or other matter
affecting title to the Property; (e) any violation of or noncompliance with (or
alleged violation or noncompliance with) any Environmental Laws, any
Environmental Claims or any loss of or damage to any property or the environment
relating to the Property, the Lease or the Indemnity Provider; (f) the Operative
Agreements, or any transaction contemplated thereby (including the formation,
continuance, operation and ultimate dissolution and liquidation of the Lessor)
or any amendment, modification or waiver thereof or the exercise of remedies
under any Operative Agreement following the occurrence and continuance of any
Lease Event of Default; (g) any breach by the Indemnity Provider, the
Construction Agent or any Guarantor of any of its representations or warranties
under the Operative Agreements to which the Indemnity Provider, the Construction
Agent or any Guarantor is a party or failure by the Indemnity Provider, the
Construction Agent or any Guarantor to perform or observe any covenant or
agreement to be performed by it under any of the Operative Agreements; (h) the
making of any Modifications in violation of the Operative Agreements or any
standards imposed by any insurance policies required to be maintained by the
Lessee pursuant to the Lease which are in effect at any time with respect to the
Property or any part thereof; (i) any Claim for patent, trademark or copyright
infringement; (j) the transactions contemplated hereby or by any other Operative
Agreement, in respect of the application of Parts 4 and 5 of Subtitle B of
Title I of ERISA; (k) personal injury, death or property damage, including
Claims based on strict or absolute liability in tort; (l) any fees, expenses
and/or other assessments by any business park or any other applicable entity
with oversight responsibility for the applicable Property; (m) the retaining or
employment of any broker, finder or financial advisor by the Lessee to act on
its behalf in connection with this Agreement or the other Operative Agreements;
(n) Claims arising from any public improvements with respect to the Property
resulting in any change or special assessments being levied against the Property

72


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




or any plans to widen, modify or realign any street or highway adjacent to the
Property, or any Claim for utility “tap‑in” fees; (o) except in all cases for
the existence of Lessor Liens and Liens created under the Operative Agreements
in favor of any Financing Party, the existence of any Lien on or with respect to
the Property, the Improvements or any Equipment relating thereto, title thereto,
any interest therein or on any Basic Rent or Supplemental Rent, including any
Liens which arise out of the possession, use, occupancy, construction, repair or
rebuilding of the Property or by reason of labor or materials furnished or
claimed to have been furnished to the Lessor or the Lessor or any predecessor in
title, or any of its contractors or agents or by reason of the financing of any
personalty or equipment purchased or leased by the Lessee or the Lessor or any
predecessor in title or Modifications constructed by the Lessee.
If a written Claim is made against any Indemnified Person or if any proceeding
shall be commenced against such Indemnified Person (including a written notice
of such proceeding), for any Claim, such Indemnified Person shall promptly
notify the Indemnity Provider in writing and shall not take action with respect
to such Claim without the consent of the Indemnity Provider for thirty (30) days
after the receipt of such notice by the Indemnity Provider; provided, however,
that in the case of any such Claim, if action shall be required by law or
regulation to be taken prior to the end of such period of thirty (30) days, such
Indemnified Person shall endeavor to, in such notice to the Indemnity Provider,
inform the Indemnity Provider of such shorter period, and no action shall be
taken with respect to such Claim without the consent of the Indemnity Provider
before seven (7) days before the end of such shorter period; provided, further,
that the failure of such Indemnified Person to give the notices referred to in
this sentence shall not diminish the Indemnity Provider’s obligation hereunder
except to the extent such failure precludes in any material respect the
Indemnity Provider from contesting such Claim.
If, within thirty (30) days of receipt of such notice from the Indemnified
Person (or such shorter period as the Indemnified Person has notified the
Indemnity Provider is required by law or regulation for the Indemnified Person
to respond to such Claim), the Indemnity Provider shall request in writing that
such Indemnified Person respond to such Claim, the Indemnified Person shall, at
the expense of the Indemnity Provider, in good faith conduct and control such
action (including by pursuit of appeals) by, in the sole discretion of the
Person conducting and controlling such action (1) resisting payment thereof,
(2) not paying the same except under protest, if protest is necessary and
proper, (3) if the payment be made, using reasonable efforts to obtain a refund
thereof in appropriate administrative and judicial proceedings, or (4) taking
such other action as is reasonably requested by the Indemnity Provider from time
to time (provided, however, that (A) if such Claim, in the Indemnity Provider’s
reasonable discretion, can be pursued by the Indemnity Provider on behalf of or
in the name of such Indemnified Person, the Indemnified Person, at the Indemnity
Provider’s request, shall allow the Indemnity Provider to conduct and control
the response to such Claim unless such Claim cannot be pursued independently
from any other claim involving such Indemnified Person or unless such Claim is
unrelated to the Property or the transactions contemplated by the Operative
Agreements and (B) in the case of any Claim (and notwithstanding the provisions
of the foregoing subsection (A)), the Indemnified Person may require the
Indemnity Provider to conduct and control the response to such Claim (with
counsel to be selected by the Indemnity Provider and consented to by such
Indemnified Person, such consent not to be unreasonably withheld); provided,
however, that any Indemnified Person may retain separate counsel at the expense
of the Indemnity Provider if, in the written opinion of counsel to the
Indemnified Person reasonably acceptable to the Indemnity Provider (the expense
of which opinion shall be paid by the Indemnity Provider), use of counsel of the
Indemnity Provider’s choice would be expected to give rise to a conflict of
interest between such Indemnified Person and the Indemnity Provider).

73


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




The party controlling the response to any Claim shall consult in good faith with
the non‑controlling party and shall keep the non‑controlling party reasonably
informed as to the conduct of the response to such Claim; provided, that all
decisions ultimately shall be made in the discretion of the controlling party.
The parties agree that an Indemnified Person may at any time decline to take
further action with respect to the response to such Claim and may settle such
Claim if such Indemnified Person shall waive its rights to any indemnity from
the Indemnity Provider that otherwise would be payable in respect of such Claim
(and any future Claim, the pursuit of which is precluded by reason of such
resolution of such Claim) and shall pay to the Indemnity Provider any amount
previously paid or advanced by the Indemnity Provider pursuant to this
Section 11.1 by way of indemnification or advance for the payment of an amount
regarding such Claim (not including the expenses of the contest).
Notwithstanding the foregoing provisions of this Section 11.1, an Indemnified
Person shall not be required to take any action and the Indemnity Provider shall
not be permitted to respond to any Claim in its own name or that of the
Indemnified Person unless (A) the Indemnity Provider shall have agreed in
writing to pay and shall pay to such Indemnified Person on demand and on an
After Tax Basis all reasonable costs, losses and expenses that such Indemnified
Person actually incurs in connection with such Claim, including all reasonable
legal, accounting and investigatory fees and disbursements and the Indemnity
Provider shall have agreed in writing to indemnify such Indemnified Person in
respect of the Claim if and to the extent the contest is not successful, (B) the
Indemnified Person shall have reasonably determined that the action to be taken
will not result in any material danger of sale, forfeiture or loss of the
Property, or any part thereof or interest therein, will not interfere with the
payment of Rent, and will not result in risk of criminal liability or civil
penalty or risk of sale, forfeiture or loss of or the creation of any Lien
(other than a Permitted Lien) on the Property, (C) if such Claim shall involve
the payment of any amount prior to the resolution of such Claim, the Indemnity
Provider shall provide to the Indemnified Person an interest‑free advance in an
amount equal to the amount that the Indemnified Person is required to pay (with
no additional net after‑tax cost to such Indemnified Person) prior to the date
such payment is due, (D) in the case of an appeal of an adverse determination
respecting a Claim that must be pursued in the name of an Indemnified Person (or
an Affiliate thereof), the Indemnity Provider shall have provided to such
Indemnified Person an opinion of independent counsel selected by the Indemnity
Provider and reasonably satisfactory to the Indemnified Person stating that a
reasonable basis exists to pursue such an appeal, and (E) no Lease Default or
Lease Event of Default shall have occurred and be continuing. In no event shall
an Indemnified Person be required to appeal an adverse judicial determination to
the United States Supreme Court. In addition, an Indemnified Person shall not be
required to contest any Claim in its name (or that of an Affiliate) if the
subject matter thereof shall be of a continuing nature and shall have previously
been decided adversely by a court of competent jurisdiction pursuant to the
contest provisions of this Section 11.1, unless there shall have been a change
in law (or interpretation thereof) and the Indemnified Person shall have
received, at the Indemnity Provider’s expense, an opinion of independent counsel
selected by the Indemnity Provider and reasonably acceptable to the Indemnified
Person stating that as a result of such change in law (or interpretation
thereof), it is more likely than not that the Indemnified Person will prevail in
such contest. In no event shall the Indemnity Provider be permitted to adjust or
settle any Claim without the consent of the Indemnified Person to the extent any
such adjustment or settlement involves, or is reasonably likely to involve, any
performance by or adverse admission by or with respect to the Indemnified
Person.
Notwithstanding anything to the contrary, indemnities provided pursuant to this
Section 11.1 shall not include indemnities provided pursuant to Section 11.2.
11.2
General Tax Indemnity.


74


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(a)    Subject to Section 11.6, the Indemnity Provider shall pay and assume
liability for, and does hereby agree to indemnify, protect and defend the
Property and all Indemnified Persons, and hold them harmless against, all
Impositions on an After Tax Basis, and all payments pursuant to the Operative
Agreements shall be made free and clear of and without deduction for any and all
present and future Impositions.
(b)    Notwithstanding anything to the contrary in Section 11.2(a) hereof, the
following shall be excluded from the indemnity required by Section 11.2(a):
(i)    Taxes (other than Taxes that are, or are in the nature of, sales, use,
rental, value added, transfer or property taxes) that are imposed on an
Indemnified Person (other than the Lessor) by the jurisdiction in which such
Indemnified Person is organized that are based on or measured by the net income
(including taxes based on capital gains and minimum taxes) of such Person;
provided, that this clause (i) shall not be interpreted to prevent a payment
from being made on an After Tax Basis if such payment is otherwise required to
be so made;
(ii)    Taxes (other than Taxes that are, or are in the nature of, sales, use,
rental, value added, transfer or property taxes) that are imposed on any
Indemnified Person (other than the Lessor) by any state or local jurisdiction or
taxing authority within any state or local jurisdiction and that are based upon
or measured by the net income (including taxes based on capital gains and
minimum taxes) of such Person; provided, that such Taxes shall not be excluded
under this subparagraph (ii) to the extent the sole connections between such
Indemnified Person and the jurisdiction imposing such Taxes is (A) the location,
possession or use of the Property in, the location or the operation of the
Lessee or any use of the Property in, or the making of payments under the
Operative Agreements from, the jurisdiction imposing such Taxes and/or (B) the
activities of any one or more of the Indemnified Persons in the jurisdiction
imposing the Taxes in connection with its or their enforcement of remedies under
the Operative Agreements; provided, further, that this clause (ii) shall not be
interpreted to prevent a payment from being made on an After Tax Basis if such
payment is otherwise required to be so made;
(iii)    any Taxes which are imposed on an Indemnified Person as a result of the
gross negligence or willful misconduct of such Indemnified Person itself, as
determined by a court of competent jurisdiction (as opposed to gross negligence
or willful misconduct imputed to such Indemnified Person), but not Taxes imposed
as a result of ordinary negligence of such Indemnified Person;
(iv)    any Taxes subject to indemnification under Section 11.2(e).
(c)    (i)    Subject to the terms of Sections 11.2(f) and 11.6, the Indemnity
Provider shall pay or cause to be paid all Impositions directly to the taxing
authorities where feasible and otherwise to the Indemnified Person, as
appropriate, and the Indemnity Provider shall at its own expense, upon such
Indemnified Person’s reasonable request, furnish to such Indemnified Person
copies of official receipts or other satisfactory proof evidencing such payment.

75


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(ii)    In the case of Impositions for which no contest is conducted pursuant to
Section 11.2(f) and which the Indemnity Provider pays directly to the taxing
authorities, the Indemnity Provider shall (subject to Section 11.6) pay such
Impositions prior to the latest time permitted by the relevant taxing authority
for timely payment. In the case of Impositions for which the Indemnity Provider
reimburses an Indemnified Person, the Indemnity Provider shall do so within
thirty (30) days after receipt by the Indemnity Provider of demand by such
Indemnified Person describing in reasonable detail the nature of the Imposition
and the basis for the demand (including the computation of the amount payable),
accompanied by receipts, if available, or other reasonable evidence of such
demand (and shall make advances with respect to such Impositions in the manner
and to the extent provided by Section 11.2(f) and 11.1 prior to such date). In
the case of Impositions for which a contest is conducted pursuant to
Section 11.2(f), the Indemnity Provider shall (subject to Section 11.6) pay such
Impositions or reimburse such Indemnified Person for such Impositions, to the
extent not previously paid, advanced or reimbursed pursuant to subsection (a) or
(f), prior to the latest time permitted by the relevant taxing authority for
timely payment after conclusion of all contests under Section 11.2(f) (and shall
make advances with respect to such Impositions in the manner and to the extent
provided by Section 11.2(f) and 11.1 prior to such date).
(iii)    At the Indemnity Provider’s request, the amount of any indemnification
payment by the Indemnity Provider pursuant to subsection (a) shall be verified
and certified by an independent public accounting firm mutually acceptable to
the Indemnity Provider and the Indemnified Person. The fees and expenses of such
independent public accounting firm shall be paid by the Indemnity Provider.
(d)    The Indemnity Provider shall be responsible for preparing and filing any
real and personal property or ad valorem tax returns in respect of the Property
and any other tax returns required of the Lessor respecting the transactions
described in the Operative Agreements. In case any report or tax return shall be
required to be made with respect to any Tax indemnified by the Indemnity
Provider under subsection (a), the Indemnity Provider, at its sole cost and
expense, shall notify the relevant Indemnified Person of such requirement and
(except if such Indemnified Person notifies the Indemnity Provider that such
Indemnified Person intends to prepare and file such report or return) (A) to the
extent required or permitted by and consistent with Legal Requirements, make and
file in the Indemnity Provider’s name such return, statement or report; and
(B) in the case of any other such return, statement or report required to be
made in the name of such Indemnified Person, advise such Indemnified Person of
such fact and prepare such return, statement or report for filing by such
Indemnified Person or, where such return, statement or report shall be required
to reflect items in addition to any obligations of the Indemnity Provider under
or arising out of subsection (a), provide such Indemnified Person at the
Indemnity Provider’s expense with information sufficient to permit such return,
statement or report to be properly made with respect to any obligations of the
Indemnity Provider under or arising out of subsection (a). Such Indemnified
Person shall, upon the Indemnity Provider’s request and at the Indemnity
Provider’s expense, provide any data maintained by such Indemnified Person (and
not otherwise available to or within the control of the Indemnity Provider) with
respect to the Property which the Indemnity Provider may reasonably require to
prepare any required tax returns or reports.

76


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(e)    As between the Indemnity Provider on one hand, and each Financing Party
on the other hand, the Indemnity Provider shall be responsible for, and the
Indemnity Provider shall indemnify and hold harmless each Financing Party
(including, for purposes of this Section 11.2(e), each Participant to the extent
such Participant is entitled to the benefit of this provision pursuant to
Section 9.7 of the applicable Loan Agreement) (without duplication of any
indemnification required by subsection (a) and subject to Section 11.6) on an
After Tax Basis against, any obligation for United States or foreign withholding
taxes or similar levies, imposts, charges, fees, deductions or withholdings
(collectively, “Withholdings”) imposed in respect of the interest payable on the
Credit Notes, the Mortgage Notes, the Lessor Yield payable on the Lessor
Advances, Rent payable under the Lease or with respect to any other payments
under the Operative Agreements to be made without deduction, withholding or
set-off (all such payments being referred to herein as “Exempt Payments”)
(including, if any Financing Party receives a demand for such payment from any
taxing authority or a Withholding is otherwise required with respect to any
Exempt Payment, the Indemnity Provider shall discharge such demand on behalf of
such Financing Party); provided, however, that the obligation of the Indemnity
Provider under this Section 11.2(e) shall not apply to:
(i)    Withholdings on any Exempt Payment to any Financing Party which is a
non‑U.S. Person unless such Financing Party is, on the date hereof (or on the
date it becomes a Financing Party hereunder) and on the date of any change in
the principal place of business or the lending office of such Financing Party,
entitled to submit and submits to Agent (which shall be available to the
Indemnity Provider upon request) a Form W-8BEN, Form W‑8BEN‑E, Form W‑8IMY,
Form W-8ECI or other applicable forms (relating to such Financing Party and
entitling it to a complete exemption from Withholding on such Exempt Payment) or
is otherwise subject to exemption from Withholding with respect to such Exempt
Payment (except (a) in the case of a transferee, if the transferring Lessor,
Credit Lender or Mortgage Lender was being indemnified against withholdings at
the time of transfer as a result of a change in law after the Closing Date or
(b) where the failure of the exemption results from a change in the principal
place of business of the Lessee), or
(ii)    Any U.S. Taxes imposed solely by reason of the failure by a non‑U.S.
Person to comply with applicable certification, information, documentation or
other reporting requirements concerning the nationality, residence, identity or
connections with the United States of America of such non‑U.S. Person if such
compliance is required by statute or regulation of the United States of America
as a precondition to relief or exemption from such U.S. Taxes (but only if the
non-U.S. Person can truthfully and legally comply with such requirement).
For the purposes of this Section 11.2(e), (A) “U.S. Person” shall mean a
citizen, national or resident of the United States of America, a corporation,
partnership or other entity created or organized in or under any laws of the
United States of America or any State thereof, or any estate or trust that is
subject to Federal income taxation regardless of the source of its income and
(B) “U.S. Taxes” shall mean any present or future tax, assessment or other
charge or levy imposed by or on behalf of the United States of America or any
taxing authority thereof or therein.
If a Financing Party or an Affiliate with whom such Financing Party files a
consolidated tax return (or equivalent) subsequently receives the benefit in any
country of a tax credit or an allowance resulting from U.S. Taxes with respect
to which it has received a payment of an additional amount

77


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




under this Section 11.2(e), so long as no Lease Event of Default has occurred
and is continuing (or at such time as such Lease Event of Default is no longer
continuing), such Financing Party will pay to the Indemnity Provider such part
of that benefit as in the opinion of such Financing Party, in its commercially
reasonable discretion, will leave it (after such payment) in a position no more
and no less favorable than it would have been in if no additional payment had
been required to be paid, provided always that (i) such Financing Party will be
the sole judge of the amount of any such benefit and of the date on which it is
received, (ii) such Financing Party will have the absolute discretion as to the
order and manner in which it employs or claims tax credits and allowances
available to it, (iii) such Financing Party will not be obliged to disclose to
the Lessor or the Indemnity Provider any information regarding its tax affairs
or tax computations, and (iv) after receipt of a written request from the
Indemnity Provider, such Financing Party shall provide a written statement
generally describing its decision (but subject to the limitation in the
preceding clause (iii)).
Each non‑U.S. Person that shall become a Financing Party after the date hereof
shall, upon the effectiveness of the related transfer or otherwise upon becoming
a Financing Party hereunder, be required to provide all of the forms and
statements referenced above or other evidences of exemption from Withholdings to
Agent, which shall be available to the Indemnity Provider upon request (unless
the transferor of such Financing Party was being indemnified against withholding
at the time of the transfer as a result of a change in law after the Closing
Date).
(f)    If an Imposition is made against any Indemnified Person or if any
proceeding shall be commenced against such Indemnified Person (including a
written notice of such proceeding), for any Imposition, such Indemnified Person
shall promptly notify the Indemnity Provider in writing and shall not take
action with respect to such Imposition without the consent of the Indemnity
Provider (such consent not to be unreasonably withheld, conditioned or delayed)
for thirty (30) days after the receipt of such notice by the Indemnity Provider;
provided, however, that in the case of any such Imposition, if action shall be
required by law or regulation to be taken prior to the end of such period of
thirty (30) days, such Indemnified Person shall endeavor to, in such notice to
the Indemnity Provider, inform the Indemnity Provider of such shorter period,
and no action shall be taken with respect to such Imposition without the consent
of the Indemnity Provider (such consent not to be unreasonably withheld,
conditioned or delayed) before seven (7) days before the end of such shorter
period; provided, further, that the failure of such Indemnified Person to give
the notices referred to in this sentence shall not diminish the Indemnity
Provider’s obligation hereunder except to the extent such failure effectively
precludes the Indemnity Provider from contesting such Imposition.
If, within thirty (30) days of receipt of such notice from the Indemnified
Person (or such shorter period as the Indemnified Person has notified the
Indemnity Provider is required by law or regulation for the Indemnified Person
to respond to such Imposition), the Indemnity Provider shall request in writing
that such Indemnified Person contest such Imposition, the Indemnified Person
shall, at the expense of the Indemnity Provider, in good faith conduct and
control such action with counsel selected by the Indemnified Person and
consented to by the Indemnity Provider, such consent not to be unreasonably
withheld (including by pursuit of appeals) by, in the sole discretion of the
Person conducting and controlling such action (1) resisting payment thereof,
(2) not paying the same except under protest, if protest is necessary and
proper, (3) if the payment be made, using reasonable efforts to obtain a refund
thereof in appropriate administrative and judicial proceedings, or (4) taking
such other action as is reasonably requested by the Indemnity Provider from time
to time provided that such other action cannot reasonably be expected to have
any adverse effect on the Indemnified

78


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Person (provided, however, that (A) if such contest, in the Indemnified Person’s
reasonable discretion, can be pursued by the Indemnity Provider in its own name,
the Indemnified Person, at the Indemnity Provider’s request, shall allow the
Indemnity Provider to conduct and control the contest of such Imposition unless
such Imposition cannot be pursued independently from any other claim involving
such Indemnified Person or unless such Imposition is unrelated to the Property
or the transactions contemplated by the Operative Agreements and (B) in the case
of any Imposition (and notwithstanding the provisions of the foregoing
subsection (A)), the Indemnified Person may require the Indemnity Provider to
conduct and control the contest of such Imposition (with counsel to be selected
by the Indemnity Provider and consented to by such Indemnified Person, such
consent not to be unreasonably withheld); provided, however, that any
Indemnified Person may retain separate counsel at the expense of the Indemnity
Provider if, in the written opinion of counsel to the Indemnified Person
reasonably acceptable to the Indemnity Provider (the expense of which opinion
shall be paid by the Indemnity Provider), use of counsel of the Indemnity
Provider’s choice would be expected to give rise to a conflict of interest
between such Indemnified Person and the Indemnity Provider).
The party controlling the contest of any Imposition shall consult in good faith
with the non‑controlling party and shall keep the non‑controlling party
reasonably informed as to the conduct of the contest of such Imposition;
provided, that all decisions ultimately shall be made in the discretion of the
controlling party. The parties agree that an Indemnified Person may at any time
decline to take further action with respect to the contest of such Imposition
and may settle such contest if such Indemnified Person shall waive its rights to
any indemnity from the Indemnity Provider that otherwise would be payable in
respect of such Imposition (and any future Imposition, the pursuit of which is
precluded by reason of such resolution of such contest) and shall pay to the
Indemnity Provider any amount previously paid or advanced by the Indemnity
Provider pursuant to this Section 11.2 by way of indemnification or advance for
the payment of an amount regarding such Imposition (not including the expenses
of the contest).
Notwithstanding the foregoing provisions of this Section 11.2(f), an Indemnified
Person shall not be required to take any action and the Indemnity Provider shall
not be permitted to contest any Imposition in its own name or that of the
Indemnified Person unless (A) the Indemnity Provider shall have agreed in
writing to pay and shall pay to such Indemnified Person on demand and on an
After Tax Basis all reasonable costs, losses and expenses that such Indemnified
Person actually incurs in connection with such contest, including all reasonable
legal, accounting and investigatory fees and disbursements and the Indemnity
Provider shall have agreed in writing to indemnify such Indemnified Person in
respect of the Imposition if and to the extent the contest is not successful,
(B) the Indemnified Person shall have reasonably determined that the action to
be taken will not result in any material danger of sale, forfeiture or loss of
the Property, or any part thereof or interest therein, will not interfere with
the payment of Rent, and will not result in risk of criminal liability or risk
of sale, forfeiture or loss of or the creation of any Lien (other than a
Permitted Lien) on the Property, (C) if such contest shall involve the payment
of any amount prior to the resolution of such contest, the Indemnity Provider
shall provide to the Indemnified Person an interest‑free advance in an amount
equal to the amount that the Indemnified Person is required to pay (with no
additional net after‑tax cost to such Indemnified Person) prior to the date such
payment is due, (D) in the case of a contest of an Imposition that cannot and is
not to be pursued in the name of the Indemnity Provider, the Indemnity Provider
shall have provided to such Indemnified Person an opinion of independent counsel
selected by the Indemnity Provider and reasonably satisfactory to the

79


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Indemnified Person stating that a reasonable basis exists to pursue the contest
(or in the case of an appeal of adverse judicial determination, the position
asserted in such appeal will more likely than not prevail), and (E) no Lease
Default or Lease Event of Default shall have occurred and be continuing. In no
event shall an Indemnified Person be required to appeal an adverse judicial
determination to the United States Supreme Court. In addition, an Indemnified
Person shall not be required to contest any Imposition in its name (or that of
an Affiliate) if the subject matter thereof shall be of a continuing nature and
shall have previously been decided adversely by a court of competent
jurisdiction pursuant to the contest provisions of this Section 11.2(f), unless
there shall have been a change in law (or interpretation thereof) and the
Indemnified Person shall have received, at the Indemnity Provider’s expense, an
opinion of nationally‑recognized independent counsel selected by the Indemnity
Provider and reasonably acceptable to the Indemnified Person stating that as a
result of such change in law (or interpretation thereof), that the Indemnified
Person should prevail in such contest. In no event shall the Indemnity Provider
be permitted to adjust or settle the contest of Imposition without the consent
of the Indemnified Person to the extent any such adjustment or settlement
involves, or is reasonably likely to involve, any performance by or adverse
admission by or with respect to the Indemnified Person.
(g)    Each Lender has entered into the transactions contemplated by the
Operative Agreements on the assumption that the Loans are properly characterized
for Federal, State and local income tax purposes as debt (the “Assumed
Characterization”). If for any reason (and notwithstanding anything to the
contrary contained in the Operative Agreements and without regard to paragraph
(b) hereof, except subsections (iii) and (iv) thereof), any Financing Party
shall suffer any adverse Federal, State or local income tax consequences as a
result any challenge to the Assumed Characterization (a “Tax Loss”), the
Indemnity Provider will pay to such Financing Party an amount sufficient to
reimburse such Financing Party, on an After Tax Basis, for the additional
Federal, State and local income taxes payable by (or not refundable to) such
Financing Party from time to time as a result of such Tax Loss plus all
interest, penalties, fines and additions to tax payable by such Financing Party
as a result of such Tax Loss. In connection with the foregoing, the applicable
Financing Party shall provide written notice to the Indemnity Provider of any
claim for indemnification under this Section 11.2(g). Any such claim shall be
subject to the contest provisions of Section 11.2(f) and the verification
procedure set forth in Section 11.2(c)(iii). Any payments due to such Financing
Party pursuant to this Section 11.2(g) shall be paid no later than the date that
such Financing Party shall become obligated to pay the additional Federal, State
or local income taxes resulting from the Tax Loss.
11.3
Yield Protection Amount.

Subject to Section 11.6, if any Regulatory Change occurring after the date
hereof:
(a)    shall impose upon any Financing Party (which, for purposes of this
Section 11.3, shall include any Participant to the extent such Participant is
entitled to the benefit of this provision pursuant to Section 9.7 of the
applicable Loan Agreement), modify or deem applicable any reserve, special
deposit or similar requirement against assets of any Financing Party, deposits
or obligations with or for the account of any Financing Party or with or for the
account of any Affiliate (or entity deemed by the Federal Reserve Board to be an
Affiliate) of any Financing Party, or credit extended by any Financing Party; or

80


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(b)    shall change the amount of capital maintained or required or requested or
directed to be maintained by any Financing Party or such Financing Party’s
holding company; or
(c)    shall impose any other condition affecting any Note, any Lessor Advance
or any Operative Agreement (or any Financing Party’s participation therein) or
any of its obligations or right to acquire or hold any Note or any Lessor
Advance; and the result of any of the foregoing is or would be with regard to
the transactions evidenced by the Operative Agreements:
(iv)    to increase the cost to (or impose a cost on) a Financing Party funding
or acquiring or holding any Note, any Lessor Advance, or loans or other
extensions of credit under any Operative Agreement or any obligation or
commitment of such Financing Party with respect to any of the foregoing,
(v)    to reduce the amount of any sum received or receivable by a Financing
Party as a Mortgage Lender, a Credit Lender or as the Lessor (or otherwise in
respect of any of the Notes or Lessor Advances), under any Operative Agreement
(or its participation in any of the foregoing), or
(vi)    to reduce the rate of return on the capital of such a Financing Party as
a consequence of its obligations under the Operative Agreements (or its
participation therein) to a level below that which such Financing Party could
otherwise have achieved,
in each case by an amount deemed by such Financing Party to be material, in its
commercially reasonable discretion, then prior to the next Scheduled Payment
Date, and in any case within thirty (30) days after demand by such Financing
Party, the Lessee shall pay directly to such Financing Party such additional
amount or amounts as will compensate such Financing Party for such additional or
increased cost or such reduction (the “Yield Protection Amount”).
In determining any amount provided for or referred to in this Section 11.3, a
Financing Party may use any reasonable averaging and attribution method that it
(in its sole discretion) shall deem applicable. Any Financing Party when making
a claim under this Section 11.3 shall submit to the Lessee a statement as to
such increased cost or reduced return (including calculation thereof in
reasonable detail), which statement shall, in the absence of error, be
conclusive and binding upon the Lessee.
(d)    Notwithstanding any other provision of this Agreement, if any Financing
Party (including, for purposes of this Section 11.3(d), any Participant to the
extent such Participant is entitled to the benefit of this provision pursuant to
Section 9.7 of the applicable Loan Agreement) shall notify the Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for any Financing Party to perform its
obligations hereunder to make or maintain Eurodollar Loans or Eurodollar Lessor
Advances, as the case may be, then (i) each Eurodollar Loan or Eurodollar Lessor
Advance, as the case may be, will automatically, at the earlier of the end of
the Accrual Period for such Eurodollar Loan or Eurodollar Lessor Advance, as the
case may be, or the date required by law, convert into an ABR Loan or an ABR
Lessor Advance, as the case may be, and (ii) the obligation of the Financing
Parties to make, convert or continue Eurodollar Loans or Eurodollar Lessor

81


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Advances, as the case may be, shall be suspended until the Agent shall notify
the Lessee that such Financing Party has determined that the circumstances
causing such suspension no longer exist.
11.4
Funding/Contribution Indemnity.

Subject to Section 11.6, the Lessee agrees to indemnify each Financing Party
(which, for purposes of this Section 11.4, shall include any Participant to the
extent such Participant is entitled to the benefit of this provision pursuant to
Section 9.7 of the applicable Loan Agreement) and to hold each Financing Party
harmless from (I) all Breakage Costs, and (II) any loss or reasonable expense
which such Financing Party may sustain or incur as a consequence of (a) any
default in connection with the drawing of funds for any Advance, (b) any default
in making any prepayment after a notice thereof has been given in accordance
with the provisions of the Operative Agreements or the delivery by the Lessee of
a revocation of such a notice (notwithstanding that each such notice is
expressly irrevocable and that the Lessee has no right to revoke) pursuant to
Section 16.2(a) or 20.2 of the Lease or (c) the making of a voluntary or
involuntary payment of Loans (except for ABR Loans), or Lessor Advances (except
for ABR Lessor Advances), as the case may be, on a day which is not the last day
of an Interest Period with respect thereto. Such indemnification shall be in an
amount equal to the excess, if any, of (x) the amount of interest or Lessor
Yield, as the case may be, which would have accrued on the amount so paid, or
not so borrowed, accepted, converted or continued for the period from the date
of such payment or of such failure to borrow, accept, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
accept, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable Interest Rate or Lessor
Yield for such Loan or Lessor Advance, as the case may be, for such Interest
Period over (y) the amount of interest (as determined by such Financing Party in
its commercially reasonable discretion) which would have accrued to such
Financing Party on such amount by (i) (in the case of the Lenders) reemploying
such funds in loans of the same type and amount during the period from the date
of payment or failure to borrow to the last day of the then applicable Interest
Period (or, in the case of a failure to borrow, the Interest Period that would
have commenced on the date of such failure) and (ii) (in the case of the Lessor)
placing such amount on deposit for a comparable period with leading banks in the
relevant interest rate market. This covenant shall survive the termination of
the Operative Agreements and the payment of all other amounts payable hereunder.
11.5
EXPRESS INDEMNIFICATION FOR ORDINARY NEGLIGENCE, STRICT LIABILITY, ETC.

WITHOUT LIMITING THE GENERALITY OF THE INDEMNIFICATION PROVISIONS OF ANY AND ALL
OF THE OPERATIVE AGREEMENTS (BUT SUBJECT TO SECTION 11.6), EACH PERSON PROVIDING
INDEMNIFICATION OF ANOTHER PERSON UNDER ANY OPERATIVE AGREEMENT HEREBY FURTHER
EXPRESSLY RELEASES EACH BENEFICIARY OF ANY SUCH INDEMNIFICATION FROM ALL CLAIMS
FOR LOSS OR DAMAGE, DESCRIBED IN ANY OPERATIVE AGREEMENT, CAUSED BY ANY ACT OR
OMISSION ON THE PART OF ANY SUCH BENEFICIARY ATTRIBUTABLE TO THE ORDINARY
NEGLIGENCE (WHETHER SOLE OR CONTRIBUTORY) OR STRICT LIABILITY OF ANY SUCH
BENEFICIARY, AND INDEMNIFIES, EXONERATES AND HOLDS EACH SUCH BENEFICIARY FREE
AND HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS,
CLAIMS, LOSSES, COSTS, LIABILITIES, DAMAGES AND EXPENSES (INCLUDING ATTORNEY’S
FEES AND EXPENSES), DESCRIBED ABOVE, INCURRED BY ANY SUCH BENEFICIARY
(IRRESPECTIVE OF WHETHER ANY SUCH

82


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




BENEFICIARY IS A PARTY TO THE ACTION FOR WHICH INDEMNIFICATION UNDER THIS
AGREEMENT OR ANY OTHER OPERATIVE AGREEMENT IS SOUGHT) ATTRIBUTABLE TO THE
ORDINARY NEGLIGENCE (WHETHER SOLE OR CONTRIBUTORY) OR STRICT LIABILITY OF ANY
SUCH BENEFICIARY.
11.6
Limitations on Indemnification Obligations.

(a)    During the Construction Period (but only during the Construction Period),
the provisions of Sections 11.1, 11.2, 11.3, 11.4 and 11.5 and any other
indemnity provisions in any Operative Agreement shall be subject to the
following provisions:
(i)    The term “Indemnified Person” shall mean the Lessor and no other Person
(including the Agent); provided, that this provision shall not limit the rights
of the Financing Parties (other than the Lessor) and their respective
successors, assigns, directors, shareholders, members, managers, partners,
officers, employees, agents and Affiliates (collectively, the “Other Indemnified
Persons”) against the Lessor under Section 11.6(a)(iii). Notwithstanding
anything to the contrary in this Agreement, the liability of the Indemnity
Provider shall be limited to Claims caused by or resulting from the actions or
failures to act of the Indemnity Provider or any other Construction Agency
Person while the Indemnity Provider or any Construction Agency Person is in
possession or control of the Property.
(ii)    The Indemnity Provider shall only be required to indemnify the Lessor
for the following Claims (including Claims against the Lessor of any Other
Indemnified Person), without duplication, and subject to Section 11.6(c):
(A)    Claims caused by or resulting from a Specified Event;
(B)    Claims caused by or resulting from the failure to effect Completion; and
(C)    Claims arising under the foregoing Sections 11.6(a)(ii)(A) and (ii)(B) of
each Other Indemnified Person.
(iii)    Subject to Section 12.9, the Lessor will, with respect to Claims of a
type described in Sections 11.6(a)(ii)(A), (ii)(B) and (ii)(C), indemnify all
Persons who would have otherwise been indemnified by the Indemnity Provider, to
the extent such Persons would have been so indemnified, but for the foregoing
provisions of Section 11.6(a)(i); provided, however, that any obligation of the
Lessor pursuant to this subsection shall be discharged solely and exclusively
from amounts received by the Lessor from the Indemnity Provider pursuant to
Section 11.6(a)(ii)(C) or from Advances and to the extent such amounts are
insufficient to pay such Claims, then Lessor shall have no responsibility
therefor.
(iv)    The Indemnity Provider agrees that any Claim for indemnification by any
Person against the Lessor pursuant to and permitted by Section 11.6(a)(iii)
shall constitute a Claim entitling the Lessor to be indemnified by the Indemnity
Provider pursuant and in accordance with this Section 11.6.
(b)    The limitations set forth in this Section 11.6 shall continue to apply on
and after the Completion Date with respect to Claims accruing prior to the
Completion Date.

83


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(c)    Regarding the Claims referenced in Sections 11.6(a)(ii)(B) and
11.6(a)(ii)(C), the out-of-pocket amounts payable by the Indemnity Provider
shall be limited in accordance with Section 11.6(d); provided, that even though
the maximum out-of-pocket liability of the Indemnity Provider for any such Claim
is limited as aforesaid, the balance of any such Claim shall, if requested in
writing by the Agent in its commercially reasonable discretion, be funded by
Advances to the extent amounts are available therefor with respect to the
Available Credit Lender Commitment, the Available Mortgage Lender Commitment and
the Available Lessor Commitment (subject to the rights of the Lessor and the
Lenders to increase their respective commitment amounts in accordance with
Section 5.8) and shall result in an increase in the Property Cost (subject to
the following provisions of this subsection (c)), and such Advances shall be
made otherwise without regard to any submission of a Requisition or other
deliverable for such Advance and without regard to the satisfaction of any other
conditions precedent regarding such Advance and, for whatever reason, if there
are not sufficient Advances available to pay the balance of any such Claim, it
is hereby acknowledged and agreed that Lessor or any Lender may fund such amount
itself as an Advance to be added to the Property Cost (subject to the following
provisions of this subsection (c)). In the event that any such Claim pursuant to
Sections 11.6(a)(ii)(B) or 11.6(a)(ii)(C) is funded through Advances, any
increase in Property Cost resulting therefrom shall not be included solely for
purposes of (but for no other purpose) determining Property Cost regarding (i)
the calculation of the Construction Period Guarantee Amount, (ii) the
calculation of the Maximum Residual Guarantee Amount and (iii) the calculation
of any Basic Rent that is to accrue prior to the Rent Commencement Date. For all
other purposes, Property Cost shall be increased by the amount of any Advance
funding a Claim, including for purposes of (i) the determination of Termination
Value where the Construction Agent or the Lessee is obligated to pay Termination
Value and (ii) the determination and allocation of sale proceeds from any
purchase of the Property by the Lessee (or its designee) or the sale of the
Property to any other Person (including in connection with the exercise of
remedies pursuant to the occurrence of an Event of Default).
(d)    Notwithstanding the foregoing, the Indemnity Provider’s indemnification
obligations under this Section 11.6 to the extent but only to the extent
relating to amounts due and owing regarding Completion (other than Claims
relating to a Specified Event) are limited to the Construction Period Guarantee
Amount.
THE INDEMNITY OBLIGATIONS UNDERTAKEN BY THE LESSOR PURSUANT TO THIS SECTION 11.6
ARE IN ALL RESPECTS SUBJECT TO THE LIMITATIONS ON LIABILITY REFERENCED IN
SECTION 12.9.
11.7
Increase of Mortgage Loans, Credit Loans and Lessor Advances.

The Mortgage Loans, the Credit Loans and the Lessor Advances (and the Mortgage
Loan Property Cost and the Credit Loan Property Cost) shall be increased on a
dollar-for-dollar basis for amounts so advanced to the Lessor to pay indemnity
claims incurred by the Lessor pursuant to Section 11.6.
11.8
Survival.

The obligations of the Indemnifying Party under this Section 11 shall survive in
accordance with the provisions of Section 12.1.

84


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




SECTION 12.    
MISCELLANEOUS.
12.1
Survival of Agreements.

The representations, warranties, covenants, indemnities and agreements of the
parties provided for in the Operative Agreements, and the parties’ obligations
under any and all thereof, shall survive the execution and delivery of this
Agreement, the transfer of the Property to the Lessor, the construction of the
Improvements, Completion, any disposition of any interest of the Lessor in the
Property, the payment of the Notes and any disposition thereof and shall be and
continue in effect notwithstanding any investigation made by any party and the
fact that any party may waive compliance with any of the other terms, provisions
or conditions of any of the Operative Agreements. Except as otherwise expressly
set forth herein or in other Operative Agreements, the indemnities of the
parties provided for in the Operative Agreements shall survive the expiration or
termination of the Operative Agreements.
12.2
Notices.

All notices required or permitted to be given under any Operative Agreement
shall be in writing. Notices may be served by private courier, prepaid; or
personally couriered notices shall be deemed delivered when delivered as
addressed, or if the addressee refuses delivery, when presented for delivery
notwithstanding such refusal. Personal delivery shall be effective when
accomplished. Unless a party changes its address by giving notice to the other
party as provided herein, notices shall be delivered to the parties at the
following addresses:
If to the Lessee, to such entity at the following address:


NVIDIA Land Development, LLC
c/o NVIDIA Corporation
2701 San Tomas Expressway
Santa Clara, CA 95050
Attention: Colette M. Kress, Executive Vice President and Chief Financial
Officer
Telephone: (408) 486-3442


with a copy to:


NVIDIA Corporation
2701 San Tomas Expressway
Santa Clara, CA 95050
Attention: David M. Shannon, Executive Vice President, Chief Administrative
Officer and Secretary
Telephone: (408) 486-8116



85


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




and with a copy to:


Cooley LLP
4401 Eastgate Mall
San Diego, CA 92121
Attention: Samantha M. LaPine
Telephone: (858) 550-6005


If to the Guarantors, to each such entity at the following address:


NVIDIA Corporation
2701 San Tomas Expressway
Santa Clara, CA 95050
Attention: Colette M. Kress, Executive Vice President and Chief Financial
Officer
Telephone: (408) 486-3442


with a copy to:


NVIDIA Corporation
2701 San Tomas Expressway
Santa Clara, CA 95050
Attention: David M. Shannon, Executive Vice President, Chief Administrative
Officer and Secretary
Telephone: (408) 486-8116


and with a copy to:


Cooley LLP
4401 Eastgate Mall
San Diego, CA 92121
Attention: Samantha M. LaPine
Telephone: (858) 550-6005


If to the Lessor, to it at the following address:


Wachovia Service Corporation
c/o Wells Fargo Securities, LLC
MAC D1086-051
550 South Tryon Street
Charlotte, NC 28202
Attention: Jack Altmeyer
Telephone: (704) 410-2405



86


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




If to the Agent, to it at the following address:


Wells Fargo Bank, National Association
1525 West WT Harris Blvd
Charlotte, NC 28262
Attention: Tom Nikolic / Lisa Starnes
Telephone: (704) 590-2785 / (704) 590-3481


If to the Lenders, to each such Lender at the address set forth for such Lender
on Schedule 2.1 to the applicable Loan Agreement.
From time to time any party may designate additional parties and/or another
address for notice purposes by notice to each of the other parties hereto. Each
notice hereunder shall be effective upon receipt or refusal thereof.
12.3
Counterparts.

This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute but one (1) and the same instrument.
12.4
Terminations, Amendments, Waivers, Etc.; Unanimous Vote Matters.

Except with regard to the Unanimous Vote Matters, each Operative Agreement only
may be terminated, amended, supplemented, waived or modified by, or consent
granted by, an instrument in writing signed by the Majority Lenders, the Lessor
and each Credit Party, to the extent such Credit Party is a party to such
Operative Agreement.
Notwithstanding the foregoing, no such termination, amendment, supplement,
waiver or modification or consent shall, without the consent of the Agent and,
to the extent affected thereby, the Mortgage Lenders, the Credit Lenders and the
Lessor, in all cases without the need for any consent from any Defaulting Credit
Lender or any Defaulting Mortgage Lender except to the extent required pursuant
to the last paragraph of this Section 12.4 (collectively, the “Unanimous Vote
Matters”) (i) reduce or increase the Mortgage Loan Commitments, the Credit Loan
Commitments and/or the Lessor Commitment except as otherwise provided in
Section 2.5 of either Loan Agreement, Sections 9.1, 9.2 and 9.3 of this
Agreement and Section 5A.1 of this Agreement, extend the scheduled date of
maturity of any Note, extend the scheduled Expiration Date, extend any payment
date of any Note or the Lessor Advance, reduce the stated rate of interest
payable on any Note, reduce the stated Lessor Yield (other than as a result of
waiving the applicability of any post‑default increase in interest rates or
Lessor Yield), modify the priority of any Lien in favor of the Agent under any
Security Document, consent to any Lien against the Property or other Collateral
other than any Permitted Lien, subordinate any obligation owed to the Mortgage
Lenders, the Credit Lenders or the Lessor, reduce the Fees under this Agreement,
extend the scheduled date of payment of the Fees or (except in accordance with
Section 5.18) extend the expiration date of the Mortgage Loan Commitments, the
Credit Loan Commitments or the Lessor Commitment, modify any provision of the
Operative Agreements requiring ratable payment among the Financing Parties
(excluding the Agent), among the Credit Lenders or among the Mortgage Lenders,
modify the definition of “Pro Rata Share” in Appendix A to this Agreement or
modify any provision of the Operative Agreements requiring the consent of all
Financing Parties, all Financing

87


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Parties (excluding the Agent), all Lenders, all Credit Lenders, all Mortgage
Lenders or the consent of any Financing Party to the extent such Financing
Parity is an affected party with respect to the matter described in such
provision or (ii) terminate, amend, supplement, waive or modify any provision of
this Section 12.4 or reduce the percentages specified in the definitions of
Majority Secured Parties, or release a material portion of the Collateral
(except in accordance with Section 8.8) or release any Credit Party from its
obligations under any Operative Agreement or otherwise alter any payment
obligations of any Credit Party to the Lessor or any Financing Party under the
Operative Agreements, or (iii) terminate, amend, supplement, waive or modify any
provision of Article 7 of either Loan Agreement. Any such termination,
amendment, supplement, waiver or modification shall apply equally to each of the
Mortgage Lenders, the Credit Lenders and the Lessor and shall be binding upon
all the parties to this Agreement. In the case of any waiver, each party to this
Agreement shall be restored to its former position and rights under the
Operative Agreements, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. For the avoidance of doubt, the parties to this Agreement agree that,
except as provided in Sections 5.8 and 11.6, any increase in the Mortgage Loan
Commitments of the Mortgage Lenders, any increase in the Credit Loan Commitments
of the Credit Lenders and/or any increase in the Lessor Commitment of the Lessor
shall be a matter decided as a Unanimous Vote Matter.
In addition to the foregoing, and notwithstanding any assignments to the Agent
pursuant to the Operative Agreements, the Lessor shall at all times retain its
rights as the Lessor to (i) approve any insurance deductible and/or co-payment
amount, in each case pursuant to Section 14.4 of the Lease or approve any
sublease as provided pursuant to Section 24.2 of the Lease, (ii) perform for the
Lessee pursuant to Section 18.1 of the Lease, (iii) consent to any amendment of
Articles XX or XXI of the Lease or the definitions of Excepted Payments,
Termination Value or Maximum Residual Guarantee Amount or Section 12.9 hereof
(or any defined terms used therein), (iv) give a direction to the Lessee
pursuant to Section 5.4 of this Agreement, (v) give any consent of the Lessor
pursuant to Section 12.15 of this Agreement, and (vi) exercise the rights of the
Lessor under Section 5.14 of this Agreement. The Lessor shall not, without its
consent, be required to take any action at the direction of the Lessee or the
Agent that would increase the Lessor’s obligations under the Operative
Agreements. The retention of rights by the Lessor referenced in this paragraph
shall not diminish or restrict in any manner the rights of the Agent, the
Mortgage Lenders, the Credit Lenders or any other Person in connection with the
matters described in the foregoing subsections (i) through (vi), and such
retention of rights by the Lessor is merely intended to indicate that the Lessor
has not assigned or otherwise limited the rights of the Lessor in connection
with the matters described in the foregoing subsections (i) through (vi).
Notwithstanding anything to the contrary herein, (i) no Defaulting Credit Lender
and no Defaulting Mortgage Lender shall have any right to approve or disapprove
of any termination, amendment, supplement, waiver or modification of any
Operative Agreement or otherwise to provide a consent with respect to any
Operative Agreement (and any termination, amendment, supplement, waiver,
modification or consent which by its terms requires the consent of all Credit
Lenders or all Mortgage Lenders or each affected Credit Lender or Mortgage
Lender may be effected with the consent of the applicable Credit Lenders other
than Defaulting Credit Lenders and the applicable Mortgage Lenders other than
Defaulting Mortgage Lenders), except that (A) the Credit Loan Commitment of any
Defaulting Credit Lender may not be increased or extended without the consent of
such Credit Lender, (B) the Mortgage Loan Commitment of any Defaulting Mortgage
Lender may not be increased or extended without the consent of such Mortgage
Lender, and (C) any termination, amendment, supplement, waiver or modification
requiring the consent of all Credit Lenders or all Mortgage Lenders or each
affected Credit Lender or Mortgage Lender, that by its terms affects any
Defaulting Credit

88


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Lender or Defaulting Mortgage Lender disproportionately adversely relative to
other affected Credit Lenders and Mortgage Lenders shall require the consent of
such Defaulting Credit Lender or Defaulting Mortgage Lender, as applicable;
(ii) each Credit Lender and Mortgage Lender is entitled to vote as such Credit
Lender or Mortgage Lender sees fit on any bankruptcy reorganization plan that
affects the Credit Loans or Mortgage Loans, and each Credit Lender and Mortgage
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein and (iii) the
Majority Secured Parties shall determine whether or not to allow a Credit Party
to use cash collateral in the context of a bankruptcy or insolvency proceeding
and such determination shall be binding on all of the Credit Lenders, the
Mortgage Lenders and the Lessor.
If any Lender does not consent to a proposed termination, amendment, supplement,
waiver, modification or consent with respect to any Operative Agreement that
requires the consent of each Lender and that has been approved by the Majority
Credit Lenders, the Majority Mortgage Lenders, the Majority Lenders or the
Majority Secured Parties, as applicable, the Borrower (subject to Sections
9.1(f) and 9.2(f)) may replace such Non-Consenting Lender in accordance with a
required assignment of the Lender’s interests pursuant to Section 2.7(b) of the
Credit Loan Agreement or Section 2.7(b) of the Mortgage Loan Agreement, as
applicable; provided, that such termination, amendment, supplement, waiver,
modification or consent can be effected as a result of such assignment (together
with all other such assignments required by the Lessee to be made pursuant to
this paragraph).
12.5
Headings, etc.

The Table of Contents and headings of the various Articles and Sections of this
Agreement are for convenience of reference only and shall not modify, define,
expand or limit any of the terms or provisions hereof.
12.6
Parties in Interest.

Except as expressly provided herein, none of the provisions of this Agreement
are intended for the benefit of any Person except the parties hereto.
12.7
GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL; VENUE.

(a)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT LOCAL LAW IS
PROPERLY APPLICABLE FOR MATTERS OF REAL PROPERTY. Any legal action or proceeding
with respect to this Agreement or any other Operative Agreement may be brought
in the courts of the State of New York in New York County or of the United
States for the Southern District of New York, and, by execution and delivery of
this Agreement, each of the parties to this Agreement hereby irrevocably accepts
for itself and in respect of its property, generally and unconditionally, the
nonexclusive jurisdiction of such courts. Each of the parties to this Agreement
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by overnight courier
delivery to it at the address set out for notices pursuant to Section 12.2, such
service to become effective in the manner provided in Section 12.2. Nothing
herein shall affect the right of any party to serve process in any

89


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




other manner permitted by Law or to commence legal proceedings or to otherwise
proceed against any party in any other jurisdiction.
(b)    EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY, TO THE
FULLEST EXTENT ALLOWED BY APPLICABLE LAW, WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO ANY DISPUTE OR THIS AGREEMENT, ANY OTHER
OPERATIVE AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
(c)    Each of the parties to this Agreement hereby irrevocably waives any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other Operative Agreement brought in the courts referred to in
subsection (a) above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.
(d)    Notwithstanding anything to the contrary contained in this Agreement or
any of the other Operative Agreements, if any action or proceeding is filed in a
court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other
Operative Agreement and the foregoing waiver of a right to a trial by jury is
for any reason not enforceable in such action or proceeding (including as a
consequence of the application of California law), the parties to this Agreement
hereby agree that (a) the court shall, and the parties shall advise and direct
the court to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision; provided,
that at the option of any party to such proceeding, any such issues pertaining
to a “provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court, and (b) without
limiting the generality of Section 7, the Lessee shall be solely responsible to
pay, or cause to be paid, all fees and expenses of any referee appointed in such
action or proceeding.
12.8
Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
12.9
Liability Limited.

Anything to the contrary contained in any Operative Agreement notwithstanding,
except as stated in this Section 12.9 below or as expressly provided in any
Operative Agreement, no Exculpated Person shall be personally liable in any
respect for any liability or obligation arising hereunder or in any other
Operative Agreement including the payment of the principal and interest
regarding the Loans, or for monetary damages for the breach of performance of
any of the covenants contained in the Operative Agreements. The Mortgage
Lenders, the Credit Lenders, the Lessor and the Agent agree that, in the event
any remedies under any Operative Agreement are pursued, none of the Lessor, the
Mortgage Lenders, the Credit Lenders or the Agent

90


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




shall have any recourse against any Exculpated Person, for any deficiency, loss
or Claim for monetary damages or otherwise resulting therefrom and recourse
shall be had solely and exclusively against the Lessor’s interest in the Trust
Property, and the assets of the Credit Parties (with respect to the Credit
Parties’ obligations under the Operative Agreements); but nothing contained
herein shall be taken to prevent recourse against or the enforcement of remedies
against (a) the Lessor’s interest in the Trust Property in respect of any and
all liabilities, obligations and undertakings contained herein and/or in any
other Operative Agreement; (b) the Lessor for any of its obligations arising on
a full recourse basis; or (c) the Lessor or any other Person for gross
negligence or willful misconduct (other than any gross negligence or willful
misconduct imputed to the Lessor from any Person other than the Lessor or any
Affiliate of the Lessor (excepting the Agent)). Notwithstanding the provisions
of this Section, nothing in any Operative Agreement shall: (w) constitute a
waiver, release or discharge of any indebtedness or obligation evidenced by the
Notes arising under any Operative Agreement or secured by any Operative
Agreement, but the same shall continue until paid or discharged; (x) relieve any
Exculpated Person from liability and responsibility for (but only to the extent
of the damages arising by reason of): active waste knowingly committed by any
Exculpated Person with respect to the Property, any fraud, gross negligence or
willful misconduct on the part of any Exculpated Person (other than any fraud,
gross negligence or willful misconduct imputed to such Exculpated Person from
any Person other than an Affiliate of such Exculpated Person (excepting the
Agent)); (y) relieve any Exculpated Person from liability and responsibility for
(but only to the extent of the moneys misappropriated, misapplied or not turned
over) (i) except for Excepted Payments, misappropriation or misapplication by
the Lessor (i.e., application in a manner contrary to any of the Operative
Agreements) of any insurance proceeds or condemnation award paid or delivered to
the Lessor by any Person other than the Agent, (ii) except for Excepted
Payments, any rent or other income received by the Lessor from any Credit Party
that is not turned over to the Agent, or (iii) except for Excepted Payments, any
deposits or any escrows or amounts owed by the Construction Agent under the
Agency Agreement held by the Lessor; or (z) affect or in any way limit the
Agent’s rights and remedies under any Operative Agreement with respect to the
Rents (other than Excepted Payments) and rights and powers of the Agent under
the Operative Agreements or to obtain a judgment against the Lessee’s interest
in the Property or the Agent’s rights and powers to obtain a judgment against
the Lessor or any Credit Party (provided, that no deficiency judgment or other
money judgment shall be enforced against any Exculpated Person except to the
extent of the Lessor’s interest in the Trust Property or to the extent the
Lessor may be liable as otherwise contemplated in clauses (b) and (c) of this
Section 12.9).
12.10
Rights of the Credit Parties.

If at any time all obligations (i) of the Lessor under the Operative Agreements
and (ii) of the Credit Parties under the Operative Agreements have in each case
been satisfied or discharged in full, then the Credit Parties shall be entitled
to (a) terminate the Lease and guaranty obligations under Section 6B and
(b) receive all amounts then held under the Operative Agreements and all
proceeds with respect to the Property. Upon the termination of the Lease and
Section 6B pursuant to the foregoing clause (a), the Lessor shall transfer to
the Lessee all of its right, title and interest free and clear of the Lien of
the Lease, the Lien of the Operative Agreements and all Lessor Liens in and to
the Property and any amounts or proceeds referred to in the foregoing clause (b)
shall be paid over to the Lessee.
12.11
Further Assurances.

The parties hereto shall promptly cause to be taken, executed, acknowledged or
delivered, at the sole expense of the Lessee, all such further acts,
conveyances, documents and assurances as the other parties may from time to time
reasonably request in order to carry out and effectuate the intent and purposes
of this

91


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Agreement, the other Operative Agreements and the transactions contemplated
hereby and thereby (including the preparation, execution and filing of any and
all Uniform Commercial Code financing statements, filings of Mortgage
Instruments and other filings or registrations which the parties hereto may from
time to time request to be filed or effected). The Lessee, at its own expense
and without need of any prior request from any other party, shall take such
action as may be necessary (including any action specified in the preceding
sentence), or (if the Agent or the Lessor shall so request) as so requested, in
order to maintain and protect all security interests provided for hereunder or
under any other Operative Agreement. In addition, in connection with the sale or
other disposition of the Property or any portion thereof, the Lessee agrees to
execute such instruments of conveyance as may be reasonably required in
connection therewith.
12.12
Calculations under Operative Agreements.

The parties hereto agree that all calculations and numerical determinations to
be made under the Operative Agreements by the Lessor shall be made by the Agent
(to the extent such calculations and numerical determinations relate to the
Lessor, Lessor Advances or Lessor Yield with respect to the Lessor Advances) or
by the Agent (to the extent such calculation and numerical determinations relate
to the Lenders, the Loans or interest with respect to the Loans) and that such
calculations and determinations shall be conclusive and binding on the parties
hereto in the absence of manifest error.
12.13
Confidentiality.

Each Financing Party severally agrees to use reasonable efforts to keep
confidential all non‑public information pertaining to any Credit Party or any of
its Subsidiaries which is provided to it by any Credit Party or any of its
Subsidiaries and which an officer of the Lessee or any of its Subsidiaries has
requested in writing be kept confidential, and shall not intentionally disclose
such information to any Person except:
(a)    to the extent such information is public when received by such Person or
becomes public thereafter due to the act or omission of any party other than
such Person;
(b)    to the extent such information is independently obtained from a source
other than any Credit Party or any of its Subsidiaries and such information from
such source is not, to such Person’s knowledge, subject to an obligation of
confidentiality or, if such information is subject to an obligation of
confidentiality, that disclosure of such information is permitted;
(c)    to counsel, auditors or accountants retained by any such Person or any
Affiliates of any such Person (if such Affiliates are permitted to receive such
information pursuant to clause (f) or (g) below), provided they agree to keep
such information confidential as if such Person or Affiliate were party to this
Agreement and to financial institution regulators, including examiners of any
Financing Party or any Affiliate thereof in the course of examinations of such
Persons;
(d)    in connection with any litigation or the enforcement or preservation of
the rights of any Financing Party under the Operative Agreements or of any Hedge
Bank under any Secured Hedge Agreement;
(e)    to the extent required by any applicable statute, rule or regulation or
court order (including, by way of subpoena) or pursuant to the request of any
regulatory or Governmental Authority having jurisdiction over any such Person;
provided, however, that such Person (i) shall have no obligation to notify the
Lessee prior to any disclosure made pursuant to this clause (e) to

92


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




any regulatory or Governmental Authority and (ii) shall endeavor (if not
otherwise prohibited by Law) to notify the Lessee prior to any disclosure made
pursuant to this clause (e) with respect to any court proceeding, except,
respecting each of the foregoing subsections (i) and (ii), that no such Person
shall be subject to any liability whatsoever for any failure to so notify the
Lessee;
(f)    any Financing Party may disclose such information to another Financing
Party or to any Affiliate of a Financing Party that is a direct or indirect
owner of any Financing Party or to any Hedge Bank;
(g)    any Financing Party may disclose such information to an Affiliate of any
Financing Party or to any Hedge Bank to the extent required in connection with
the transactions contemplated hereby or to the extent such Affiliate or Hedge
Bank is involved in, or provides advice or assistance to such Person with
respect to, such transactions (provided, in each case that such Affiliate has
agreed in writing to maintain confidentiality as if it were such Financing Party
(as the case may be)); or
(h)    to the extent disclosure to any other financial institution or other
Person is appropriate in connection with any proposed or actual (i) assignment
or grant of a participation by any Lender of interests in the Loan Agreements or
any Notes to such other financial institution (who will in turn be required by
the Agent to agree in writing to maintain confidentiality as if it were a
Mortgage Lender or Credit Lender originally party to this Agreement) or
(ii) assignment by the Lessor of interests to another Person, as specified in
Section 10.1 (who will in turn be required by the transferring Lessor to agree
in writing to maintain confidentiality as if it were the Lessor originally party
to this Agreement).
12.14
Financial Reporting/Tax Characterization.

The Credit Parties agree to obtain advice from their own accountants and tax
counsel regarding the financial reporting treatment and the tax characterization
of the transactions described in the Operative Agreements. Notwithstanding the
foregoing, it is expressly agreed that for Federal, state and local income tax
purposes, commercial purposes and bankruptcy purposes, the parties to this
Agreement are entering into the transactions described in the Operative
Agreements with the intention of such transactions being characterized as an
integrated transaction constituting a financing arrangement and for the Lessee
to be considered the owner of the Property for tax purposes, commercial purposes
and bankruptcy purposes; provided, however, that no such party makes any
representation or warranty as to the availability of such tax treatment and the
Credit Parties agree that neither of them shall rely upon any statement of any
Financing Party or any of their respective Affiliates and/or Subsidiaries
regarding any such financial reporting treatment and/or tax characterization.
The parties to this Agreement further agree not to voluntarily take a position
inconsistent with the foregoing on their Federal, state or local income tax
returns.
12.15
Set-off.

In addition to any rights now or hereafter granted under Applicable Law and not
by way of limitation of any such rights, upon and after the occurrence and
continuance of any Lease Event of Default and during the continuance thereof
(but only after obtaining the prior written consent of the Majority Credit
Lenders, the Majority Mortgage Lenders and the Lessor) the Credit Lenders, the
Mortgage Lenders, the Lessor and their respective Affiliates and any assignee or
participant of any Mortgage Lender, any Credit Lender or the Lessor in
accordance with the applicable provisions of the Operative Agreements are hereby
authorized by

93


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




the Credit Parties at any time or from time to time, without notice to the
Credit Parties or to any other Person (subject to the above requirement to
obtain the prior written consent of the Majority Credit Lenders, the Majority
Mortgage Lenders and the Lessor), any such notice being hereby expressly waived,
to set‑off and to appropriate and to apply any and all deposits (general or
special, time or demand, including indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by such Mortgage Lender, such Credit Lender, the Lessor, their
respective Affiliates or any assignee or participant of such Credit Lender, such
Mortgage Lender or the Lessor in accordance with the applicable provisions of
the Operative Agreements to or for the credit or the account of any Credit Party
against and on account of the obligations of any Credit Party under the
Operative Agreements irrespective of whether or not (a) such Credit Lender, such
Mortgage Lender or the Lessor shall have made any demand under any Operative
Agreement or (b) the Agent shall have declared any or all of the obligations of
any Credit Party under the Operative Agreements to be due and payable and
although such obligations shall be contingent or unmatured. Notwithstanding the
foregoing, no Credit Lender, Mortgage Lender or the Lessor shall exercise, or
attempt to exercise, any right of set-off, banker’s lien, or the like, against
any deposit account or property of any Credit Party held by any Credit Lender,
any Mortgage Lender or the Lessor, without the prior written consent of the
Majority Credit Lenders, the Majority Mortgage Lenders and the Lessor, and any
Financing Party violating this provision shall indemnify the Agent and the other
Financing Parties from any and all costs, expenses, liabilities and damages
resulting therefrom. The contractual restriction on the exercise of set-off
rights provided in the foregoing sentence is solely for the benefit of the
Financing Parties and may not be enforced by any Credit Party. In addition to
the foregoing, and not in limitation thereof, in the event that any Defaulting
Credit Lender or any Defaulting Mortgage Lender shall exercise any such right of
set-off, but only after obtaining the prior written consent of the Majority
Credit Lenders, the Majority Mortgage Lenders and the Lessor, (a) all amounts so
set off shall be paid over immediately to the Agent for further application in
accordance with the provisions of Section 2.3(c) of the Credit Loan Agreement
and Section 2.3(c) of the Mortgage Loan Agreement, respectively, and, pending
such payment, shall be segregated by such Defaulting Credit Lender or Defaulting
Mortgage Lender, respectively, from its other funds and deemed held in trust for
the benefit of the Agent and the other Secured Parties and (b) the applicable
Defaulting Credit Lender or Defaulting Mortgage Lender shall provide promptly to
the Agent a statement describing in reasonable detail the secured obligations
owing to such entity as to which it exercised such right of set-off.
12.16
Limited Obligation of the Lessee to Pay on behalf of the Lessor.

To the extent the Lessee undertakes to pay any amount on behalf of the Lessor
pursuant to any Operative Agreement, such obligation of the Lessee shall be
limited only to amounts payable by the Lessor, as the case may be, on a
non-recourse basis.
12.17
USA Patriot Act Notice.

Each Financing Party that is subject to the USA Patriot Act hereby notifies each
of the Credit Parties that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the
Credit Parties, which information includes the name and address of Credit
Parties and other information that will allow such Financing Party to identify
the Credit Parties in accordance with the USA Patriot Act.
[signature pages follow]

94


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------







95


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
CONSTRUCTION AGENT AND LESSEE:
NVIDIA LAND DEVELOPMENT, LLC, as the Construction Agent and the Lessee
By:    /s/ Karen Burns                    
Name:    Karen Burns                    
Title:    Manager                    
(signature pages continue)

PARTICIPATION AGREEMENT


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------






GUARANTORS:
NVIDIA CORPORATION, as a Guarantor
By:    /s/ Karen Burns                    
Name:    Karen Burns                    
Title:    VP Finance                    
NVIDIA INTERNATIONAL HOLDINGS INC., as a Guarantor
By:    /s/ Karen Burns                    
Name:    Karen Burns                    
Title:    President, Chief Executive Officer and Secretary    
NVIDIA LEASE HOLDINGS LLC, as a Guarantor
By:    /s/ Karen Burns                    
Name:    Karen Burns                    
Title:    Manager                    
(signature pages continue)

PARTICIPATION AGREEMENT


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------






LESSOR:
WACHOVIA SERVICE CORPORATION, as the Lessor
By:    /s/ Weston Garrett                
Name:    Weston Garrett                    
Title:    Managing Director                
(signature pages continue)

PARTICIPATION AGREEMENT


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------






THE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Agent
By:    /s/ Marisa Phan                    
Name:    Marisa Phan                    
Title:    Vice President & Senior Relationship Manager    
(signature pages continue)

PARTICIPATION AGREEMENT


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------






MORTGAGE LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Mortgage Lender
By:    /s/ Marisa Phan                    
Name:    Marisa Phan                    
Title:    Vice President & Senior Relationship Manager    
(signature pages continue)

PARTICIPATION AGREEMENT


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




SMBC LEASING AND FINANCE, INC.,
as a Mortgage Lender
By:    /s/ David A. Ward                
Name:    David A. Ward                    
Title:    President                    
(signature pages continue)

PARTICIPATION AGREEMENT


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




U.S. BANK, NATIONAL ASSOCIATION, as a Mortgage Lender
By:    /s/ Cristi K. Shaw                
Name:    Christi K. Shaw                    
Title:    Vice President                     
(signature pages continue)

PARTICIPATION AGREEMENT


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




HSBC BANK USA, NATIONAL ASSOCIATION, as a Mortgage Lender
By:    /s/ Mark Gibbs                    
Name:    Mark Gibbs                    
Title:    Senior Vice President Large Corporate        
(signature pages continue)

PARTICIPATION AGREEMENT


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




CREDIT LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Credit Lender
By:    /s/ Marisa Phan                    
Name:    Marisa Phan                    
Title:    Vice President & Senior Relationship Manager    
(signature pages continue)

PARTICIPATION AGREEMENT


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




SUNTRUST BANK,
as a Credit Lender
By:    /s/ Min Park                    
Name:    Min Park                    
Title:    Vice President                     
(signature pages continue)

PARTICIPATION AGREEMENT


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA,
as a Credit Lender
By:    /s/ Rebecca Kratz                
Name:    Rebecca Kratz                    
Title:    Authorized Signatory                
(signature pages continue)

PARTICIPATION AGREEMENT


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




U.S. BANK, NATIONAL ASSOCIATION,
as a Credit Lender
By:    /s/ Christi K. Shaw                
Name:    Christi K. Shaw                    
Title:    Vice President                     
(signature pages continue)

PARTICIPATION AGREEMENT


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




MORGAN STANLEY SENIOR FUNDING, INC.,
as a Credit Lender
By:    /s/ Michael King                
Name:    Michael King                    
Title:    Vice President                     
(signature pages continue)

PARTICIPATION AGREEMENT


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




SUMITOMO MITSUI BANKING CORPORATION,
as a Credit Lender
By:    /s/ James Weinstein                
Name:    James Weinstein                
Title:    Managing Director                
(signature pages continue)



PARTICIPATION AGREEMENT


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




THE BANK OF TOKYO-MISTUBISHI UFJ. LTD.,
as a Credit Lender
By:    /s/ Aileen Supeña Throne            
Name:    Aileen Supeña Throne                
Title:    Director                     
(signature pages continue)



PARTICIPATION AGREEMENT


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------




HSBC BANK USA, NATIONAL ASSOCIATION,
as a Credit Lender
By:    /s/ Christopher L. Snider            
Name:    Christopher L. Snider                
Title:    Senior Relationship Manager            

--------------------------------------------------------------------------------




PARTICIPATION AGREEMENT


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------






Appendix A
Rules of Usage and Definitions



--------------------------------------------------------------------------------

I. Rules of Usage
The following rules of usage shall apply to this Appendix A and the Operative
Agreements (and each appendix, schedule, exhibit and annex to the foregoing)
unless otherwise required by the context or unless otherwise defined therein:
(a)    Except as otherwise expressly provided, any definitions set forth herein
or in any other document shall be equally applicable to the singular and plural
forms of the terms defined.
(b)    Except as otherwise expressly provided, references in any document to
articles, sections, paragraphs, clauses, annexes, appendices, schedules or
exhibits are references to articles, sections, paragraphs, clauses, annexes,
appendices, schedules or exhibits in or to such document.
(c)    The headings, subheadings and table of contents used in any document are
solely for convenience of reference and shall not constitute a part of any such
document nor shall they affect the meaning, construction or effect of any
provision thereof.
(d)    References to any Person shall include such Person, its successors,
permitted assigns and permitted transferees.
(e)    Except as otherwise expressly provided, reference to any agreement means
such agreement as amended, modified, extended, supplemented, restated and/or
replaced from time to time in accordance with the applicable provisions thereof.
(f)    Except as otherwise expressly provided, references to any law includes
any amendment or modification to such law and any rules or regulations issued
thereunder or any law enacted in substitution or replacement therefor.
(g)    When used in any document, words such as “hereunder”, “hereto”, “hereof”
and “herein” and other words of like import shall, unless the context clearly
indicates to the contrary, refer to the whole of the applicable document and not
to any particular article, section, subsection, paragraph or clause thereof.
(h)    References to “including” means including without limiting the generality
of any description preceding such term and for purposes hereof the rule of
ejusdem generis shall not be applicable to limit a general statement, followed
by or referable to an enumeration of specific matters, to matters similar to
those specifically mentioned.
(i)    References herein to “attorney’s fees”, “legal fees”, “costs of counsel”
or other such references shall not include the allocated cost of in‑house
counsel.

Appendix A - 1


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(j)    Each of the parties to the Operative Agreements and their counsel have
reviewed and revised, or requested revisions to, the Operative Agreements, and
the usual rule of construction that any ambiguities are to be resolved against
the drafting party shall be inapplicable in the construction and interpretation
of the Operative Agreements and any amendments or exhibits thereto.
(k)    Capitalized terms used in any Operative Agreements which are not defined
in this Appendix A but are defined in another Operative Agreement shall have the
meaning so ascribed to such term in the applicable Operative Agreement.
(l)    In computing any period of time for purposes of any Operative Agreement,
the mechanics for counting the number of days set forth in Rule 6 of the Federal
Rules of Civil Procedure shall be observed.
(m)    Time is of the essence, including with regard to the performance of all
obligations.
II. Definitions
“ABR” shall mean the Base Rate.
“ABR Credit Loans” shall mean Credit Loans the rate of interest applicable to
which is based upon the Base Rate.
“ABR Lessor Advance” shall mean a Lessor Advance bearing a Lessor Yield based on
the Base Rate.
“ABR Loans” shall mean the ABR Credit Loans and the ABR Mortgage Loans, as
applicable.
“ABR Mortgage Loans” shall mean Mortgage Loans the rate of interest applicable
to which is based upon the Base Rate.
“Accelerated Rent Amount” shall have the meaning given to such term in
Section 5.11 of the Participation Agreement.
“Acceleration” shall have the meaning given to such term in Section 6 of the
applicable Loan Agreement.
“Accrual Period” shall mean as to any Eurodollar Loan or Eurodollar Lessor
Advance (i) with respect to the initial Accrual Period, the period beginning on
the date of the first Eurodollar Loan and Eurodollar Lessor Advance and ending
one (1) month thereafter, and (ii) thereafter, each period commencing on the
last day of the next preceding Accrual Period applicable to such Eurodollar Loan
or Eurodollar Lessor Advance and ending one (1) month thereafter; provided,
however, that all of the foregoing provisions relating to Accrual Periods are
subject to the following: (A) if any Accrual Period would end on a day which is
not a Business Day, such Accrual Period shall be extended to the next succeeding
Business Day (except that where the next succeeding Business Day falls in the
next succeeding calendar month, then on the next preceding Business Day), (B) no
Accrual Period shall extend beyond the Expiration Date, (C) where an Accrual
Period begins on a day for which there is no numerically corresponding day in
the calendar month in which the Accrual Period is to end, such Accrual Period
shall end on the last Business Day of such calendar month and (D) there shall
not be more than six (6) Accrual Periods outstanding at any one (1) time.

Appendix A - 2


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




“Acquisition Advance” shall have the meaning given to such term in Section 5.3
of the Participation Agreement.
“Administrative Agency Fee” shall have the meaning given to such term in
Section 7.6 of the Participation Agreement.
“Advance” shall mean the Closing Date Advance, the Acquisition Advance, a
Construction Advance and each other Lessor Advance or Loan in accordance with
the Operative Agreements.
“Affiliate”, as to any Person, shall mean any other Person which directly or
indirectly controls, is controlled by, or is under common control with such
Person. Control, as used in this definition, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, including the power to elect a majority of the directors
or trustees of a corporation or trust, as the case may be.
“After Tax Basis” shall mean, with respect to any payment to be received,
actually or constructively, the amount of such payment increased so that, after
reduction by the amount of all taxes required to be paid by the recipient
calculated at the then maximum marginal rates generally applicable to Persons of
the same type as the recipients with respect to the receipt by the recipient of
such amounts (less any actual tax savings realized as a result of the payment of
the indemnified amount), such increased payment (as so reduced) is equal to the
payment otherwise required to be made.
“Agency Agreement” shall mean the Agency Agreement, dated on or about the
Closing Date between the Construction Agent and the Lessor.
“Agency Agreement Default” shall mean any event or condition which, with the
lapse of time or the giving of notice, or both, would constitute an Agency
Agreement Event of Default.
“Agency Agreement Event of Default” shall mean an “Event of Default” as defined
in Section 5.1 of the Agency Agreement.
“Agent” shall mean Wells Fargo Bank, National Association, a national banking
association, as agent for the Mortgage Lenders and the Credit Lenders, or any
successor agent appointed in accordance with the terms of the Mortgage Loan
Agreement and the Credit Loan Agreement, as applicable, and respecting the
Security Documents, for the Secured Parties, to the extent of their interests.
“Agent’s Account” shall mean a special account in the name of the Agent
identified in writing by the Agent to the Lessor and the Lessee.
“All-Inclusive Permitted Liens” shall mean the Liens permitted pursuant to
Section 8.3B(b) of the Participation Agreement.
“Anti‑Terrorism Laws” shall have the meaning given to such term in
Section 6.1A(s) of the Participation Agreement.
“Applicable Law” shall mean, for any Person, all existing and future applicable
laws, rules, regulations (including proposed, temporary and final income tax
regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders and licenses of and interpretations by any Governmental Authority
(including usury laws, the Federal Truth in Lending Act, and Regulation Z and
Regulation B of the Board

Appendix A - 3


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




of Governors of the Federal Reserve System), and applicable judgments, decrees,
injunctions, writs or orders of any Court, arbitrator or other administrative,
judicial, or quasi‑judicial Tribunal or agency of competent jurisdiction.
“Applicable Percentage” shall mean for Eurodollar Credit Loans, Eurodollar
Mortgage Loans and/or Eurodollar Lessor Advances and for Credit Lender Unused
Fees, Mortgage Lender Unused Fees and Lessor Unused Fees, the appropriate
applicable percentages corresponding to the pricing level set forth below based
on the Leverage Ratio:


Pricing
Level
Leverage Ratio
Applicable Percentage for Eurodollar Credit Loans
Applicable Percentage for Eurodollar Mortgage Loans
Applicable Percentage for Eurodollar Lessor Advances
Credit Lender Unused Fees
Mortgage Lender Unused Fees
Lessor Unused Fees
I
< 1.00 to 1.00
[*]%
[*]%
[*]%
[*]%
[*]%
[*]%
II
> 1.00 to 1.00, but
< 2.00 to 1.00
[*]%
[*]%
[*]%
[*]%
[*]%
[*]%
III
> 2.00 to 1.00
[*]%
[*]%
[*]%
[*]%
[*]%
[*]%



From the Closing Date to the first reset date, the Applicable Percentage shall
be based on Pricing Level II. Any increase or decrease in the Applicable
Percentage resulting from a change in the Leverage Ratio shall become effective
as of the fifth Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 8.3A(b)(i); provided, however, that
if a Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level III shall apply, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the first
Business Day following the date on which such Compliance Certificate is
delivered.
“Appraisal” shall mean an appraisal with respect to the Property to be delivered
in connection with the Participation Agreement or in accordance with the terms
of the Lease, in each case prepared by a reputable appraiser reasonably
acceptable to the Agent, which in the judgment of counsel to the Agent, complies
with all of the provisions of the Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as amended, the rules and regulations adopted pursuant
thereto, and all other applicable Legal Requirements, or any other appraisal or
valuation with respect to the Property reasonably acceptable to the Agent or
ordered by Agent or Agent’s counsel.
“Appraisal Procedure” shall have the meaning given to such term in Section 21.4
of the Lease.
“Appurtenant Rights” shall mean (a) all agreements, easements, rights of way or
use, rights of ingress or egress, privileges, appurtenances, tenements,
hereditaments and other rights and benefits at any time belonging or pertaining
to the Land underlying the Improvements or the Improvements, including the use
of any streets, ways, alleys, vaults or strips of land adjoining, abutting,
adjacent or contiguous to the Land and (b) all permits, licenses and rights,
whether or not of record, appurtenant to the Land or the Improvements.
“Architect Contract” shall mean any contract entered into between the
Construction Agent or the Lessee with an architect for the design of the
Improvements or any portion thereof on the Property, including the AIA B141 -
2004 (Standard Form of Agreement Between Owner and Architect) dated as of
June 21,

Appendix A - 4


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




2012, as amended by that certain Closeout Agreement dated as of May 1, 2014 by
and among the Lessee, as owner, and M. Arthur Gensler Jr. & Associates, Inc., as
architect.
“Asset Disposition” shall mean the sale, transfer, license, lease or other
disposition of the Property (including any disposition of Equity Interests) by
any Credit Party or any Subsidiary thereof (or the granting of any option or
other right to do any of the foregoing), and any issuance of Equity Interests by
any Subsidiary of the Parent to any Person that is not a Credit Party or any
Subsidiary thereof. The term “Asset Disposition” shall not include (a) the sale
of inventory in the ordinary course of business, (b) the transfer of assets to
the Parent or any Guarantor pursuant to any other transaction permitted pursuant
to Section 8.3B(d) of the Participation Agreement, (c) the write-off, discount,
sale or other disposition of defaulted or past-due receivables and similar
obligations in the ordinary course of business and not undertaken as part of an
accounts receivable financing transaction, (d) the disposition of any Hedge
Agreement, (e) dispositions of Investments in cash and Cash Equivalents, (f) the
transfer by any Credit Party of its assets to any other Credit Party, (g) the
transfer by any Subsidiary that is not a Credit Party of its assets to any
Credit Party (provided that in connection with any new transfer, such Credit
Party shall not pay more than an amount equal to the fair market value of such
assets as determined in good faith at the time of such transfer) and (h) the
transfer by any Subsidiary that is not a Credit Party of its assets to any other
Subsidiary that is not a Credit Party.
“Assignment of Construction Documents” shall mean each assignment and assumption
agreement between the Lessee (or the Parent or another Subsidiary of the Parent)
and the Lessor with regard to any Construction Document, in each case regarding
the Property and as consented to by the applicable counterparty to any such
contract as required by the terms of such contract, including (a) the Assignment
and Assumption of Construction Contract dated as of or about the Closing Date by
and between the Lessee and the Lessor; (b) the Assignment and Assumption of
Development Agreement dated as of or about the Closing Date by and between the
Lessee and the Lessor; (c) the Assignment and Assumption of Contracts dated as
of or about the Closing Date by and between the Lessee and the Lessor; (d) the
Assignment and Assumption of Consultant Contract (regarding the Kier & Wright
Civil Engineers and Surveyors, Inc. consultant contract) dated as of or about
the Closing Date by and between the Lessee and the Lessor; (e) the Assignment
and Assumption of Consultant Contract (regarding the Langan Treadwell Rollo
consultant contract) dated as of or about the Closing Date by and between the
Lessee and the Lessor; (f) the Assignment and Assumption of Architectural
Contract dated as of or about the Closing Date by and between the Lessee and the
Lessor; and (g) the Assignment and Assumption of Title Contracts dated as of or
about the Closing Date by and among the Lessee, the Parent and the Lessor.
“Assumed Characterization” shall have the meaning given to such term in Section
11.3(e) of the Participation Agreement.
“Attributable Indebtedness” shall mean, on any date of determination, (a) in
respect of any Capital Lease Obligation of any Person, the capitalized amount
thereof that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP, and (b) in respect of any Synthetic Lease, the
capitalized amount or principal amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease Obligation.
“Available Credit Loan Commitment” shall mean an amount equal to the excess, if
any, of (a) the aggregate amount of the Credit Loan Commitments over (b) the
aggregate amount of the Credit Loans made since the Closing Date after giving
effect to Section 5.2(d) of the Participation Agreement.

Appendix A - 5


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




“Available Lessor Commitment” shall mean an amount equal to the excess, if any,
of (a) the amount of the Lessor Commitment over (b) the aggregate amount of the
Lessor Advances made since the Closing Date after giving effect to
Section 5.2(d) of the Participation Agreement.
“Available Mortgage Loan Commitment” shall mean an amount equal to the excess,
if any, of (a) the aggregate amount of the Mortgage Loan Commitments over
(b) the aggregate amount of the Mortgage Loans made since the Closing Date after
giving effect to Section 5.2(d) of the Participation Agreement.
“Bankruptcy Code” shall mean the United States Bankruptcy Reform Act of 1978
(11 U.S.C. § 101, et seq.), as amended from time to time.
“Base Rate” shall mean, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus [*]% and (c) except during any period of the
unavailability of LIBOR (as determined by the Agent), LIBOR for an Accrual
Period of one month plus [*]%; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate or LIBOR.
“Basic Documents” shall mean the following: the Participation Agreement, the
Mortgage Loan Agreement, the Mortgage Notes, the Credit Loan Agreement, the
Credit Notes, the Agency Agreement, the Lease, the Security Agreement and the
Mortgage Instruments.
“Basic Rent” shall mean, the sum of (a) the Mortgage Loan Basic Rent, (b) the
Credit Loan Basic Rent, and (c) the Lessor Basic Rent, calculated as of the
applicable date on which Basic Rent is due.
“Basic Term” shall have the meaning given to such term in Section 2.2 of the
Lease.
“Basic Term Expiration Date” shall have the meaning given to such term in
Section 2.2 of the Lease.
“Benefitted Credit Lender” shall have the meaning given to such term in
Section 9.10(a) of the Credit Loan Agreement.
“Benefitted Mortgage Lender” shall have the meaning given to such term in
Section 9.10(a) of the Mortgage Loan Agreement.
“Borrower” shall mean Wachovia Service Corporation, a Delaware corporation.
“Borrowing” shall mean a funding by a Lender of a Loan to the Lessor pursuant to
Article II of the applicable Loan Agreement.
“Borrowing Date” shall mean the Closing Date, and as to any incremental
Borrowing, any Business Day three (3) Business Days (in regard to the
Acquisition Advance except the Acquisition Advance permitted as of the Closing
Date in accordance with the Operative Agreements) and any Business Day seven (7)
days (in regard to any Construction Advance), in each case immediately following
the receipt by the Agent of a written request on behalf of the Lessor to obtain
Loans, such notice to be in the form of a Requisition; provided, in no event
shall there be more than one such Borrowing Date during any calendar month.
“Breakage Costs” shall mean any amount or amounts as shall compensate any
Financing Party for any loss, cost or expense incurred by such Financing Party
(as determined by such Financing Party in its commercially reasonable
discretion) as a result of a prepayment of Lessor Advances, Lessor Yield,
Mortgage

Appendix A - 6


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Loans, Credit Loans or Interest pursuant to the terms of the Operative
Agreements on any date other than a Scheduled Interest Payment Date or any
failure to borrow a Credit Loan or Mortgage Loan or to receive a Lessor Advance,
in each case on the date specified therefor in the applicable Requisition.
“Budgeted Total Property Cost” shall mean the aggregate amount of Property Cost
for the Property set forth in the Construction Budget, in each case necessary
for Completion.
“Business Day” shall mean any day of the year other than a Saturday or a Sunday
on which (a) banks are not required or authorized to be closed in New York, New
York or Charlotte, North Carolina and (b) if the term “Business Day” is used in
connection with the determination of the LIBOR Rate, dealings in United States
dollar deposits are carried on in the London interbank market.
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Captive Insurance Entity” shall mean an insurance company created and owned by
a Credit Party whose primary purpose is to provide coverage on the risk of the
Parent or the Parent’s Subsidiaries.
“Cash Equivalents” shall mean, collectively, (a) marketable securities direct
obligations issued or unconditionally guaranteed by the United States or any
agency thereof maturing within three (3) years from the date of acquisition
thereof, (b) commercial paper maturing no more than three hundred sixty-five
(365) days from the date of creation thereof and currently having the S&P rating
of “A-1” or Moody’s rating of “P-1”, (c) certificates of deposit maturing no
more than three hundred sixty-five (365) days from the date of creation thereof
issued by commercial banks incorporated under the laws of the United States,
each having combined capital, surplus and undivided profits of not less than
$500,000,000 and having a rating of “A” or better by a nationally recognized
rating agency or a lesser rating acceptable to the Agent; provided that the
aggregate amount invested in such certificates of deposit shall not at any time
exceed two percent (2%) for any single issuer, (d) time deposits maturing no
more than three hundred sixty-five (365) days from the date of creation thereof
with commercial banks or savings banks or savings and loan associations each
having membership either in the FDIC or the deposits of which are insured by the
FDIC and in amounts not exceeding the maximum amounts of insurance thereunder or
(e) other marketable securities consistent with the Parent’s Investment Policy
Number FIN-TR-0001 dated September 24, 2014 as in effect on the Closing Date.
“Casualty” shall mean any damage or destruction of all or any portion of the
Property as a result of a fire or other casualty.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. § 9601 et seq., as amended by the Superfund
Amendments and Reauthorization Act of 1986.
“Certifying Party” shall have the meaning given to such term in Section 26.3 of
the Lease.
“Claims” shall mean any and all obligations, liabilities, losses, actions,
suits, penalties, claims, demands, costs and expenses (including reasonable
attorney’s fees and expenses) of any nature whatsoever.

Appendix A - 7


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




“Change in Control” shall mean an event or a series of events by which:
(a)    at any time, the Parent shall fail to own one hundred percent (100%) of
the Equity Interests of the Lessee; or
(b)     (i) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d‑3 and 13d‑5 under the Exchange Act,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Equity Interests that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of more than
thirty-five percent (35%) of the Equity Interests of the Parent entitled to vote
in the election of members of the board of directors (or equivalent governing
body) of the Parent or (ii) a majority of the members of the board of directors
(or other equivalent governing body) of the Parent shall not constitute
Continuing Directors; or
(c)    there shall have occurred under any indenture or other instrument
evidencing any Indebtedness or Equity Interests in excess of the Threshold
Amount any “change in control” or similar provision (as set forth in the
indenture, agreement or other evidence of such Indebtedness) obligating the
Parent or any of its Subsidiaries to repurchase, redeem or repay all or any part
of the Indebtedness or Equity Interests provided for therein.
“Closing Date” shall mean June 19, 2015.
“Closing Date Advance” shall have the meaning given to such term in Section 5.3
of the Participation Agreement.
“Code” shall mean the Internal Revenue Code of 1986, and the rules and
regulations promulgated thereunder.
“Collateral” shall mean, excluding in all cases Excepted Payments, the assets
and property upon which a Lien is created, exists or is purported to be created
by one or more of the Security Documents.
“Commencement Date” shall have the meaning given to such term in Section 2.2 of
the Lease.
“Commitments” shall mean the Credit Loan Commitments, the Mortgage Loan
Commitments and the Lessor Commitments.
“Commitment Percentage” shall mean, (a) as to any Mortgage Lender at any time,
the percentage which such Mortgage Lender’s Mortgage Loan Commitment then
constitutes of the aggregate Mortgage Loan Commitments (or, at any time after
the Mortgage Loan Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Mortgage Lender’s Mortgage Loans
then outstanding constitutes of the aggregate principal amount of all of the
Mortgage Loans then outstanding) and (b) as to any Credit Lender at any time,
the percentage which such Credit Lender’s Credit Loan Commitment then
constitutes of the aggregate Credit Loan Commitments (or, at any time after the
Credit Loan Commitments shall have expired or terminated, the percentage which
the aggregate principal amount

Appendix A - 8


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




of such Credit Lender’s Credit Loans then outstanding constitutes of the
aggregate principal amount of all of the Credit Loans then outstanding).
“Commitment Period” shall mean the period from and including the Closing Date to
the Construction Period Termination Date.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C.
§ 1 et seq.).
“Company Materials” shall have the meaning given to such term in Section 8.3A(b)
of this Agreement.
“Company Obligations” shall mean the Obligations of the Lessee and/or the
Construction Agent, in any and all capacities.
“Completion” shall mean such time as the acquisition, installation, testing and
final completion of the Improvements has been achieved in all material respects
in accordance with the Plans and Specifications, the Agency Agreement and/or the
Lease, and in compliance with all Legal Requirements and Insurance Requirements
and a certificate of occupancy or its equivalent has been issued with respect to
the Property by the appropriate governmental entity (except if noncompliance,
individually or in the aggregate, shall not have and could not reasonably be
expected to have a Material Adverse Effect).
“Completion Date” shall mean the date on which Completion has occurred.
“Compliance Certificate” shall mean a certificate of the chief financial officer
or the treasurer of the Parent substantially in the form attached as Exhibit H.
“Condemnation” shall mean any taking or sale of the use, access, occupancy,
easement rights or title to the Property or any part thereof, wholly or
partially (temporarily or permanently), by or on account of any actual or
threatened eminent domain proceeding or other taking of action by any Person
having the power of eminent domain, including an action by a Governmental
Authority to change the grade of, or widen the streets adjacent to, the Property
or alter the pedestrian or vehicular traffic flow to the Property so as to
result in a change in access to the Property, or by or on account of an eviction
by paramount title or any transfer made in lieu of any such proceeding or
action.
“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
“Consolidated EBITDA” shall mean, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for Parent and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes, (ii) Consolidated Interest Expense, (iii) amortization and
depreciation, (iv) other non‑cash charges, including non‑cash stock based
compensation charges (in each case, except to the extent that such non-cash
charges are reserved for cash charges to be taken in the future), and
(v) extraordinary losses (excluding extraordinary losses from discontinued
operations) less (c) the sum of the following, without duplication, to the
extent included in determining Consolidated Net Income for such period: (i)
interest income, (ii) any extraordinary

Appendix A - 9


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




gains and (iii) non-cash gains or non-cash items increasing Consolidated Net
Income. For purposes of this Agreement, Consolidated EBITDA shall be adjusted on
a Pro Forma Basis.
“Consolidated Interest Expense” shall mean, for any period, the sum of the
following determined on a Consolidated basis, without duplication, for the
Parent and its Subsidiaries in accordance with GAAP, interest expense
(including, without limitation, interest expense attributable to Capital Lease
Obligations and Synthetic Leases, and all net payment obligations pursuant to
Hedge Agreements) for such period.
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Parent and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Parent and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Parent or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Parent or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Parent or any of its Subsidiaries or is merged into or
consolidated with the Parent or any of its Subsidiaries or that Person’s assets
are acquired by the Parent or any of its Subsidiaries except to the extent
included pursuant to the foregoing clause (a), (c) the net income (if positive),
of any Subsidiary to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary to the Parent or any of its
Subsidiaries of such net income (i) is not at the time permitted by operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary or
(ii) would be subject to any taxes payable on such dividends or distributions,
but in each case only to the extent of such prohibition or taxes and (d) any
gain or loss from Asset Dispositions during such period.
“Consolidated Total Indebtedness” shall mean, as of any date of determination
with respect to the Parent and its Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness of the Parent and its Subsidiaries.
“Construction Advance” shall mean an advance of funds to pay, or to reimburse
the Lessee, the Construction Agent or a designee or designees of either for,
Property Costs pursuant to Section 5.4 of the Participation Agreement from and
after the Closing Date Advance and the Acquisition Advance.
“Construction Advisers” shall mean, collectively, the Construction Servicer and
the Inspection Consultant.
“Construction Agency Person” shall mean the Construction Agent, the Lessee, the
Guarantors, any contractor, subcontractor, adviser, architect, engineer,
developer, employee, attorney‑in‑fact or agent with respect to any Property and
any other Person that the Construction Agent directly or indirectly supervises,
hires or otherwise permits to engage in any Work with respect to any Property,
any portion thereof or any Improvements thereto.
“Construction Agent” shall mean NVIDIA Land Development, LLC, a Delaware limited
liability company, as the construction agent under the Agency Agreement.
“Construction Agent Certificate” shall have the meaning given to such term in
Section 5.17(b)(i)(A) of the Participation Agreement.

Appendix A - 10


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




“Construction Budget” shall mean the cost of acquisition, installation, testing,
constructing and developing the Property as determined by the Construction Agent
in its commercially reasonable discretion.
“Construction Contract” shall mean each contract entered into between the
Construction Agent or the Lessee with a Contractor for the construction of the
Improvements or any portion thereof on the Property, including any change
orders, including: (a) the Design‑Build Agreement dated as of or about the
Closing Date by and among the Lessee and Devcon Construction Incorporated; (b)
the Development Agreement effective as of February 13, 2009 by and among the
Lessee and The City of Santa Clara, a municipal corporation; (c) the Stormwater
Treatment Measures Inspection and Maintenance Agreement dated of or about the
Closing Date by and between the Lessee and The City of Santa Clara, California,
a chartered California municipal corporation; (d) the Hold Harmless Agreement
made and entered into as of or about the Closing Date by and between the Lessee
and the City of Santa Clara, California, a chartered California municipal
corporation; (e) the Corporate Consultant Agreement for Non‑Technical Services
dated as of September 1, 2012 by and between the Lessee and SRGNC CRES, LLC, a
Delaware limited liability company; (f) the Agreement Between Client and
Consultant fully executed as of January 22, 2013 by and among the Lessee, as
client, and Kier & Wright Civil Engineers and Surveyors, Inc., as consultant;
(g) the Proposal dated as of October 2, 2012, as modified by that certain
Proposal dated February 19, 2015 offered Langan Treadwell Rollo and accepted by
the Lessee; (h) the Indemnity Agreement I from the Parent in favor of First
American Title Insurance Company in regards to File No. NCS-732313D- PHX1; (i)
Commercial Owner’s Affidavit from the Lessee in favor of First American Title
Insurance Company, in regards to File No. NCS-732313B- PHX1; and (j) Commercial
Owner’s Affidavit from the Lessee in favor of First American Title Insurance
Company, in regards to File No. NCS-732313D- PHX1.
“Construction Document” shall mean each of the Construction Contracts, the
Construction Budget, the Architect Contracts and the Plans and Specifications,
in each case regarding the Property.
“Construction Period” shall mean the period commencing on the Closing Date and
ending on the Construction Period Termination Date.
“Construction Period Guarantee Amount” shall have the meaning given to such term
in Section 5.4 of the Agency Agreement.
“Construction Period Permitted Amount” shall mean all amounts, liabilities and
obligations which the Lessee assumes or agrees to pay during the Construction
Period to the Lessor under the Operative Agreements including (i) payments of
the Termination Value in connection with the purchase of the Property by the
Lessee (or its designee), (ii) amounts owing with respect to any Agency
Agreement Event of Default (including the Termination Value in connection with
any Full Recourse Event of Default and the Construction Period Guarantee Amount
in connection with any Agency Agreement Event of Default that is not a Full
Recourse Event of Default) and (iii) amounts owing with respect to
indemnification matters (including pursuant to Section 11.6 of the Participation
Agreement).
“Construction Period Termination Date” shall mean the Target Construction Period
Termination Date or in the event that a Force Majeure Event occurs with respect
to the Property prior to the Target Construction Period Termination Date, then
such later date (if any) as may be determined in accordance with Section 5.18 of
the Participation Agreement, or such earlier date as the Mortgage Loan
Commitments shall terminate as provided in the Mortgage Loan Agreement, the
Credit Loan Commitments shall terminate as provided in the Credit Loan Agreement
or the Lessor Commitment shall terminate as provided in the Participation
Agreement.

Appendix A - 11


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




“Construction Servicer” shall mean the Real Estate Technical Services /
Construction and Financing Group of Wells Fargo Bank, National Association, a
national banking association.
“Contamination” shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Property or any
other real property owned or leased by the Parent or any of its Subsidiaries
which pursuant to Environmental Laws requires notification or reporting to an
Official Body, or which pursuant to Environmental Laws requires the
investigation, cleanup, removal, remediation, containment, abatement of or other
response action or which otherwise constitutes a violation of Environmental
Laws.
“Continuing Directors” shall mean the directors of the Parent on the Closing
Date and each other director of the Parent, if, in each case, such other
director’s nomination for election to the board of directors (or equivalent
governing body) of the Parent is recommended by at least fifty‑one percent (51%)
of the then Continuing Directors.
“Contractor” shall mean each entity with whom the Construction Agent or the
Lessee contracts to construct the Improvements or any portion thereof on the
Property.
“Controlled Group” shall mean all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Lessee, are treated as a single employer under
Section 414 of the Code.
“Convertible Senior Notes” shall mean the 1% Convertible Senior Notes due 2018
issued by NVIDIA Corporation on December 2, 2013, in the principal amount of
$1,500,000,000.
“Credit Lender” shall mean each bank or other financial institution which is
from time to time party to any of the Operative Agreements in its capacity as a
“Credit Lender”.
“Credit Lender Overdue Rate” shall have the meaning given to such term in
Section 2.8(c) of the Credit Loan Agreement.
“Credit Lender Unused Fee” shall have the meaning given to such term in
Section 7.4 of the Participation Agreement.
“Credit Lender Upfront Fee” shall have the meaning given to such term in
Section 7.5 of the Participation Agreement.
“Credit Loan Agreement” shall mean the Credit Agreement (Credit Loans) dated as
of the Closing Date among the Lessor, the several Credit Lenders from time to
time party thereto and the Agent.
“Credit Loan Basic Rent” shall mean the scheduled interest due on the Credit
Loans on any Scheduled Interest Payment Date (but not including interest on
overdue amounts).
“Credit Loan Commitments” shall mean the obligation of the Credit Lenders to
make the Credit Loans to the Lessor in an aggregate principal amount at any one
time outstanding not to exceed the aggregate of the amounts set forth opposite
each Credit Lender’s name on Schedule 2.1 to the Credit Loan Agreement, as such
amount may be increased or reduced from time to time in accordance with the
provisions of the Operative Agreements; provided, no Credit Lender shall be
obligated to make Credit Loans in excess of

Appendix A - 12


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




such Credit Lender’s share of the Credit Loan Commitments as set forth adjacent
to such Credit Lender’s name on Schedule 2.1 to the Credit Loan Agreement.
“Credit Loan Default” shall mean any event, act or condition which with notice
or lapse of time, or both, would constitute a Credit Loan Event of Default.
“Credit Loan Event of Default” shall have the meaning given to such term in
Section 6 of the Credit Loan Agreement.
“Credit Loan Property Cost” shall mean, at any date of determination, an amount
equal to (a) the aggregate principal amount of all Credit Loans made on or prior
to such date minus (b) the aggregate amount of prepayments or repayments as the
case may be of the Credit Loans allocated to reduce the Credit Loan Property
Cost pursuant to Section 2.6(c) of the Credit Loan Agreement.
“Credit Loans” shall mean the loans made by the Credit Lenders pursuant to the
Credit Loan Agreement.
“Credit Note” shall have the meaning given to such term in Section 2.2 of the
Credit Loan Agreement.
“Credit Parties” shall mean the Construction Agent, the Lessee and the
Guarantors.
“Cumulative Basic Rent Adjustment” or “Cumulative Lessor Basic Rent Adjustment”
shall mean, as of a particular measurement date, the sum of the Lessor Basic
Rent Adjustments which have actually occurred as of such measurement date.
“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Deemed Insolvency” shall mean with respect to any Person, such Person  is
insolvent pursuant to the Uniform Fraudulent Transfers Act or any similar,
equivalent or replacement thereof.
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Defaulting Credit Lender” shall mean, subject to Section 2.3(c)(ii) of the
Credit Loan Agreement, any Credit Lender that (a) has failed to (i) fund all or
any portion of its Credit Loans within two (2) Business Days of the date such
Credit Loans were required to be funded under the Operative Agreement unless
such Credit Lender notifies the Agent and the Borrower in writing that such
failure is the result of such Credit Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Agent or any other Credit Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, (b) has notified the Borrower or the Agent in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Credit Lender’s obligation to fund a Credit Loan hereunder and states
that such position is based on such Credit Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business

Appendix A - 13


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Days after written request by the Agent or the Borrower, to confirm in writing
to the Agent and the Borrower that it will comply with its prospective funding
obligations hereunder (provided, that such Credit Lender shall cease to be a
Defaulting Credit Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Agent and the Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided, that a
Credit Lender shall not be a Defaulting Credit Lender solely by virtue of the
ownership or acquisition of any equity interest in that Credit Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Credit Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Agent that a Credit Lender is a Defaulting Credit Lender under any one or
more of clauses (a) through (d) above, and the effective date of such status,
shall be conclusive and binding absent manifest error, and such Credit Lender
shall be deemed to be a Defaulting Credit Lender (subject to Section 2.3(c)(ii)
of the Credit Loan Agreement) as of the date established therefor by the Agent
in a written notice of such determination, which shall be delivered by the Agent
to the Borrower and each other Credit Lender promptly following such
determination.
“Defaulting Lender” shall mean any Defaulting Credit Lender or Defaulting
Mortgage Lender, as applicable.
“Defaulting Mortgage Lender” shall mean, subject to Section 2.3(c)(ii) of the
Mortgage Loan Agreement, any Mortgage Lender that (a) has failed to (i) fund all
or any portion of its Mortgage Loans within two (2) Business Days of the date
such Mortgage Loans were required to be funded under the Operative Agreement
unless such Mortgage Lender notifies the Agent and the Borrower in writing that
such failure is the result of such Mortgage Lender’s determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Agent or any other Mortgage
Lender any other amount required to be paid by it hereunder within two (2)
Business Days of the date when due, (b) has notified the Borrower or the Agent
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Mortgage Lender’s obligation to fund a Mortgage
Loan hereunder and states that such position is based on such Mortgage Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Agent or the Borrower, to confirm
in writing to the Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided, that such Mortgage Lender
shall cease to be a Defaulting Mortgage Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided,
that a Mortgage Lender shall not be a Defaulting Mortgage Lender solely by
virtue of the ownership or acquisition of any equity interest in that Mortgage
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Mortgage Lender with immunity from the jurisdiction of courts within the United
States or

Appendix A - 14


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Agent that a Mortgage Lender is a Defaulting Mortgage Lender under any
one or more of clauses (a) through (d) above, and the effective date of such
status, shall be conclusive and binding absent manifest error, and such Mortgage
Lender shall be deemed to be a Defaulting Mortgage Lender (subject to Section
2.3(c)(ii) of the Mortgage Loan Agreement) as of the date established therefor
by the Agent in a written notice of such determination, which shall be delivered
by the Agent to the Borrower and each other Mortgage Lender promptly following
such determination.
“Deficiency Balance” shall have the meaning given to such term in
Section 21.1(b) of the Lease.
“Disqualified Equity Interests” shall mean any Equity Interests that, by their
terms (or by the terms of any security or other Equity Interest into which they
are convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Company
Obligations and all other Company Obligations that are accrued and payable and
the termination of the Commitments), (b) are redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests) (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Company Obligations and all other
Company Obligations that are accrued and payable and the termination of the
Commitments), in whole or in part, (c) provide for the scheduled payment of
dividends in cash or (d) are or become convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety‑one (91) days
after the Maturity Date; provided, that if such Equity Interests is issued
pursuant to a plan for the benefit of the Parent or its Subsidiaries or by any
such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by the Parent or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
“Domestic Subsidiary” shall mean any Subsidiary of the Parent organized under
the laws of any political subdivision of the United States.
“Election Date” shall have the meaning given to such term in Section 20.1 of the
Lease.
“Election Notice” shall have the meaning given to such term in Section 20.1 of
the Lease.
“Eligible Assignee” shall mean respecting any assignee of any Lender, any
“qualified institutional buyer” as that term is defined in Rule 144A under the
Securities Act or an Affiliate of a qualified institutional buyer, except in all
cases any Defaulting Lender, any Credit Party or any Affiliate of any Credit
Party.
“Eligible Lessor” shall mean a Person, (a) with respect to which another Person
has voting control of such first Person, represented by a majority of the
outstanding voting equity interests of such first Person (the “Majority Equity
Interests”) and (b) that: (i) has a legal form that allows holders of the
Majority Equity Interests therein to make decisions and manage such Person’s
activities; (ii) has a level of net worth sufficient to allow it to finance its
activities; (iii) has the Majority Equity Interests therein which are the first
interest

Appendix A - 15


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




subject to loss if such Person’s assets are not sufficient to meet its
obligations; (iv) has not received assets that are beneficial interests in a
special purpose entity in exchange for the issuance of the Majority Equity
Interests therein; (v) has not received funds in exchange for the Majority
Equity Interests therein from any of the Financing Parties, other than its
parent entity or its Affiliates; and (vi) holds title to real estate, equipment
assets or other assets with a fair market value equal to or in excess of two (2)
times the then current Termination Value.
“Employee Benefit Plan” shall mean (a) any employee benefit plan within the
meaning of Section 3(3) of ERISA that is maintained for employees of any Credit
Party or any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that
has at any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.
“Enforcement Notice” shall have the meaning given to such term in Section 5.14
of the Participation Agreement.
“Engagement Letter” shall mean that certain engagement letter agreement, dated
as of April 30, 2015, from Wells Fargo Securities, LLC and Wells Fargo Bank,
National Association to Ms. Colette Kress, Chief Financial Officer of the
Parent, and accepted and agreed to by the Parent, as such letter may be amended,
modified, supplemented, restated or replaced from time to time.
“Environmental Claims” shall mean any investigation (other than internal reports
prepared by any Person in the ordinary course of business), notices of
non-compliance or violation, demand letter, allegation, action, suit,
injunction, judgment, order, consent decree, penalty, fine, lien, proceeding, or
other Claim (whether administrative, judicial, or private in nature) arising
(a) pursuant to, or in connection with, an actual or alleged violation of, or
noncompliance with, any Environmental Law, (b) in connection with any Hazardous
Substance, (c) from any abatement, removal, remedial, corrective, or other
response action in connection with a Hazardous Substance, Environmental Law, or
other order of a Tribunal or (d) from any actual or alleged damage, injury,
threat, or harm to health, safety, natural resources, or the environment.
“Environmental Condition” shall mean any action, omission, event, condition or
circumstance, including the presence of any Hazardous Substance, which does or
reasonably would (i) require assessment, investigation, abatement, correction,
removal or remediation, (ii) give rise to any obligation or liability of any
nature (whether civil or criminal, arising under a theory of negligence or
strict liability, or otherwise under any Environmental Law), (iii) create or
constitute a public or private nuisance or trespass, or (iv) constitute a
violation of or noncompliance with any Environmental Law.
“Environmental Laws” shall mean all federal, state, provincial, local and
foreign Laws (including, but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq., the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq., the Federal Water Pollution Control Act,
33 U.S.C. §§ 1251 et seq., the Federal Safe Drinking Water Act, 42 U.S.C. §§
300f-300j, the Federal Air Pollution Control Act, 42 U.S.C. § 7401 et seq., the
Oil Pollution Act, 33 U.S.C. § 2701 et seq., the Federal Insecticide, Fungicide
and Rodenticide Act, 7 U.S.C. §§ 136 to 136y) each as amended, and any
regulations promulgated thereunder or any equivalent state, provincial or local
Law, each as amended, and any regulations promulgated thereunder and any consent
decrees, settlement agreements, judgments, orders, directives or any binding
policies having the force and effect of law issued by or entered into with an
Official Body pertaining or relating to: (a) pollution or pollution control;
(b) protection of human health from exposure to Regulated Substances;
(c) protection of the environment

Appendix A - 16


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




and/or natural resources; (d) the presence, use, management, generation,
manufacture, processing, extraction, treatment, recycling, refining,
reclamation, labeling, sale, transport, storage, collection, distribution,
disposal or release or threat of release of Regulated Substances; (e) the
presence of Contamination; (f) the protection of endangered or threatened
species; and (g) the protection of Environmentally Sensitive Areas.
“Environmental Violation” shall mean any activity, omission, occurrence or
condition that violates or threatens (if the threat requires remediation under
any Environmental Law and is not remediated during any grace period allowed
under such Environmental Law) to violate or results in or threatens (if the
threat requires remediation under any Environmental Law and is not remediated
during any grace period allowed under such Environmental Law) to result in
noncompliance with any Environmental Law.
“Environmentally Sensitive Area” shall mean (a) any wetland as defined by or
designated by Applicable Laws, including applicable Environmental Laws; (b) any
area designated as a coastal zone pursuant to Applicable Laws, including
Environmental Laws; (c) any area of historic or archeological significance or
scenic area as defined or designated by Applicable Laws, including Environmental
Laws; (d) habitats of endangered species or threatened species as designated by
Applicable Laws, including Environmental Laws; (e) wilderness or refuge areas as
defined or designated by Applicable Laws, including Environmental Laws; or (f) a
floodplain or other flood hazard area as defined pursuant to any Applicable
Laws.
“Equipment” shall mean equipment, apparatus, furnishings, fittings and personal
property of every kind and nature whatsoever that is purchased, leased or
otherwise acquired using the proceeds of the Loans or Lessor Advances, together
with all replacements, modifications, attachments and additions thereto.
“Equipment Schedule” shall mean each Equipment Schedule attached to the
applicable Requisition.
“Equity Interests” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
“ERISA Affiliate” shall mean any Person who together with any Credit Party or
any of its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
“Eurocurrency Liabilities” shall have the meaning given to such term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
“Eurodollar Credit Loan” shall mean the Credit Loans with respect to which
interest is calculated based on the LIBOR Rate.

Appendix A - 17


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




“Eurodollar Disruption Event” shall mean the occurrence of any of the following:
(a) any Lender shall have notified the Agent of a determination by such Lender
or any of its assignees or participants that it would be contrary to law or to
the directive of any central bank or other governmental authority (whether or
not having the force of law) to obtain United States dollars in the London
interbank market to fund any Eurodollar Loan, (b) any Lender shall have notified
the Agent of the inability, for any reason, of such Lender or any of its
assignees or participants to determine the LIBOR Rate, (c) any Lender shall have
notified the Agent of a determination by such Lender or any of its assignees or
participants that the rate at which deposits of United States dollars are being
offered to such Lender or any of its assignees or participants in the London
interbank market does not accurately reflect the cost to such Lender, such
assignee or such participant of making, funding or maintaining any Eurodollar
Loan or (d) any Lender shall have notified the Agent of the inability of such
Lender or any of its assignees or participants to obtain United States dollars
in the London interbank market to make, fund or maintain any Eurodollar Loan.
“Eurodollar Lessor Advance” shall mean a Lessor Advance bearing a Lessor Yield
based on the LIBOR Rate.
“Eurodollar Loans” shall mean the Eurodollar Credit Loans and the Eurodollar
Mortgage Loans, as applicable.
“Eurodollar Mortgage Loans” shall mean the Mortgage Loans with respect to which
interest is calculated based on the LIBOR Rate.
“Eurodollar Reserve Percentage” shall mean for any Eurodollar Loan or Eurodollar
Lessor Advance, the percentage applicable during such period (or, if more than
one such percentage shall be so applicable, the daily average of such
percentages for those days in such period during which any such percentage shall
be so applicable) under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities having a term of one month.
“Event of Default” shall mean a Lease Event of Default, an Agency Agreement
Event of Default, a Credit Loan Event of Default or a Mortgage Loan Event of
Default.
“Excepted Payments” shall mean:
(a)    all indemnity payments (including indemnity payments made pursuant to
Section 11 of the Participation Agreement), whether made by adjustment to Basic
Rent or otherwise, to which the Lessor or any of its Affiliates, agents,
officers, directors or employees is entitled;
(b)    any amounts (other than Basic Rent or Termination Value) payable under
any Operative Agreement to reimburse the Lessor or any of its respective
Affiliates (including the reasonable expenses of the Lessor incurred in
connection with any such payment) for performing or complying with any of the
obligations of any Credit Party under and as permitted by any Operative
Agreement;
(c)    any amount payable to the Lessor by any transferee of such interest of
the Lessor as the purchase price of the Lessor’s interest in the Trust Property
(or a portion thereof);

Appendix A - 18


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(d)    any insurance proceeds (or payments with respect to risks self‑insured or
policy deductibles) under liability policies other than such proceeds or
payments payable to the Agent or any Lender;
(e)    any insurance proceeds under policies maintained by the Lessor;
(f)    Transaction Expenses or other amounts, fees, disbursements or expenses
paid or payable to or for the benefit of the Lessor;
(g)    any payments in respect of interest to the extent attributable to
payments referred to in clauses (a) through (f) above;
(h)    any rights of the Lessor to demand, collect, sue for or otherwise receive
and enforce payment of any of the foregoing amounts, provided that such rights
shall not include the right to terminate the Lease; and
(i)    any Overfunded Amount.
“Excess Proceeds” shall mean the excess, if any, of the aggregate of all awards,
compensation or insurance proceeds payable in connection with a Casualty or
Condemnation over the Termination Value paid by the Lessee pursuant to the Lease
with respect to such Casualty or Condemnation.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.
“Excluded Swap Obligation” shall mean, with respect to any Credit Party, any
Swap Obligation if, and to the extent that, all or a portion of the liability of
such Credit Party for or the guarantee of such Credit Party of, or the grant by
such Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under Section 6B.11 of the Participation
Agreement). If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal for the reasons identified in the immediately
preceding sentence of this definition.
“Exculpated Persons” shall mean the Lessor (except with respect to the
representations and warranties and the other obligations of the Lessor pursuant
to the Operative Agreements expressly undertaken in its individual capacity,
including the representations and warranties of the Lessor pursuant to
Section 6.2 of the Participation Agreement and the obligations of the Lessor
under Section 8.2 of the Participation Agreement) and its officers, directors,
shareholders and partners.
“Exempt Payments” shall have the meaning given to such term in Section 11.2(e)
of the Participation Agreement.

Appendix A - 19


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




“Expiration Date” shall mean the last day of the Term; provided, in no event
shall the Expiration Date be later than the ninety (90) month anniversary of the
Closing Date, unless such later date has been expressly agreed to in writing by
each of the Financing Parties in accordance with Section 2.2 of the Lease, in
which case the Expiration Date shall in no event be later than the two hundred
and seventy (270) month anniversary of the Closing Date.
“Facility Termination Date” shall mean the Expiration Date or such later date as
the Lenders shall notify the Lessee, the Agent and the Lessor of in writing.
“Fair Market Sales Value” shall mean the amount, which in any event, shall not
be less than zero (0), that would be paid in cash in an arms‑length transaction
between an informed and willing purchaser and an informed and willing seller,
neither of whom is under any compulsion to purchase or sell, respectively, the
Property. Fair Market Sales Value of the Property shall be determined based on
the assumption that, except for purposes of Section 17 of the Lease, the
Property is in the condition and state of repair required under Section 10.1 of
the Lease and each Credit Party is in compliance with the other requirements of
the Operative Agreements.
“Federal Funds Effective Rate” shall mean the Federal Funds Rate.
“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the
overnight federal funds rates as in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the Agent (or,
if such day is not a Business Day, for the next preceding Business Day), or, if,
for any reason, such rate is not available on any day, the rate determined, in
the good faith opinion of the Agent, to be the rate at which overnight federal
funds are being offered in the national federal funds market at 9:00 a.m.
Charlotte, North Carolina time, absent demonstrable error; provided,
notwithstanding the foregoing, if such interest rate determined as provided
above would be less than 0.0% per annum for any applicable time period, then
such interest rate for such time period shall be deemed to be 0.0% per annum.
“Fees” shall mean the Credit Lender Unused Fee, the Mortgage Lender Unused Fee,
the Lessor Unused Fee, the Credit Lender Upfront Fee, the Mortgage Lender
Upfront Fee, the Lessor Upfront Fee, the Administrative Agency Fee, the
Structuring Fee and any and all additional fees referenced pursuant to the
Engagement Letter.
“Financing Parties” shall mean the Lessor, the Agent, the Mortgage Lenders and
the Credit Lenders.
“Fiscal Quarter” shall mean any quarter of a Fiscal Year.
“Fiscal Year” shall mean any period of twelve consecutive calendar months ending
on the last Sunday in January of any calendar year; references to a Fiscal Year
with a number corresponding to any calendar year (e.g., the “2004 Fiscal Year”)
refer to the Fiscal Year ending on the last Sunday in January of such calendar
year.
“Fixtures” shall mean all fixtures relating to the Improvements, including all
components thereof, located in or on the Improvements, together with all
replacements, modifications, alterations and additions thereto.

Appendix A - 20


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




“Force Majeure Event” shall mean, with respect to the Property during the
Construction Period, any acts of God, severe wind-driven rains or windstorms,
hurricane, named storms, flood, earthquake, earth movement or subsidence when
caused by natural forces only, explosion, war, terrorism, embargoes, civil
disturbance or riot, industry-wide (and not Property-specific) labor strikes,
unusually severe weather events, government activities directly interfering with
the work of construction of the Improvements, any general inability to obtain
labor or materials, civil commotion and enemy action on the premises of or
directly impacting the Property; but excluding in all cases any event, cause or
condition that results from a breach by any Credit Party of its obligations,
representations or warranties under the Operative Agreements or any other
agreements to which it is a party, from any Credit Party’s financial condition
or failure to pay or any event, cause or condition which could have been avoided
or which could be remedied or mitigated through the exercise of commercially
reasonable efforts or the commercially reasonable expenditure of funds or other
commercially reasonably action, election or arrangement which would correct or
resolve the impact of such event on the construction.
“Force Majeure Loss” shall mean the actual construction costs, determined by the
applicable insurance company in assessing a claim for such costs under any
policy of insurance, or if such loss is not fully insured in whole or in part
under any policy of insurance, then as determined by a nationally recognized
independent appraiser selected by the Agent, expended to repair and restore
damage caused by a Force Majeure Event with respect to the Property (or portion
thereof) to the condition of the Property immediately prior to such Force
Majeure Event (but excluding all capitalized costs and other collateral costs
and carrying costs whenever accrued).
“Full Recourse Event of Default” shall mean (a) an Agency Agreement Event of
Default arising in whole or in part as a consequence of any fraudulent act or
omission of Construction Agent or Lessee in connection with the negotiation,
execution, delivery, consummation and/or performance of any Operative Agreement
or any other contractual agreement relating to the Property or the construction
or work thereon; (b) an Agency Agreement Event of Default arising in whole or in
part as a consequence of the misapplication of any Advance or any portion
thereof or any other funds made available to, or on behalf of, Construction
Agent or Lessee under any Operative Agreement; (c) an Agency Agreement Event of
Default arising in whole or in part as a consequence of an Insolvency Event;
(d) an occurrence pursuant to willful misconduct on behalf of Construction Agent
or Lessee; or (e) an occurrence pursuant to which Construction Agent or Lessee
shall commit any illegal act regarding the Property.
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the accounting principles board of the American
Institute of Certified Public Accountants, and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, that are applicable to the circumstances as of the date of
determination.
“GAAP Project Cost” shall mean the Property Cost less any Uninsured Force
Majeure Loss and Transaction Expenses that are not allowed under GAAP.
“Governmental Action” shall mean all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, judgments, written
interpretations, decrees, licenses, exemptions, publications, filings, notices
to and declarations of or with, or required by, any Governmental Authority, or
required by any Legal Requirement, and shall include, without limitation, all
environmental and operating permits and licenses that are required for the full
use, occupancy, zoning and operating of the Property.

Appendix A - 21


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
the Financial Conduct Authority, the Prudential Regulation Authority and any
supra-national bodies such as the European Union or the European Central Bank).
“Ground Lease” shall mean that certain Ground Lease Agreement dated as of the
Closing Date pursuant to which Lessee ground leases the Land to Lessor.
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part).
“Guaranteed Obligations” shall mean (a) the Company Obligations and (b) any
existing or future payment and other obligations owing by any Credit Party under
any Secured Hedge Agreements, excluding in all cases with respect to the
foregoing subsections (a) and (b), all Excluded Swap Obligations.
“Guarantor” shall mean, collectively, each Person executing the Participation
Agreement as of the Closing Date or otherwise executing a Guaranty Joinder from
time to time after the Closing Date, in each case, to evidence the guarantee of
the Guaranteed Obligations.
“Guarantor Joinder” shall mean each Guarantor Joinder and Assumption Agreement
executed by a newly added Guarantor pursuant to the provisions of Sections 6B.9
and 8.3A(n) of the Participation Agreement, in the form of EXHIBIT G to the
Participation Agreement or in such other form as is satisfactory to the Agent,
in its commercially reasonable discretion.
“Guaranty” of any Person shall mean any obligation of such Person guaranteeing
or in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.
“Guaranty Obligations” of any Person shall mean its obligations pursuant to any
Guarantee.
“H.15” shall mean Federal Reserve Statistical Release H.15.

Appendix A - 22


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




“Hard Costs” shall mean all costs and expenses payable for supplies, materials,
labor and development fees with respect to the Improvements under any
Construction Contract.
“Hazardous Substance” shall mean any of the following: (a) any petroleum or
petroleum product, explosives, radioactive materials, asbestos, formaldehyde,
polychlorinated biphenyls, lead and radon gas; (b) any substance, material,
product, derivative, compound or mixture, mineral, chemical, waste, gas, medical
waste, or pollutant, in each case whether naturally occurring, man‑made or the
by‑product of any process, that is toxic, harmful or hazardous to the
environment or health or safety of human beings; or (c) any substance, material,
product, derivative, compound or mixture, mineral, chemical, waste, gas, medical
waste or pollutant that would support the assertion of any claim under any
Environmental Law or is the subject of regulatory action by any Governmental
Authority under any Environmental Law, whether or not defined as hazardous as
such under any Environmental Law.
“Hedge Agreements” shall mean any interest rate swap agreement, interest rate
cap agreement, interest collar agreement, interest rate hedging agreement or
other similar agreement or arrangement.
“Hedge Bank” shall mean any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Section 8.3B of the Participation
Agreement, is a Lender, an Affiliate of a Lender, the Agent or an Affiliate of
the Agent or (b) at the time it (or its Affiliate) becomes a Lender (including
on the Closing Date), is a party to a Hedge Agreement with a Credit Party, in
each case in its capacity as a party to such Hedge Agreement.
“Hedge Termination Value” shall mean, in respect of any one or more Hedge
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Agreements, (a) for any date on or
after the date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedge Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender).
“Impositions” shall mean any and all liabilities, losses, expenses, costs,
charges and Liens of any kind whatsoever for fees, taxes, levies, imposts,
duties, charges, assessments or withholdings (“Taxes”) including but not limited
to (i) real and personal property taxes, including personal property taxes on
any property covered by the Lease that is classified by Governmental Authorities
as personal property, and real estate or ad valorem taxes in the nature of
property taxes; (ii) sales taxes, use taxes and other similar taxes (including
rent taxes and intangibles taxes); (iii) excise taxes; (iv) real estate transfer
taxes, conveyance taxes, stamp taxes and documentary recording taxes and fees;
(v) taxes that are or are in the nature of franchise, income, value added,
privilege and doing business taxes, license and registration fees;
(vi) assessments on the Property, including all assessments for public
Improvements or benefits, whether or not such improvements are commenced or
completed within the Term; and (vii) taxes, Liens, assessments or charges
asserted, imposed or assessed by the PBGC or any governmental authority
succeeding to or performing functions similar to, the PBGC; and in each case all
interest, additions to tax and penalties thereon, which at any time prior to,
during or with respect to the Term or in respect of any period for which the
Lessee shall be obligated to pay Supplemental Rent, may be levied, assessed or
imposed by any Governmental Authority upon or with respect to (a) the Property
or any part thereof or interest therein; (b) the leasing, financing,
refinancing, demolition, construction, substitution, subleasing, assignment,
control, condition, occupancy, servicing, maintenance, repair, ownership,
possession, activity conducted on, delivery, insuring, use,

Appendix A - 23


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




operation, improvement, sale, transfer of title, return or other disposition of
the Property or any part thereof or interest therein; (c) the Notes, other
indebtedness with respect to the Property, or the Lessor Advances, or any part
thereof or interest therein; (d) the rentals, receipts or earnings arising from
the Property or any part thereof or interest therein; (e) the Operative
Agreements, the performance thereof, or any payment made or accrued pursuant
thereto; (f) the income or other proceeds received with respect to the Property
or any part thereof or interest therein upon the sale or disposition thereof;
(g) any contract (including the Agency Agreement) relating to the construction,
acquisition or delivery of the Improvements or any part thereof or interest
therein; (h) the issuance of the Notes or the obtaining of Lessor Advances;
(i) the Lessor or the Trust Property; or (j) otherwise in connection with the
transactions contemplated by the Operative Agreements.
“Improvements” shall mean, with respect to the Land, all buildings, structures,
Fixtures, and other improvements of every kind (in each case constructed or
acquired with proceeds from the Advances) thereon existing at any time and from
time to time, together with any and all appurtenances to such buildings,
structures or improvements, including sidewalks, utility pipes, conduits and
lines, parking areas and roadways, and including all Modifications and other
additions to or changes in the Improvements at any time, including (a) any
Improvements existing on the Land as of the Closing Date and (b) any
Improvements made on the Land subsequent to the Closing Date, excluding the
improvements subject to the Remainder Property Ground Lease.
“Indebtedness” shall mean, with respect to any Person at any date and without
duplication, the sum of the following:
(a)    all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
(b)    all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
arising in the ordinary course of business not more than ninety (90) days past
due, or that are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person;
(c)    the Attributable Indebtedness of such Person with respect to such
Person’s Capital Lease Obligations and Synthetic Leases (regardless of whether
accounted for as indebtedness under GAAP);
(d)    all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);
(e)    all Indebtedness of any other Person secured by a Lien on any asset owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payables
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;

Appendix A - 24


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




(f)    all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, including, without
limitation, any reimbursement obligations, and banker’s acceptances issued for
the account of any such Person;
(g)    all obligations of any such Person in respect of Disqualified Equity
Interests;
(h)    all net obligations of such Person under any Hedge Agreements; and
(i)    all Guaranty Obligations of any such Person with respect to any of the
foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.
“Indemnified Person” shall mean without duplication each Financing Party and its
Affiliates and their respective successors, assigns, directors, shareholders,
members, managers, partners, officers, employees and agents.
“Indemnity Provider” shall mean NVIDIA Land Development, LLC, a Delaware limited
liability company.
“Insolvency Event” shall mean one or more of (a) the liquidation or dissolution
of the Construction Agent or the Lessee, or the suspension of the business of
the Construction Agent or the Lessee, or the filing by the Construction Agent or
the Lessee of a voluntary petition or an answer seeking reorganization,
arrangement, readjustment of its debts or for any other relief under the
Bankruptcy Code or under any other insolvency act or law, state or federal, now
or hereafter existing, or any other action of the Construction Agent or the
Lessee indicating its consent to, approval of or acquiescence in, any such
petition or proceeding; the application by the Construction Agent or the Lessee
for, or the appointment by, consent or acquiescence of the Construction Agent or
the Lessee of a receiver, a trustee or a custodian of the Construction Agent or
the Lessee for all or a substantial part of its property; the making by the
Construction Agent or the Lessee of any assignment for the benefit of creditors;
the inability of the Construction Agent or the Lessee, or the admission by the
Construction Agent or the Lessee in writing of its inability, to pay its debts
as they mature; or the Construction Agent or the Lessee taking any corporate
action to authorize any of the foregoing; (b) the filing of an involuntary
petition against the Construction Agent or the Lessee in bankruptcy or seeking
reorganization, arrangement, readjustment of its debts or for any other relief
under the Bankruptcy Code, as amended, or under any other insolvency act or law,
state or federal, now or hereafter existing; or the involuntary appointment of a
receiver, a trustee or a custodian of the Construction Agent or the Lessee for
all or a substantial part of its property; or the issuance of a warrant of
attachment, execution or similar process against any substantial part of the
property of the Construction Agent or the Lessee, and the continuance of any of
such events for ninety (90) days undismissed or undischarged; (c) the
adjudication of the Construction Agent or the Lessee as bankrupt or insolvent or
the occurrence of a Deemed Insolvency with respect to the Construction Agent or
the Lessee; (d) the entering of any order in any proceedings against the
Construction Agent or the Lessee or any Subsidiary of the foregoing decreeing
the dissolution, divestiture or split‑up of the Construction Agent or the Lessee
or any Subsidiary of the Construction Agent or the Lessee, and such order
remains in effect for more than sixty (60) days; (e) the occurrence of any
Agency Agreement Event of Default under Section 5.1(c) of the Agency Agreement,
to the extent such Agency Agreement Event of

Appendix A - 25


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Default is attributable to a Lease Event of Default under Section 17.1(h) or (i)
of the Lease; or (f) the occurrence of any Lease Event of Default under
Section 17.1(h) or (i) of the Lease.
“Inspection Consultant” shall mean CBRE Inc., a Delaware corporation, d/b/a
Inspection & Valuation International.
“Insurance and Condemnation Event” shall mean the receipt by any Credit Party or
any of its Subsidiaries of any cash insurance proceeds or condemnation award
payable by reason of theft, loss, physical destruction or damage, taking or
similar event with respect to any of their respective properties.
“Insurance Requirements” shall mean all terms and conditions of any insurance
policy required by the Lease to be maintained by the Lessee or required by the
Agency Agreement to be maintained by the Construction Agent, all requirements of
the issuer of any such policy and from and after the Completion Date, regarding
self‑insurance, any other insurance requirements of the Lessee.
“Interest” shall mean, for each Loan for any Accrual Period, the sum of the
products (for each day during such Accrual Period) of:


IR x LB x 1
D



where:
LB = the outstanding balance of such Loan;
IR = the Interest Rate applicable on such day; and
D = 360 or, to the extent the Interest Rate is based on the Base Rate, 365 (or
366, as applicable)
provided, however, that (i) no provision of any Operative Agreement shall
require the payment or permit the collection of Interest in excess of the
maximum permitted by Applicable Law and (ii)  Interest shall not be considered
paid by any distribution if at any time such distribution is rescinded or must
otherwise be returned for any reason.
“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
of (a) Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date to (b) Consolidated
Interest Expense for the period of four (4) consecutive fiscal quarters ending
on or immediately prior to such date.
“Interest Period” shall mean the Accrual Period.
“Interest Rate” shall mean with respect to Loans the LIBOR Rate plus the
Applicable Percentage with respect to such Loans; provided, however, (a) in the
event the Agent is unable to determine such LIBOR Rate, the outstanding Loans
shall bear interest at the ABR applicable from time to time from and after the
dates and during the periods specified in Section 2.8(b) of the applicable Loan
Agreement, and (b) upon the delivery by the Lender of the notice described in
Section 11.3(d) of the Participation Agreement, the Loans

Appendix A - 26


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




of such Lender shall bear interest at the ABR applicable from time to time after
the dates and during the periods specified in Section 11.3(d) of the
Participation Agreement.
“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, together with the rules and regulations promulgated thereunder.
“Investments” shall have the meaning given to such term in Section 8.3B(c) of
the Participation Agreement.
“Land” shall mean that parcel of real property described on Exhibit A to the
Ground Lease.
“Land Cost” shall have the meaning given to such term in Section 5.4 of the
Agency Agreement.
“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.
“Lease” or “Lease Agreement” the Real Property Lease Agreement dated on or about
the Closing Date, between the Lessor and the Lessee.
“Lease Default” shall mean any event or condition which, with the lapse of time
or the giving of notice, or both, would constitute a Lease Event of Default.
“Lease Event of Default” shall have the meaning given to such term in
Section 17.1 of the Lease.
“Legal Requirements” shall mean all foreign, federal, state, county, municipal
and other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions affecting the Lessor, any Credit Party, the
Agent, the Mortgage Lenders, the Credit Lenders or the Property, Land,
Improvements, Equipment or the taxation, demolition, construction, use or
alteration of such Improvements, whether now or hereafter enacted and in force,
including any that require repairs, modifications or alterations in or to the
Property or in any way limit the use and enjoyment thereof (including all
building, zoning and fire codes and the Americans with Disabilities Act of 1990,
42 U.S.C. § 12101 et. seq., and any other similar federal, state or local laws
or ordinances and the regulations promulgated thereunder) and any that may
relate to environmental requirements (including all Environmental Laws), and all
permits, Credit Notes of occupancy, licenses, authorizations and regulations
relating thereto, and all covenants, agreements, restrictions and encumbrances
contained in any instruments which are either of record or known to any Credit
Party affecting the Property or the Appurtenant Rights.
“Lender” shall mean each Credit Lender and each Mortgage Lender.
“Lender Financing Statements” shall mean UCC financing statements and fixture
filings appropriately completed for filing in the applicable jurisdiction in
order to procure a security interest against the Lessor, as debtor, in favor of
the Agent, as secured party, in the Collateral subject to the Security
Documents.
“Lessee” shall have the meaning given to such term in the Lease.
“Lessor” shall mean Wachovia Service Corporation, a Delaware corporation.

Appendix A - 27


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




“Lessor Advance” shall mean, as the context may require,
(a)    any single advance made by the Lessor pursuant to the terms of the
Participation Agreement or
(b)    the aggregate amount of all advances made by the Lessor pursuant to the
terms of the Participation Agreement (i) as reduced from time to time by (A) the
Accelerated Rent Amount pursuant to Section 5.11 of the Participation Agreement
or (B) any prepayment of such advances pursuant to Section 5A.4 of the
Participation Agreement or otherwise in accordance with the Operative Agreements
and (ii) as increased from time to time by the accretion of the Cumulative
Lessor Basic Rent Adjustment pursuant to Section 5.11 of the Participation
Agreement.
“Lessor Basic Rent” shall mean the scheduled Lessor Yield due on the Lessor
Advances (as Lessor Advances may be adjusted from time to time by the Cumulative
Lessor Basic Rent Adjustment) on any Scheduled Interest Payment Date (but not
including interest on overdue amounts).
“Lessor Basic Rent Adjustment” shall have the meaning given to such term in
Section 5.11 of the Participation Agreement.
“Lessor Commitment” shall mean the Lessor Commitment of the Lessor as set forth
in Schedule I to the Participation Agreement as such Schedule I may be amended
and replaced from time to time.
“Lessor Confirmation Letter” shall mean the confirmation letter issued by the
Lessor from time to time to the Lessee pursuant to Section 8.2(d) of the
Participation Agreement, in a form substantially similar to the form of
confirmation letter provided to the Lessee on or prior to the Closing Date.
“Lessor Financing Statements” shall mean UCC financing statements and fixture
filings appropriately completed for filing in the applicable jurisdictions in
order to procure a security interest in the Property against the Lessee, as
debtor, in favor of the Lessor, as secured party, and thereafter assigned to the
Agent, respecting the Lease to the extent the Lease is a security agreement or a
mortgage.
“Lessor Lien” shall mean any Lien, lease or disposition of title in respect of
the Property or any other Collateral arising as a result of (a) any claim
against the Lessor or any Affiliate of the Lessor not resulting from the
transactions contemplated by the Operative Agreements, (b) any act or omission
of the Lessor or any Affiliate of the Lessor which is not required by the
Operative Agreements or is in violation of any of the terms of the Operative
Agreements, (c) any claim against the Lessor or any Affiliate of the Lessor with
respect to Taxes or Transaction Expenses against which the Lessee is not
required to indemnify the Lessor pursuant to Section 11 of the Participation
Agreement or (d) any claim against the Lessor or any Affiliate of the Lessor
arising out of any transfer by the Lessor of all or any portion of the interest
of the Lessor in the Property or the Operative Agreements other than the
transfer of title to or possession of the Property by the Lessor pursuant to and
in accordance with the Operative Agreements, including pursuant to the exercise
of the remedies set forth in Article XVII of the Lease.
“Lessor Overdue Rate” shall mean the lesser of (a) the then current rate of
Lessor Yield respecting the particular amount in question plus two percent (2%)
and (b) the highest rate permitted by Applicable Law.

Appendix A - 28


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




“Lessor Property Cost” shall mean an amount equal to the outstanding Lessor
Advances with respect to the Property.
“Lessor Unused Fee” shall have the meaning given to such term in Section 7.4 of
the Participation Agreement.
“Lessor Upfront Fee” shall have the meaning given to such term in Section 7.5 of
the Participation Agreement.
“Lessor Yield” shall mean with respect to Lessor Advances the LIBOR Rate plus
the Applicable Percentage; provided, however, (a) in the event the Agent is
unable to determine such LIBOR Rate as provided in Section 5A.5(c) of the
Participation Agreement, the outstanding Lessor Advances shall bear a yield at
the ABR applicable from time to time from and after the dates and during the
periods specified in Section 5A.5(c) of the Participation Agreement, and (b)
upon the delivery by the Lessor of the notice described in Section 11.3(d) of
the Participation Agreement, the Lessor Advances of the Lessor shall bear a
yield at the ABR applicable from time to time after the dates and during the
periods specified in Section 11.3(d) of the Participation Agreement.
“Leverage Ratio” shall mean , as of any date of determination, the ratio of (a)
Consolidated Total Indebtedness on such date to (b) Consolidated EBITDA for the
period of four (4) consecutive fiscal quarters ending on or immediately prior to
such date.
“LIBOR” shall mean, for any day during any Accrual Period and any Eurodollar
Loan or Eurodollar Lessor Advance, an interest rate per annum equal to:
(a)    for any interest rate or yield calculation with respect to a Eurodollar
Loan or Eurodollar Lessor Advance, the rate of interest or yield, as applicable,
per annum determined on the basis of the rate for deposits in Dollars for a
period equal to the applicable Accrual Period which appears on the applicable
Reuters screen (or such other commercially available source providing such
quotations as may be designated by the Agent from time to time) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Accrual Period (rounded upward, if necessary, to the nearest 1/100th
of 1%). If, for any reason, such rate does not appear on the applicable Reuters
screen (or such other commercially available source as referenced above), then
“LIBOR Rate” shall be determined by the Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
to the Agent at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of the applicable Accrual Period for a period equal to
such Accrual Period; provided, notwithstanding the foregoing, if any such
interest rate for any Accrual Period determined as provided above would be less
than 0.0% per annum, then such interest rate for such Accrual Period shall be
deemed to be 0.0% per annum.
(b)    for any interest rate or yield calculation with respect to an ABR Loan or
ABR Lessor Advance, the rate of interest or yield, as applicable, per annum
determined on the basis of the rate for deposits in Dollars in minimum amounts
of at least $5,000,000 for a period equal to one month (commencing on the date
of determination of such interest rate) which appears on the applicable Reuters
screen (or such other commercially available source providing such quotations as
may be designated by the Agent from time to time) at approximately 11:00 a.m.
(London time) on such date of determination, or, if such date is not a Business
Day, then the immediately preceding Business

Appendix A - 29


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




Day (rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on the applicable Reuters screen (or such
other commercially available source as referenced above), then “LIBOR Rate” for
such ABR Loan or ABR Lessor Advance shall be determined by the Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Agent at approximately 11:00 a.m. (London time)
on such date of determination for a period equal to one month commencing on such
date of determination; provided, notwithstanding the foregoing, if any such
interest rate for any applicable time period determined as provided above would
be less than 0.0% per annum, then such interest rate for such time period shall
be deemed to be 0.0% per annum.
“LIBOR Rate” shall mean a rate per annum determined by the Agent pursuant to the
following formula:
LIBOR Rate =
LIBOR
1.00 - Eurodollar Reserve Percentage



“License” shall have the meaning given to such term in Section 8.3A(e)(ii) of
the Participation Agreement.
“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien,
option, attachment, levy, encroachment, title defect or charge of any kind.
“Limited Recourse Amount” shall mean in the case of the Lease, an amount equal
to the Termination Value less the Maximum Residual Guarantee Amount.
“Limited Recourse Event of Default” shall have the meaning given to such term in
Section 17.12 of the Lease.
“Liquidity” shall mean unrestricted cash and Cash Equivalents of the Parent and
its Subsidiaries.
“Loan Agreement” shall mean the Mortgage Loan Agreement or the Credit Loan
Agreement, as applicable.
“Loans” shall mean the Mortgage Loans and the Credit Loans.
“Majority Credit Lenders” shall mean at any time, Credit Lenders (other than any
Defaulting Credit Lender) whose Credit Loans outstanding represent at least
fifty-one percent (51%) of (a) the aggregate Credit Loans outstanding or (b) to
the extent there are no Credit Loans outstanding, the aggregate of the Credit
Loan Commitments.
“Majority Lenders” shall mean at any time the Mortgage Lenders (other than any
Defaulting Mortgage Lender) whose Mortgage Loans and the Credit Lenders (other
than any Defaulting Credit Lender) whose Credit Loans outstanding represent at
least fifty-one percent (51%) of (a) the aggregate Loans outstanding or (b) to
the extent there are no Loans outstanding, the sum of the aggregate Mortgage
Loan Commitments plus the aggregate Credit Loan Commitments.

Appendix A - 30


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




“Majority Mortgage Lenders” shall mean at any time, Mortgage Lenders (other than
any Defaulting Mortgage Lender) whose Mortgage Loans outstanding represent at
least fifty-one percent (51%) of (a) the aggregate Mortgage Loans outstanding or
(b) to the extent there are no Mortgage Loans outstanding, the aggregate of the
Mortgage Loan Commitments.
“Majority Secured Parties” shall mean at any time the Financing Parties (other
than any Defaulting Lender) whose Mortgage Loans, Credit Loans and/or Lessor
Advances outstanding represent at least fifty-one percent (51%) of (a) the
aggregate Advances outstanding or (b) to the extent there are no Advances
outstanding, the sum of the aggregate Lessor Commitment, plus the aggregate
Credit Loan Commitments plus the aggregate Mortgage Loan Commitments.
“Marketing Period” shall mean, if the Lessee has given a Sale Notice in
accordance with Section 20.1 of the Lease, the period commencing on the date
such Sale Notice is given and ending on the Expiration Date.
“Material Adverse Effect” shall mean, with respect to the Parent and its
Subsidiaries, (a) a material adverse effect on the operations, business, assets,
properties, prospects, liabilities (actual or contingent) or condition
(financial or otherwise) of (x) the Credit Parties or (y) the Parent and its
Subsidiaries on a consolidated basis; (b) a material impairment of the ability
of any such Person to perform its obligations under the Operative Agreements to
which it is a party; (c) a material impairment of the rights and remedies of any
Financing Party under any Operative Agreement; (d) an impairment of the
legality, validity, binding effect or enforceability against any Credit Party of
any Operative Agreement to which it is a party; (e) an impairment of the
validity, binding effect or enforceability of any Lien on the Property created
by any of the Operative Agreements; or (f) an impairment of the value, utility
or useful life of the Property, which has caused or could reasonably be expected
to cause a diminution of the fair market value of the Property of ten
percent (10%) or more from the then‑current fair market value of the Property,
or the use, or ability of the Lessee to use, the Property for the purpose for
which it was intended.
“Material Contract” shall mean any contract or agreement, written or oral, of
any Credit Party or any of its Subsidiaries that has been disclosed in public
filings with the SEC.
“Material Domestic Subsidiary” shall mean any Subsidiary, direct or indirect, of
the Parent organized under the laws of any political subdivision of the United
States that (a) directly or indirectly owns any other Material Domestic
Subsidiary and (b) other than as described in subsection (a), any other such
Subsidiary, direct or indirect, of the Parent (i) the revenues of which for the
most recent period of four fiscal quarters of the Parent were greater than 1% of
the revenues for the Parent and its consolidated Subsidiaries for such period of
four fiscal quarters or (ii) the book value of assets of which as of the end of
any fiscal quarter for the Parent were greater than 1% of the book value of the
assets for the Parent and its consolidated Subsidiaries as of such date;
provided, that if at any time (x) the aggregate amount of the revenues of all
such Subsidiaries that are not Material Domestic Subsidiaries exceeds 5% of the
revenues for the Parent and its consolidated Subsidiaries for the most recent
period of four fiscal quarters of the Parent or (y) the aggregate book value of
the assets of all such Subsidiaries that are not Material Domestic Subsidiaries
exceeds 5% of the book value of the assets for the Parent and its consolidated
Subsidiaries as of the end of any fiscal quarter for the Parent, then, in either
such case, each such Subsidiary as designated by the Parent so that aggregate
thresholds described in the foregoing subsections (x) and (y) are not exceeded.
“Material Indebtedness” shall mean Indebtedness of the Parent and/or any of its
Subsidiaries in excess of the Threshold Amount.

Appendix A - 31


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




“Maturity Date” shall mean the Expiration Date.
“Maximum Residual Guarantee Amount” shall mean an amount equal to the product of
the GAAP Project Cost times eighty-seven and one half percent (87.5%).
“Modifications” shall have the meaning given to such term in Section 11.1 of the
Lease.
“Monthly Notice Date” shall mean the tenth (10th) day of each calendar month
unless such is not a Business Day and in such case on the next preceding
Business Day.
“Moody’s” shall mean Moody’s Investors Services, Inc., and any successor
thereto.
“Mortgage Instrument” shall mean that certain Leasehold Deed of Trust, Security
Agreement, Assignment of Leases and Rents and Fixture Filing executed by the
Lessor and the Lessee in favor of the Agent (for the benefit of the Secured
Parties) and evidencing a Lien on the Property, in form and substance reasonably
acceptable to the Agent.
“Mortgage Lender” shall mean each bank or other financial institution which is
from time to time party to any of the Operative Agreements in its capacity as a
“Mortgage Lender”.
“Mortgage Lender Overdue Rate” shall have the meaning given to such term in
Section 2.8(c) of the Mortgage Loan Agreement.
“Mortgage Lender Unused Fee” shall have the meaning given to such term in
Section 7.4 of the Participation Agreement.
“Mortgage Lender Upfront Fee” shall have the meaning given to such term in
Section 7.5 of the Participation Agreement.
“Mortgage Loan Agreement” shall mean the Credit Agreement (Mortgage Loans) dated
as of the Closing Date among the Lessor, the several Mortgage Lenders from time
to time party thereto and the Agent.
“Mortgage Loan Basic Rent” shall mean the scheduled interest due on the Mortgage
Loans on any Scheduled Interest Payment Date (but not including interest on
overdue amounts).
“Mortgage Loan Commitments” shall mean the obligation of the Mortgage Lenders to
make the Mortgage Loans to the Lessor in an aggregate principal amount at any
one time outstanding not to exceed the aggregate of the amounts set forth
opposite each Mortgage Lender’s name on Schedule 2.1 to the Mortgage Loan
Agreement, as such amount may be increased or reduced from time to time in
accordance with the provisions of the Operative Agreements; provided, no
Mortgage Lender shall be obligated to make Mortgage Loans in excess of such
Mortgage Lender’s share of the Mortgage Loan Commitments as set forth adjacent
to such Mortgage Lender’s name on Schedule 2.1 to the Mortgage Loan Agreement.
“Mortgage Loan Default” shall mean any event, act or condition which with notice
or lapse of time, or both, would constitute a Mortgage Loan Event of Default.
“Mortgage Loan Event of Default” shall have the meaning given to such term in
Section 6 of the Mortgage Loan Agreement.

Appendix A - 32


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




“Mortgage Loan Property Cost” shall mean, with respect to the Property at any
date of determination, an amount equal to (a) the aggregate principal amount of
all Mortgage Loans made on or prior to such date minus (b) the aggregate amount
of prepayments or repayments as the case may be of the Mortgage Loans allocated
to reduce the Mortgage Loan Property Cost of the Property pursuant to
Section 2.6(c) of the Mortgage Loan Agreement.
“Mortgage Loans” shall mean the loans made by the Mortgage Lenders pursuant to
the Mortgage Loan Agreement.
“Mortgage Note” shall have the meaning given to such term in Section 2.2 of the
Mortgage Loan Agreement.
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.
“Non‑Consenting Lender” shall mean any Lender that does not approve any proposed
termination, amendment, supplement, waiver, modification or consent with respect
to any Operative Agreement that (a) requires the approval of all Lenders, or all
affected Lenders, in accordance with the terms of Section 12.4 and (b) has been
approved by the Majority Credit Lenders, the Majority Mortgage Lenders, the
Majority Lenders or the Majority Secured Parties, as applicable.
“Non‑Defaulting Credit Lender” shall mean, at any time, each Credit Lender that
is not a Defaulting Credit Lender at such time.
“Non‑Defaulting Mortgage Lender” shall mean, at any time, each Mortgage Lender
that is not a Defaulting Mortgage Lender at such time.
“Notes” shall mean the Mortgage Notes and the Credit Notes.
“Obligations” shall mean the collective reference to all obligations (including
without limitation all payment and performance obligations), now existing or
hereafter arising, owing by the Lessor and/or the Credit Parties, as applicable,
to the Secured Parties under or pursuant to the Operative Agreements and Secured
Hedge Agreements, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter incurred, which may arise under, out of,
or in connection with the Participation Agreement, the Lease, the Agency
Agreement, the Credit Loan Agreement, the Mortgage Loan Agreement, the Notes,
any of the other Operative Agreements or the Secured Hedge Agreements, whether
on account of principal, advanced amounts, interest, yield, reimbursement
obligations, fees, indemnities, costs, expenses, termination payments or
otherwise (including without limitation all reasonable fees and disbursements of
counsel to any of the Secured Parties) that are required to be paid by the
Lessor, the Lessee and/or the Construction Agent, as applicable, pursuant to the
terms of the Operative Agreements or the Secured Hedge Agreements for any
purpose, including in connection with the exercise of remedies.
“Officer’s Certificate” with respect to any Person shall mean a certificate
executed on behalf of such Person by a Responsible Officer who has made or
caused to be made such examination or investigation as is necessary to enable
such Responsible Officer to express an informed opinion with respect to the
subject matter of such Officer’s Certificate.

Appendix A - 33


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




“Official Body” shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state,
provincial, local or otherwise, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Operating Lease” shall mean, as to any Person as determined in accordance with
GAAP, any lease of any property or asset (whether real, personal or mixed) by
such Person as lessee which is not a Capital Lease Obligation.
“Operative Agreements” shall mean the following: the Participation Agreement,
the Mortgage Loan Agreement, the Mortgage Notes, the Credit Loan Agreement, the
Credit Notes, the Agency Agreement, the Engagement Letter, the Lessor
Confirmation Letter, the Lease (and memoranda of the Lease in a form reasonably
acceptable to the Agent), each Requisition, each Assignment of Construction
Document, the Security Documents, the Ground Lease and any and all other
agreements, documents and instruments executed in connection with any of the
foregoing (excluding any Secured Hedge Agreements).
“Original Executed Counterpart” shall have the meaning given to such term in
Section 5 of Exhibit A to the Lease.
“Other Indemnified Person” shall have the meaning given to such term in Section
11.6(a)(i) of the Participation Agreement.
“Overdue Rate” shall mean (a) with respect to the Credit Loan Basic Rent and any
other amount owed under or with respect to the Credit Loan Agreement or the
Security Documents (except as otherwise specified in the following
subsection (b), (c) or (d)), the Credit Lender Overdue Rate, (b) with respect to
the Mortgage Loan Basic Rent and any other amount owed under or with respect to
the Mortgage Loan Agreement or the Security Documents (except as otherwise
specified in the following subsection (b), (c) or (d)), the Mortgage Lender
Overdue Rate, (c) with respect to the Lessor Basic Rent, the Lessor Yield and
any other amount owed to the Lessor pursuant to the Operative Agreements, the
Lessor Overdue Rate, and (d) with respect to any other amount, the highest
interest rate(or with respect to amounts owed to the Lessor, expressed as yield)
permitted by Applicable Law, in each case from the date of such non‑payment
until such amount is paid in full (whether after or before judgment).
“Overfunded Amount” shall have the meaning given to such term in Section
5.2(c)(ii) of the Participation Agreement.
“Overnight Federal Funds Rate” shall mean for any day, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of one percent (1%)) equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided, that (a) if such day is not a Business
Day, the Overnight Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Overnight Federal Funds Rate for such day shall be
the average rate charged to Wells Fargo Bank, National Association on such day
on such transactions as determined by Wells Fargo Bank, National Association.
“Parent” shall mean NVIDIA Corporation, a Delaware corporation.

Appendix A - 34


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




“Participant” shall have the meaning given to such term in Section 9.7 of the
Mortgage Loan Agreement.
“Participation Agreement” shall mean the Participation Agreement dated on or
about the Closing Date, among the Lessor, the Lessee, the Construction Agent,
the Guarantors, the Mortgage Lenders, the Credit Lenders and the Agent.
“Payment Date” shall mean (a) as to any Eurodollar Loan or Eurodollar Lessor
Advance, the last day of the Accrual Period applicable to such Eurodollar Loan
or Eurodollar Lessor Advance, (b) as to any ABR Loan or ABR Lessor Advance, the
twentieth day of each month, unless such day is not a Business Day and in such
case on the next occurring Business Day and (c) as to all Loans and Lessor
Advances, the date of any voluntary or involuntary payment, prepayment, return
or redemption, and the Expiration Date.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
“Pension Plan” shall mean any Employee Benefit Plan, other than a Multiemployer
Plan, which is subject to the provisions of Title IV of ERISA or Section 412 of
the Code and which (a) is maintained, funded or administered for the employees
of any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.
“Permitted Acquisition” shall mean any acquisition by the Parent or any
Subsidiary in the form of the acquisition of all or substantially all of the
assets, business or a line of business, or at least a majority of the
outstanding Equity Interests which have the ordinary voting power for the
election of directors of the board of directors (or equivalent governing body)
(whether through purchase, merger or otherwise), of any other Person, that is
permitted pursuant to Section 8.3B(c) of the Participation Agreement.
“Permitted Facility” shall mean a first class office building to be constructed
on the Land, it being agreed that the Agent shall be entitled to require an
appraisal of the Property.
“Permitted Liens” shall mean:
(a)    the respective rights and interests of (i) the parties to the Operative
Agreements as provided in the Operative Agreements and (ii) the Hedge Banks as
provided in the Operative Agreements;
(b)    the rights of any sublessee or assignee under a sublease or an assignment
expressly permitted by the terms of the Lease for no longer than the duration of
the Lease;
(c)    Liens for Taxes that either are not yet due or as to which the period of
grace, if any, related thereto has not expired or which are being contested in
accordance with the provisions of Section 13.1 of the Lease;
(d)    Liens arising by operation of law, materialmen’s, mechanics’, workmen’s,
repairmen’s, employees’, carriers’, warehousemen’s and other like Liens relating
to the construction of the Improvements (including without limitation relating
to labor, supplies, materials and rentals in connection therewith) or in
connection with any Modifications or arising in the ordinary course of business
for amounts that (i) are not more than sixty (60) days past due, (ii) are being
diligently

Appendix A - 35


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




contested in good faith by appropriate proceedings, so long as such proceedings
satisfy the conditions for the continuation of proceedings to contest Taxes set
forth in Section 13.1 of the Lease or (iii) have been bonded for not less than
the full amount in dispute (or as to which other security arrangements
satisfactory to the Lessor and the Agent, in their commercially reasonable
discretion, have been made), which bonding (or arrangements) shall comply with
applicable Legal Requirements and shall have effectively stayed any execution or
enforcement of such Liens;
(e)    Liens arising out of judgments or awards with respect to which appeals or
other proceedings for review are being prosecuted in good faith and for the
payment of which adequate reserves have been provided to the extent required by
GAAP or other appropriate provisions have been made, so long as such proceedings
have the effect of staying the execution of such judgment or awards and satisfy
the conditions for the continuation of proceedings to contest Taxes set forth in
Section 13.1 of the Lease;
(f)    Liens in favor of municipalities to the extent agreed to by the Lessor in
its commercially reasonable discretion;
(g)    Liens and other encumbrances that are expressly set forth as title
exceptions on the title commitment issued under Section 5.3(g) of the
Participation Agreement and accepted by the Agent;
(h)    Liens on the Property approved by the Secured Parties and the Lessor or
otherwise permitted under Section 8.5 of the Participation Agreement; and
(i)    Lessor Liens.
“Person” shall mean an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.
“Plans and Specifications” shall mean the plans and specifications for the
Improvements to be constructed, as such Plans and Specifications may be amended,
modified or supplemented from time to time in accordance with the terms of the
Operative Agreements.
“Platform” shall have the meaning given to such term in Section 8.3A(b) of the
Participation Agreement.
“Pledge Agreement” shall mean the Pledge and Security Agreement dated on or
about the Closing Date between the Parent and the Agent, for the benefit of the
Secured Parties.
“PML” shall mean the Scenario Expected Loss (SEL) based on the 2010 USGS
database, 475‑year probabilistic ground motion (ten percent (10%) in 50‑year
chance of exceedance). As set forth in the Seismic Risk Assessment for the
Property prepared by Partner Engineering and Science dated June 3, 2015, the SEL
is sixteen percent (16%) of the Property Cost.
“Prime Lending Rate” shall mean Prime Rate.
“Prime Rate” shall mean the rate announced by Wells Fargo Bank,, National
Association from time to time as its prime rate in the United States, such rate
to change as and when such designated rate changes;

Appendix A - 36


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




provided, notwithstanding the foregoing, if any such interest rate for any
period of time determined as provided above would be less than 0.0% per annum,
then such interest rate for such period of time shall be deemed to be 0.0% per
annum. The Prime Rate is not intended to be the lowest rate of interest charged
by Wells Fargo Bank, National Association in connection with extensions of
credit to debtors.
“Pro Forma Basis” shall mean, for purposes of calculating Consolidated EBITDA
for any period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and all income statement
items (whether positive or negative) attributable to the property, assets or
Person disposed of in a Specified Disposition shall be excluded and all income
statement items (whether positive or negative) attributable to the property,
assets or Person acquired in a Permitted Acquisition shall be included (provided
that such income statement items to be included are reflected in financial
statements or other financial data reasonably acceptable to the Agent and based
upon reasonable assumptions and calculations which are expected to have a
continuous impact).
“Pro Rata Share” shall mean with respect to (a) a Credit Lender, a percentage
equal to such Credit Lender’s pro rata share of the aggregate Credit Loan
Commitments, in each case, as set forth next to such Credit Lender’s name on
Schedule 2.1 of the Credit Loan Agreement or on any assignment pursuant to which
such Credit Lender becomes a party hereto and (b) a Mortgage Lender, a
percentage equal to such Mortgage Lender’s pro rata share of the aggregate
Mortgage Loan Commitments, in each case, as set forth next to such Mortgage
Lender’s name on Schedule 2.1 of the Mortgage Loan Agreement or on any
assignment pursuant to which such Mortgage Lender becomes a party hereto.
“Property” shall mean the Land and each item of Equipment and the various
Improvements located on the Land, excluding the property subject to the
Remainder Property Ground Lease.
“Property Acquisition Cost” shall mean the cost to the Lessor to ground lease
the Land on the Closing Date (including Transaction Expenses).
“Property Cost” shall mean (a) the aggregate amount of the Mortgage Loan
Property Cost plus the Credit Loan Property Cost plus the Lessor Property Cost
(in each case, as such amounts shall be increased pro rata according to the
Property Cost of the Property respecting the Mortgage Loans, the Credit Loans
and the Lessor Advances, in each case advanced or extended from time to time
including to pay for the Transaction Expenses and any Uninsured Force Majeure
Losses) and (b) respecting the various amounts described in the foregoing
subsection (a), all the occurrences and items giving rise to all such amounts.
“Public Lenders” shall have the meaning given to such term in Section 8.3A(b) of
the Participation Agreement.
“Purchase Money Security Interest” shall mean Liens upon real or tangible
personal property securing loans to any Credit Party or Subsidiary of a Credit
Party or deferred payments by such Credit Party or Subsidiary for the purchase
of such real or tangible personal property.
“Purchase Option” shall have the meaning given to such term in Section 20.1 of
the Lease.
“Purchasing Credit Lender” shall have the meaning given to such term in
Section 9.8(a) of the Credit Loan Agreement.

Appendix A - 37


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




“Purchasing Mortgage Lender” shall have the meaning given to such term in
Section 9.8(a) of the Mortgage Loan Agreement.
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Equity Interests” shall mean any Equity Interests that are not
Disqualified Equity Interests.
“Real Property” shall mean the Property.
“Real Property Lease” or “Real Property Lease Agreement” shall mean the Lease.
“Register” shall have the meaning given to such term in Section 9.9 of the
applicable Loan Agreement.
“Regulated Substances” shall mean, without limitation, any substance, material
or waste, regardless of its form or nature, defined under Environmental Laws as
a “hazardous substance,” “pollutant,” “pollution,” “contaminant,” “hazardous or
toxic substance,” “extremely hazardous substance,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous waste,” “special handling waste,”
“industrial waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed
waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,”
“pesticide” or “regulated substance” or any other substance, material or waste,
regardless of its form or nature, which is regulated, controlled or governed by
Environmental Laws due to its radioactive, ignitable, corrosive, reactive,
explosive, toxic, carcinogenic or infectious properties or nature or any other
material, substance or waste, regardless of its form or nature, which otherwise
is regulated, controlled or governed by Environmental Laws, including petroleum
and petroleum products (including crude oil and any fractions thereof), natural
gas, synthetic gas and any mixtures thereof, asbestos, urea formaldehyde,
polychlorinated biphenyls, mercury, radon and radioactive materials.
“Regulation B” shall mean Regulation B of the Board of Governors of the Federal
Reserve System (or any successor), as the same may be modified and supplemented
and in effect from time to time.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System (or any successor), as the same may be modified and supplemented
and in effect from time to time.
“Regulation Z” shall mean Regulation Z of the Board of Governors of the Federal
Reserve System (or any successor), as the same may be modified and supplemented
and in effect from time to time.
“Regulatory Change” shall mean the occurrence, after the Closing Date, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines

Appendix A - 38


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Regulatory Change”, regardless of the
date enacted, adopted or issued.
“Release” shall mean any release, pumping, pouring, emptying, injecting,
escaping, leaching, dumping, seepage, spill, leak, flow, discharge, disposal or
emission of a Hazardous Substance.
“Remainder Property Ground Lease” shall mean that certain Ground Lease Agreement
dated as of June 12, 2015 between the Lessee and NVIDIA Lease Holdings LLC, with
respect to which a Memorandum of Lease dated Jun 12, 2015 between the Lessee and
NVIDIA Lease Holdings LLC was recorded in the offices of the Santa Clara County
Recorder on June 16, 2015, Document No. 22986845.
“Renewal Term” shall have the meaning given to such term in Section 2.2 of the
Lease.
“Rent” shall mean, collectively, the Basic Rent and the Supplemental Rent, in
each case payable under the Lease.
“Rent Commencement Date” shall mean the Completion Date.
“Requested Funds” shall mean any funds requested by the Lessee or the
Construction Agent, as applicable, in accordance with Section 5 of the
Participation Agreement.
“Requesting Party” shall have the meaning given to such term in Section 26.3 of
the Lease.
“Requisition” shall have the meaning given to such term in Section 4.2 of the
Participation Agreement.
“Responsible Officer” shall mean, as to any Person, the chief executive officer,
president, executive vice president and chief financial officer, vice president
and chief accounting officer, vice president, finance, controller, treasurer or
assistant treasurer of such Person or any other officer of such Person
designated in writing by such Lessee and reasonably acceptable to the Agent. Any
document delivered hereunder or under any other Operative Agreements that is
signed by a Responsible Officer of a Person shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Person and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Person.
“Restricted Payments” shall have the meaning given to such term in
Section 8.3B(f) of the Participation Agreement.
“RVI Policy” shall mean, with respect to the Property, a residual value
insurance policy in form and substance reasonably acceptable to the Lessor in an
amount sufficient to enable the Lessor to achieve its desired accounting
treatment.
“S&P” shall mean Standard & Poor’s, a division of The McGraw Hill Companies
Inc., and any successor thereto.
“Sale Date” shall have the meaning given to such term in Section 20.3(a) of the
Lease.

Appendix A - 39


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




“Sale Notice” shall mean a notice given to the Lessor in connection with the
election by the Lessee of its Sale Option.
“Sale Option” shall have the meaning given to such term in Section 20.1 of each
Lease.
“Sale Proceeds Shortfall” shall mean the amount by which the proceeds of a sale
described in Section 21.1 of the Lease are less than the Limited Recourse Amount
with respect to the Property if it has been determined that the Fair Market
Sales Value of the Property at the expiration of the term of the Lease has been
impaired by greater than ordinary wear and tear during such term.
“Sanctioned Country” shall mean a country or territory that is, or whose
government is, the subject of Sanctions.
“Sanctioned Person” shall mean a Person that is, or is owned or controlled by
Persons that are: (a) the subject or target of any Sanctions, or (b) located,
organized or resident in a Sanctioned Country.
“Sanctions” shall mean any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control, the U.S. Department
of State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority.
“Scheduled Interest Payment Date” shall mean a Payment Date.
“Scheduled Payment Date” shall mean a Payment Date.
“Secured Hedge Agreement” shall mean any Hedge Agreement between or among any
Credit Party and any Hedge Bank with regard to the transactions evidenced by the
Operative Agreements.
“Secured Obligations” shall mean, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
any Secured Hedge Agreement, excluding in all cases with respect to the
foregoing subsections (a) and (b), all Excluded Swap Obligations.
“Secured Parties” shall have the meaning given to such term in the Security
Agreement.
“Securities Act” shall mean the Securities Act of 1933, as amended, together
with the rules and regulations promulgated thereunder.
“Security Agreement” shall mean the Security Agreement dated on or about the
Closing Date between the Lessor and the Agent, for the benefit of the Secured
Parties, and accepted and agreed to by the Lessee.
“Security Documents” shall mean the collective reference to the Security
Agreement, the Pledge Agreement, the Mortgage Instrument (to the extent the
Lease is construed as a security instrument), the Lease, the UCC Financing
Statements, the stock powers or other similar powers provided in connection with
the Pledge Agreement and all other security documents hereafter delivered to the
Agent granting a lien on any asset or assets of any Person to secure the
obligations and liabilities of the Lessor under the Loan Agreements and/or under
any of the other Operative Agreements or to secure any guarantee of any such
obligations and liabilities.
“Shortfall Amount” shall have the meaning given to such term in Section 5.11 of
the Participation Agreement.

Appendix A - 40


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




“Soft Costs” shall mean all costs which are ordinarily and reasonably incurred
in relation to the acquisition, development, leasing, financing, installation,
construction, improvement and testing of the Property other than Hard Costs,
including Fees, architecture fees, design work fees, legal fees, broker fees,
upfront fees, fees of the Construction Advisers, fees and expenses related to
appraisals, title examinations, title insurance, document recordation,
documentary stamp taxes, intangible taxes, surveys, environmental site
assessments, geotechnical soil investigations and similar costs and professional
fees customarily associated with a real estate purchase and closing.
“Solvent” and “Solvency” shall mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Specified Disposition” shall mean any disposition of all or substantially all
of the assets or Equity Interests of any Subsidiary of the Parent or any
division, business unit, product line or line of business.
“Specified Event” shall mean (i) any Lease Event of Default described in
Sections 17.1(h) or (i) of the Lease or any Agency Agreement Event of Default
described in Section 5.1(c) of the Agency Agreement constituting a cross‑default
to any Lease Event of Default described in Sections 17.1(h) or (i) of the Lease;
(ii) any fraud, misapplication of funds, illegal acts or willful misconduct of
the Construction Agent or any Construction Agency Person, (iii) with respect to
Environmental Claims, any acts, events, conditions, or circumstances existing or
occurring with respect to the Property prior to the Closing Date, or (iv) third
party claims caused by or arising out of any act or failure to act of the
Construction Agent or any Construction Agency Person while the Construction
Agent or any Construction Agency Person is in possession or control of the
Property, other than Claims to the extent arising directly or indirectly out of
the Construction Agent’s failure to effect Completion by the Construction Period
Termination Date.
“Specified Transactions” shall mean (a) any Specified Disposition and (b) any
Permitted Acquisition.
“Structuring Fee” shall have the meaning given to such term in Section 7.7 of
the Participation Agreement.
“Subordinated Indebtedness” shall mean the collective reference to any
Indebtedness incurred by the Parent or any of its Subsidiaries that is
subordinated in right and time of payment to the Obligations on terms and
conditions satisfactory to the Agent.
“Subsidiary” of any Person at any time shall mean (a) any corporation or trust
of which fifty percent (50%) or more (by number of shares or number of votes) of
the outstanding capital stock or shares of beneficial interest normally entitled
to vote for the election of one or more directors or trustees (regardless of any

Appendix A - 41


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (b) any partnership of which such Person is a general partner or
of which fifty percent (50%) or more of the partnership interests are at the
time directly or indirectly owned by such Person or one or more of such Person’s
Subsidiaries, (c) any limited liability company of which such Person is a member
or of which fifty percent (50%) or more of the limited liability company
interests are at the time directly or indirectly owned by such Person or one or
more of such Person’s Subsidiaries or (d) any corporation, trust, partnership,
limited liability company or other entity which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent.
“Supplemental Rent” shall mean all amounts, liabilities and obligations (other
than Basic Rent) which the Lessee assumes or agrees to pay to the Lessor, the
Agent, any Mortgage Lender, any Credit Lender or any other Person under the
Lease or under any of the other Operative Agreements including payments of the
Termination Value and the Maximum Residual Guarantee Amount and all
indemnification amounts, liabilities and obligations.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Synthetic Leases” shall mean any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product
where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an Operating Lease in accordance with GAAP.
“Target Construction Period Termination Date” shall mean the date that is thirty
(30) months after the commencement of construction of Improvements (but in no
event shall such commencement be deemed to occur later than July 30, 2015) or in
the event that a Force Majeure Event occurs with respect to the Property during
such thirty (30) month period, then the date that is up to one hundred eighty
(180) days after such thirty (30) month period, or such earlier date as the
Mortgage Loan Commitments shall terminate as provided in the Mortgage Loan
Agreement, the Credit Loan Commitments shall terminate as provided in the Credit
Loan Agreement or the Lessor Commitment shall terminate as provided in the
Participation Agreement.
“Taxes” shall have the meaning given to such term in the definition of
“Impositions”.
“Tax Loss” shall have the meaning given to such term in Section 11.3(e) of the
Participation Agreement.
“Term” shall mean the Basic Term and each Renewal Term, if any.
“Termination Date” shall have the meaning given to such term in Section 16.2(a)
of the Lease.
“Termination Event” shall mean the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Parent or any of its Subsidiaries in an aggregate
amount in excess of the Threshold Amount: (a) a “Reportable Event” described in
Section 4043 of ERISA for which the thirty (30) day notice requirement has not
been waived by the PBGC, or (b) the withdrawal of any Credit Party or any ERISA
Affiliate from a Pension Plan during a plan year in

Appendix A - 42


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




which it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA
or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, or (c) the termination of a Pension Plan, the filing
of a notice of intent to terminate a Pension Plan or the treatment of a Pension
Plan amendment as a termination, under Section 4041 of ERISA, if the plan assets
are not sufficient to pay all plan liabilities, or (d) the institution of
proceedings to terminate, or the appointment of a trustee with respect to, any
Pension Plan by the PBGC, or (e) any other event or condition which would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, or (f) the imposition
of a Lien pursuant to Section 430(k) of the Code or Section 303 of ERISA, or (g)
the determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or plan in endangered or critical status with the meaning of
Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of ERISA or
(h) the partial or complete withdrawal of any Credit Party or any ERISA
Affiliate from a Multiemployer Plan if withdrawal liability is asserted by such
plan, or (i) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or
(j) any event or condition which results in the termination of a Multiemployer
Plan under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA, or (k) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Credit
Party or any ERISA Affiliate.
“Termination Notice” shall have the meaning given to such term in Section 16.1
of the Lease.
“Termination Value” shall mean the sum of (a) an amount equal to the Property
Cost, plus (b) respecting the amount described in the foregoing subclause (a),
any and all accrued but unpaid interest on the Loans and any and all accrued but
unpaid Lessor Yield on the Lessor Advances, plus (c) to the extent the same is
not duplicative of the amounts payable under clause (b) above, all other Rent
and other amounts then due and payable or accrued under the Agency Agreement,
the Lease and/or under any other Operative Agreement (including amounts under
Sections 11.1 through 11.8 of the Participation Agreement and all costs and
expenses incurred by Lessor and/or Agent in connection with the transfer or sale
of the Property to any Person (regardless of whether any such transfer or sale
actually occurs)).
“Threshold Amount” shall mean $50,000,000.00.
“Transaction Expenses” shall mean all Soft Costs and all other costs and
expenses incurred or expended by the Construction Agent, the Lessee or any
Financing Party in connection with the preparation, execution and delivery of
the Operative Agreements and the transactions contemplated by the Operative
Agreements including all costs, fees, expenses and other amounts described in
Section 7 of the Participation Agreement, all reasonable costs and expenses
incurred by any Lender in connection with any designation of a new lending
office or assignment by a Lender to another of its offices, branches or
affiliates, in each case, pursuant to Section 2.7(a) of the Credit Loan
Agreement or Section 2.7(a) of the Mortgage Loan Agreement, as applicable, the
assignment fee payable to the Agent and any other fees or amounts (excluding
principal, interest and Fees) incurred by a Lender pursuant to Section 2.7(b) of
the Credit Loan Agreement or Section 2.7(b) of the Mortgage Loan Agreement, as
applicable, and (except to the extent payable and actually paid by the
Construction Agent or the Lessee pursuant to Section 11.6 of the Participation
Agreement) all indemnity amounts, breakage amounts, costs, fees, expenses and
other amounts arising pursuant to Section 11 of the Participation Agreement and
the following:
(a)    the reasonable fees, out‑of‑pocket expenses and disbursements of counsel
in negotiating the terms of the Operative Agreements and the other transaction
documents, preparing for the closings under, and rendering opinions in
connection with, such transactions and in rendering

Appendix A - 43


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




other services customary for counsel representing parties to transactions of the
types involved in the transactions contemplated by the Operative Agreements;
(b)    the reasonable fees, out‑of‑pocket expenses and disbursements of
accountants for any Credit Party in connection with the transactions
contemplated by the Operative Agreements;
(c)    any and all other reasonable fees, charges or other amounts payable to
the Agent or any broker which arises under any of the Operative Agreements;
(d)    any other reasonable fee, out‑of‑pocket expenses, disbursement or cost of
any party to the Operative Agreements or any of the other transaction documents;
and
(e)    any and all Taxes and fees incurred in recording or filing any Operative
Agreement or any other transaction document, any deed, declaration, mortgage,
security agreement, notice or financing statement with any public office,
registry or governmental agency in connection with the transactions contemplated
by the Operative Agreement.
Notwithstanding the foregoing or any provision in Section 7.1 of the
Participation Agreement or in any other Operative Agreement to the contrary,
“Transaction Expenses” shall not include legal fees and other professional fees
or similar costs and expenses expended by any transferee or assignee of any
Credit Lender or Mortgage Lender as of the Closing Date.
“Tribunal” shall mean any state, commonwealth, federal, foreign, territorial, or
other court or government body, subdivision agency, department, commission,
board, bureau or instrumentality of a governmental body.
“Trust Property” shall have the meaning given to such term in Section 2 of the
Security Agreement.
“Type” shall mean whether any Loan is an ABR Loan or a Eurodollar Loan.
“UCC Financing Statements” shall mean collectively the Lender Financing
Statements and the Lessor Financing Statements.
“Unanimous Vote Matters” shall have the meaning given to such term in
Section 12.4 of the Participation Agreement.
“Uniform Commercial Code” and “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the applicable jurisdiction or jurisdictions.
“Uninsured Force Majeure Loss” shall mean an amount equal to the Force Majeure
Loss less any and all insurance proceeds paid in connection with the Force
Majeure Event giving rise to such Force Majeure Loss.
“United States” shall mean the United States of America.
“United States Bankruptcy Code” shall mean the Bankruptcy Code.
“Unused Fee Payment Date” shall mean, respecting the Mortgage Lender Unused Fees
and the Credit Lender Unused Fees, as applicable, on the last Business Day of
each calendar month or such other date as

Appendix A - 44


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




determined by the Agent during the Commitment Period and the last Business Day
of the Commitment Period, or such earlier date as the Mortgage Loan Commitments
or the Credit Loan Commitments, as applicable, shall terminate as provided in
the applicable Loan Agreement.
“U.S. Person” shall have the meaning given to such term in Section 11.2(e) of
the Participation Agreement.
“U.S. Taxes” shall have the meaning given to such term in Section 11.2(e) of the
Participation Agreement.
“Wholly-Owned Entity” shall mean a Person all of the shares of capital stock or
other ownership interest of which are owned by the Parent and/or one of its
wholly-owned Subsidiaries or other wholly-owned entities.
“Wholly-Owned Subsidiary” shall mean any Subsidiary that is a Wholly-Owned
Entity with respect to the Parent.
“Withholdings” shall have the meaning given to such term in Section 11.2(e) of
the Participation Agreement.
“Work” shall mean the furnishing of labor, materials, components, furniture,
furnishings, fixtures, appliances, machinery, equipment, tools, power, water,
fuel, lubricants, supplies, goods and/or services with respect to the Property
pursuant to the Construction Documents.
“Yield Protection Amount” shall have the meaning given to such term in Section
11.3 of the Participation Agreement.

Appendix A - 45


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.